Exhibit 10.02

 

 

 

SYMANTEC CORPORATION

and

Wells Fargo Bank, National Association

as Trustee

 

 

INDENTURE

Dated as of March 4, 2016

 

 

2.500% CONVERTIBLE SENIOR NOTES DUE 2021

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PAGE

ARTICLE 1

DEFINITIONS

 

Section 1.01.    Definitions      2    Section 1.02.    Other Definitions      9
   Section 1.03.    Rules of Construction      10    Section 1.04.   
Incorporation by Reference of Trust Indenture Act      11    Section 1.05.   
References to Interest      11    ARTICLE 2    THE SECURITIES    Section 2.01.
   Form and Dating      12    Section 2.02.    Execution and Authentication     
12    Section 2.03.    Registrar, Paying Agent and Conversion Agent      13   
Section 2.04.    Paying Agent to Hold Money in Trust      14    Section 2.05.   
Holder Lists      14    Section 2.06.    Transfer and Exchange      14   
Section 2.07.    Replacement Securities      15    Section 2.08.    Outstanding
Securities      15    Section 2.09.    Securities Held by the Company or an
Affiliate      16    Section 2.10.    Temporary Securities      16    Section
2.11.    Cancellation      16    Section 2.12.    Defaulted Interest      17   
Section 2.13.    CUSIP Numbers      17    Section 2.14.    Deposit of Moneys   
  17    Section 2.15.    Book-Entry Provisions for Global Securities      18   
Section 2.16.    Special Transfer Provisions      22    Section 2.17.   
Restrictive Legends      23    ARTICLE 3    REPURCHASE    Section 3.01.   
Repurchase at Option of Holder Upon a Fundamental Change      24    Section
3.02.    Repurchase at Option of Holder on or After Fourth Anniversary of Issue
Date      28    ARTICLE 4    COVENANTS    Section 4.01.    Payment of Securities
     31    Section 4.02.    Maintenance of Office or Agency      31    Section
4.03.    Annual Reports      32   

 

i



--------------------------------------------------------------------------------

Section 4.04.    Compliance Certificate      32    Section 4.05.    Stay,
Extension and Usury Laws      33    Section 4.06.    Notice of Default      33
   ARTICLE 5    SUCCESSORS    Section 5.01.    When Company May Merge, Etc.     
33    Section 5.02.    Successor Substituted      34    ARTICLE 6    DEFAULTS
AND REMEDIES    Section 6.01.    Events of Default      35    Section 6.02.   
Acceleration      36    Section 6.03.    Other Remedies      38    Section 6.04.
   Waiver of Past Defaults      38    Section 6.05.    Control by Majority     
39    Section 6.06.    Limitation on Suits      39    Section 6.07.    Rights of
Holders to Receive Payment and to Convert Securities      39    Section 6.08.   
Collection Suit by Trustee      40    Section 6.09.    Trustee May File Proofs
of Claim      40    Section 6.10.    Priorities      40    Section 6.11.   
Undertaking for Costs      40    ARTICLE 7    TRUSTEE    Section 7.01.    Duties
of Trustee      41    Section 7.02.    Rights of Trustee      42    Section
7.03.    Individual Rights of Trustee      43    Section 7.04.    Trustee’s
Disclaimer      43    Section 7.05.    Notice of Defaults      43    Section
7.06.    Compensation and Indemnity      44    Section 7.07.    Replacement of
Trustee      45    Section 7.08.    Successor Trustee by Merger, Etc.      45   
Section 7.09.    Eligibility; Disqualification      45    Section 7.10.   
Preferential Collection of Claims Against Company      46    Section 7.11.   
Reports by Trustee to Holders      46    ARTICLE 8    DISCHARGE OF INDENTURE   
Section 8.01.    Termination of the Obligations of the Company      46   
Section 8.02.    Application of Trust Money      47    Section 8.03.   
Repayment to Company      47    Section 8.04.    Reinstatement      47   

 

ii



--------------------------------------------------------------------------------

ARTICLE 9    AMENDMENTS    Section 9.01.    Without Consent of Holders      47
   Section 9.02.    With Consent of Holders      48    Section 9.03.   
Revocation and Effect of Consents      49    Section 9.04.    Notation on or
Exchange of Securities      50    Section 9.05.    Trustee Protected      50   
Section 9.06.    Effect of Supplemental Indentures      50    ARTICLE 10   
CONVERSION    Section 10.01.    Conversion Privilege      50    Section 10.02.
   Conversion Procedure and Payment Upon Conversion      51    Section 10.03.   
Cash in Lieu of Fractional Shares      55    Section 10.04.    Taxes on
Conversion      55    Section 10.05.    Company to Provide Common Stock      56
   Section 10.06.    Adjustment of Conversion Rate      56    Section 10.07.   
No Adjustment      65    Section 10.08.    Other Adjustments      67    Section
10.09.    Adjustments for Tax Purposes      67    Section 10.10.    Notice of
Adjustment and Certain Events      67    Section 10.11.    Effect of
Reclassifications, Consolidations, Mergers, Binding Share Exchanges or Sales on
Conversion Privilege      68    Section 10.12.    Trustee’s Disclaimer      69
   Section 10.13.    Rights Distributions Pursuant to Shareholders’ Rights Plans
     70    Section 10.14.    Increased Conversion Rate Applicable to Certain
Securities Surrendered in Connection with Make-Whole Fundamental Changes      70
   Section 10.15.    Applicable Stock Exchange Restrictions      72    ARTICLE
11    CONCERNING THE HOLDERS    Section 11.01.    Action by Holders      72   
Section 11.02.    Proof of Execution by Holders      73    Section 11.03.   
Persons Deemed Absolute Owners      73    ARTICLE 12    HOLDERS’ MEETINGS   
Section 12.01.    Purpose of Meetings      73    Section 12.02.    Call of
Meetings by Trustee      74    Section 12.03.    Call of Meetings by Company or
Holders      74    Section 12.04.    Qualifications for Voting      74   
Section 12.05.    Regulations      74    Section 12.06.    Voting      75   
Section 12.07.    No Delay of Rights by Meeting      75   

 

iii



--------------------------------------------------------------------------------

ARTICLE 13    REDEMPTION    Section 13.01.    Optional Redemption; Election to
Redeem; Notice to Trustee      76    Section 13.02.    Selection by Trustee of
Securities to Be Redeemed      77    Section 13.03.    Notice of Redemption     
77    Section 13.04.    Deposit of Redemption Price      78    Section 13.05.   
Securities Payable on Redemption Date      79    Section 13.06.    Securities
Redeemed in Part      79    ARTICLE 14    MISCELLANEOUS    Section 14.01.   
Notices      79    Section 14.02.    Communication by Holders with Other Holders
     81    Section 14.03.    Certificate and Opinion as to Conditions Precedent
     82    Section 14.04.    Statements Required in Certificate or Opinion     
82    Section 14.05.    Rules by Trustee and Agents      82    Section 14.06.   
Legal Holidays      82    Section 14.07.    Duplicate Originals      82   
Section 14.08.    Facsimile and PDF Delivery of Signature Pages      83   
Section 14.09.    Governing Law      83    Section 14.10.    No Adverse
Interpretation of Other Agreements      84    Section 14.11.    Successors     
84    Section 14.12.    Separability      84    Section 14.13.    Table of
Contents, Headings, Etc.      84    Section 14.14.    Calculations in Respect of
the Securities      84    Section 14.15.    No Personal Liability of Directors,
Officers, Employees or Shareholders      84    Section 14.16.    Force Majeure
     84    Section 14.17.    Trust Indenture Act Controls      85    Section
14.18.    No Security Interest Created      85    Section 14.19.    Benefits of
Indenture.      85    Section 14.20.    Withholding      85    Section 14.21.   
U.S.A. Patriot Act      85   

EXHIBITS

 

Exhibit A

   Form of Security   

Exhibit B-1A

   Form of Security Private Placement Legend   

Exhibit B-1B

   Form of Common Stock Private Placement Legend   

Exhibit B-2

   Form of Legend for Global Security   

Exhibit C

   Form of Notice of Transfer Pursuant to Registration Statement   

Exhibit D

   Form of Certificate of Transfer   

Exhibit E

   Form of Certificate of Exchange   

 

iv



--------------------------------------------------------------------------------

SYMANTEC CORPORATION

Reconciliation and tie between Trust Indenture Act of 1939 and

Indenture, dated as of March 4, 2016

 

§ 310(a)(1)

     7.09   

(a)(2)

     7.09   

(a)(3)

     Not Applicable   

(a)(4)

     Not Applicable   

(a)(5)

     7.09   

(b)

     7.09   

§ 311(a)

     7.10   

(b)

     7.10   

(c)

     Not Applicable   

§ 312(a)

     2.05   

(b)

     14.02   

(c)

     14.02   

§ 313(a)

     7.11   

(b)(1)

     7.11   

(b)(2)

     7.11   

(c)

     7.11   

(d)

     7.11   

§ 314(a)

     4.03, 14.01, 14.04   

(b)

     Not Applicable   

(c)(1)

     14.03   

(c)(2)

     14.03   

(c)(3)

     Not Applicable   

(d)

     Not Applicable   

(e)

     14.04   

(f)

     Not Applicable   

§ 315(a)

     7.01   

(b)

     7.05   

(c)

     7.01   

(d)

     7.01   

(e)

     6.11   

§ 316(a)(last sentence)

     2.09   

(a)(1)(A)

     6.05   

(a)(1)(B)

     6.04   

(a)(2)

     Not Applicable   

(b)

     6.07   

(c)

     2.12   

§ 317(a)(1)

     6.08   

(a)(2)

     6.09   

(b)

     2.04   

§ 318(a)

     14.17   

Note: This reconciliation and tie shall not, for any purpose, be deemed to be
part of the Indenture.



--------------------------------------------------------------------------------

INDENTURE, dated as of March 4, 2016, between Symantec Corporation, a Delaware
corporation (the “Company,” as more fully set forth in Section 1.01), and Wells
Fargo Bank, National Association a national banking association organized under
the laws of the United States, as trustee (the “Trustee,” as more fully set
forth in Section 1.01).

Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders (as defined below) of the Company’s
2.500% Convertible Senior Notes due 2021 (the “Securities”).

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The terms defined in this Section 1.01 (except as
herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Indenture and of any indenture supplemental hereto
shall have the respective meanings specified in this Section 1.01.

“Additional Interest” means all amounts, if any, payable pursuant to Section
6.02(b), as applicable.

“Affiliate” means, with respect to a specified Person, any Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For this purpose, “control” shall mean the
power to direct the management and policies of a Person through the ownership of
securities, by contract or otherwise.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for the beneficial interests in any Global Security, the rules and procedures of
the Depository that apply to such transfer or exchange.

“Bankruptcy Law” means Title 11, U.S. Code or any similar U.S. Federal or State
law for the relief of debtors, or any analogous foreign law applicable to the
Company or its Subsidiaries, as the case may be.

“Bankruptcy Custodian” means any receiver, trustee, liquidator or similar
official under any Bankruptcy Law.

“Board of Directors” means the board of directors of the Company or any
committee thereof authorized to act for it.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.

 

2



--------------------------------------------------------------------------------

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of
such Person and all warrants or options to acquire such capital stock.

“Change in Control” shall be deemed to have occurred at such time as:

(a) any “person” or “group” (as those terms are used in Sections 13(d) and 14(d)
of the Exchange Act), files a Schedule TO or any schedule, form or report under
the Exchange Act disclosing that such person or group has become the direct or
indirect “beneficial owner” (as that term is used in Rule 13d-3 under the
Exchange Act) of more than fifty percent (50%) of the total outstanding voting
power of all classes of the Company’s Capital Stock entitled to vote generally
in the election of directors (“Voting Stock”);

(b) the consummation of a sale, transfer, lease, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the consolidated property or assets of the Company and its Subsidiaries,
taken as a whole, to any “person” or “group” (as those terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than the Company and/or one
or more of the Company’s direct or indirect Subsidiaries (for the avoidance of
doubt a merger or consolidation of the Company with or into another Person is
not subject to this clause (b));

(c) any transaction or series of related transactions is consummated in
connection with which (whether by means of merger, exchange, liquidation, tender
offer, consolidation, combination, reclassification, recapitalization,
acquisition or otherwise) all of the Common Stock are exchanged for, converted
into, acquired for or constitutes solely the right to receive other securities,
other property, assets or cash, but excluding the consummation of any merger,
exchange, tender offer, consolidation or acquisition of the Company with or by
another Person pursuant to which the Persons that “beneficially owned,” directly
or indirectly, the shares of the Company’s Voting Stock immediately prior to
such transaction “beneficially own,” directly or indirectly, immediately after
such transaction, shares of the surviving, continuing or acquiring corporation’s
Voting Stock representing at least a majority of the total outstanding voting
power of all outstanding classes of Voting Stock of the surviving, continuing or
acquiring corporation in substantially the same proportion relative to each
other as such ownership immediately prior to such transaction, other than
changes in proportionality as a result of any cash/stock election provided under
the terms of the definitive agreement regarding such transaction; or

(d) the adoption of a plan relating to the Company’s liquidation or dissolution.

Notwithstanding the foregoing, (x) any transaction that constitutes a Change in
Control pursuant to both clause (a) and clause (c) shall be deemed a Change in
Control solely under clause (c) above and (y) a transaction or transactions
described in any of clause (a) through (c) above (including any merger of the
Company solely for the purpose of changing the Company’s jurisdiction of
incorporation) shall not constitute a “Change in Control” if (i) at least ninety
percent (90%) of the consideration received or to be received by holders of the
Common Stock or Reference Property into which the Securities have become
convertible pursuant to Section 10.11 (other than cash payments for fractional
shares or pursuant to statutory appraisal rights) in connection with such
transaction or transactions consists of common equity listed or quoted on

 

3



--------------------------------------------------------------------------------

The New York Stock Exchange, NYSE MKT LLC, The NASDAQ Global Select Market, The
NASDAQ Global Market or The NASDAQ Capital Market (or any of their respective
successors) or any other U.S. national securities exchange (or which will be so
traded when issued or exchanged in connection with such consolidation or merger)
and (ii) as a result of such transaction or transactions, the Securities become
convertible or exchangeable for such consideration pursuant to Section 10.11.

“Close of Business” means 5:00 p.m., New York City time.

“Closing Sale Price” on any date means the per share price of the Common Stock
on such date, determined (i) on the basis of the closing sale price per share
(or if no closing sale price per share is reported, the average of the bid and
ask prices or, if more than one in either case, the average of the average bid
and the average ask prices) on that date as reported in the composite
transactions for the Relevant Stock Exchange; or (ii) if the Common Stock is not
listed on a U.S. national or regional securities exchange on the relevant date,
the last quoted bid price for the Common Stock on the relevant date, as reported
by OTC Markets Group, Inc. or a similar organization; provided, however, that in
the absence of any such report or quotation, the “Closing Sale Price” shall be
the price determined by a nationally recognized independent investment banking
firm retained by the Company for such purpose as most accurately reflecting the
per share price that a fully informed buyer, acting on his own accord, would pay
to a fully informed seller, acting on his own accord in an arms-length
transaction, for one share of Common Stock. The Closing Sale Price shall be
determined without reference to after-hours or extended market trading.

“Company” means the party named as such above until a successor replaces it
pursuant to the applicable provision hereof and thereafter means the successor.
The foregoing sentence shall likewise apply to any such successor or subsequent
successor.

“Company Order” means a written request or order signed on behalf of the Company
by an Officer and delivered to the Trustee.

“Common Stock” means the common stock, par value $0.01 per share, of the Company
at the date of this Indenture, subject to Section 10.11.

“Conversion Date” with respect to a Security means the date on which a Holder
satisfies all the requirements for such conversion specified under Section
10.01(b).

“Conversion Notice” means a “Conversion Notice” in the form attached as
Attachment 2 to the Form of Security attached hereto as Exhibit A.

“Conversion Price” means as of any date, $1,000 divided by the Conversion Rate
as of such date.

“Conversion Rate” shall initially be 59.6341, subject to adjustment as provided
in Article 10.

 

4



--------------------------------------------------------------------------------

“Corporate Trust Office of the Trustee” means the principal office of the
Trustee at which at any time this Indenture shall be administered, which office
as of the date hereof is located at 333 S. Grand Avenue, 5th Floor, Suite 5A,
MAC: E2064-05A, Los Angeles, CA 90071 Attention: Corporate, Municipal and Escrow
Services. With respect to presentation for transfer or exchange, conversions or
principal payment, such address shall be 608 2nd Avenue South, Minneapolis, MN
55402, attention: Bondholder Communications, or such other address as the
Trustee may designate from time to time by written notice to the Holders and the
Company, or the principal corporate trust office of any successor Trustee (or
such other address as such successor Trustee may designate from time to time by
written notice to the Holders and the Company).

“Daily Conversion Value” means, for each Trading Day during the Observation
Period, one-twenty-fifth of the product of (a) the Conversion Rate on such
Trading Day and (b) the Daily VWAP for such Trading Day.

“Daily Measurement Value” means the Specified Dollar Amount (if any), divided by
25.

“Daily Settlement Amount,” for each Trading Day during the Observation Period,
shall consist of:

(a) cash in an amount equal to the lesser of (i) the Daily Measurement Value and
(ii) the Daily Conversion Value on such Trading Day; and

(b) if the Daily Conversion Value on such Trading Day exceeds the Daily
Measurement Value, a number of shares of Common Stock equal to (i) the
difference between the Daily Conversion Value and the Daily Measurement Value,
divided by (ii) the Daily VWAP for such Trading Day.

“Daily VWAP” means, for each Trading Day during the relevant Observation Period,
the per share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg page “SYMC <EQUITY> AQR” (or its equivalent
successor if such page is not available) in respect of the period from the
scheduled open of trading until the scheduled close of trading of the primary
trading session on such Trading Day (or if such volume-weighted average price is
unavailable, the market value of one share of Common Stock on such Trading Day
determined, using a volume-weighted average method, by a nationally recognized
independent investment banking firm retained for this purpose by the Company).
The “Daily VWAP” shall be determined without regard to after-hours trading or
any other trading outside of the regular trading session trading hours.

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

“Depository” means The Depository Trust Company, its nominees and successors.

“Ex Date” means the first date on which the Common Stock trades on the Relevant
Stock Exchange, regular way, without the right to receive the issuance, dividend
or distribution in question from the Company or, if applicable, from the seller
of Common Stock on the Relevant Stock Exchange (in the form of due bills or
otherwise) as determined by the Relevant Stock Exchange.

 

5



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Fundamental Change” shall be deemed to occur upon the occurrence of either a
Change in Control or a Termination of Trading.

“Holder” means a Person in whose name a Security is registered on the
Registrar’s books.

“Indenture” means this Indenture as amended or supplemented from time to time.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Security through a Participant.

“Interest Payment Date” means April 1 and October 1 of each year, beginning on
October 1, 2016.

“Investment Agreement” means the Investment Agreement, dated as of February 3,
2016, by and among Symantec Corporation and Silver Lake Partners IV Cayman (AIV
II), L.P.

“Issue Date” means March 4, 2016.

“Make-Whole Fundamental Change” means an event described in the definition of
Change in Control set forth above after giving effect to any exceptions to or
exclusions from such definition (including, without limitation, the exception
described in the paragraph immediately following such clauses), but without
regard to the exclusion set forth in clause (c) of such definition.

“Market Disruption Event” means, with respect to the Common Stock or any other
security, (i) a failure by the Relevant Stock Exchange to open for trading
during its regular trading session or (ii) the occurrence or existence for more
than one-half hour period in the aggregate on any Scheduled Trading Day for
Common Stock or such other security of any suspension or limitation imposed on
trading (by reason of movements in price exceeding limits permitted by the
Relevant Stock Exchange or otherwise) of the Common Stock or such other security
or in any options contracts or future contracts relating to the Common Stock or
such other security, and such suspension or limitation occurs or exists at any
time before 1:00 p.m., New York City time, on such day.

“Maturity Date” means April 1, 2021.

“Observation Period,” with respect to any Security (other than an SLP Security)
surrendered for conversion, means: (i) if the relevant Conversion Date occurs
prior to the 27th Scheduled Trading Day immediately preceding the Maturity Date,
the 25 consecutive Trading Day period beginning on, and including, the second
Trading Day immediately succeeding such Conversion Date; and (ii) if the
relevant Conversion Date occurs on or after the 27th Scheduled

 

6



--------------------------------------------------------------------------------

Trading Day immediately preceding the Maturity Date, the 25 consecutive Trading
Days beginning on, and including, the 27th Scheduled Trading Day immediately
preceding the Maturity Date; and, with respect to SLP Securities, has the
meaning set forth in Section 10.02(a)(v).

“Officer” means the Chief Executive Officer, the President, the Chief Financial
Officer, Controller, Director of Treasury, the Treasurer, the Secretary, any
Assistant Treasurer, any Assistant Secretary and any Vice President of the
Company.

“Officers’ Certificate” means a certificate signed by (i) by the Chief Executive
Officer, the President, the Chief Financial Officer or any of the Vice
Presidents of the Company, and (ii) by the Controller, Director of Treasury,
Treasurer, any Assistant Treasurer, the Secretary, any Assistant Secretary or
any of the Vice Presidents of the Company, delivered to the Trustee.

“Open of Business” means 9:00 a.m., New York City time.

“Opinion of Counsel” means a written opinion that meets the requirements of
Section 14.04 from legal counsel who may be an employee of or counsel for the
Company, or other counsel, including counsel for the transferor or transferee,
reasonably acceptable to the Trustee.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or other agency or political subdivision thereof.

“Physical Security” means permanent certificated Securities in registered
non-global form issued in denominations of $1,000 principal amount and integral
multiples in excess thereof.

“record date” means, unless the context requires otherwise, with respect to any
dividend, distribution or other transaction or event in which the holders of
Common Stock (or other security) have the right to receive any cash, securities
or other property or in which Common Stock (or other applicable security) is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of shareholders entitled to receive
such cash, securities or other property (whether such date is fixed by the Board
of Directors or by statute, contract or otherwise).

“Record Date” for interest payable in respect of any Security on any Interest
Payment Date means, the March 15 or September 15 (whether or not a Business
Day), as the case may be, immediately preceding such Interest Payment Date.

“Relevant Stock Exchange” means The NASDAQ Stock Market LLC or, if the Common
Stock (or other security for which the Closing Sale Price must be determined) is
not then listed on The NASDAQ Stock Market LLC, the principal other U.S.
national or regional securities exchange or market on which the Common Stock (or
such other security) is then listed.

“Repurchase Notice” means a “Repurchase Notice” in the form attached as
Attachment 3 to the form of Security attached hereto as Exhibit A.

 

7



--------------------------------------------------------------------------------

“Responsible Officer” shall mean, when used with respect to the Trustee, any
officer within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.

“Restricted Global Security” means a Global Security that bears the Security
Private Placement Legend.

“Restricted Security” means a Security that constitutes a “restricted security”
within the meaning of Rule 144(a)(3) under the Securities Act until such time as
such Security is freely tradable by a Person who is not (and has not been for
the three months preceding the applicable transfer) an “affiliate” (as defined
in such rule) pursuant to such rule. Each of the Securities issued on the Issue
Date that bear the Security Private Placement Legend shall be Restricted
Securities as of the Issue Date.

“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on
Relevant Stock Exchange. If the Common Stock is not listed on any U.S. national
or regional securities exchange, “Scheduled Trading Day” means a Business Day.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Securities Agent” means any Registrar, Paying Agent or Conversion Agent.

“Settlement Method” means, with respect to any conversion of Securities,
Physical Settlement, Cash Settlement or Combination Settlement, as elected (or
deemed to have been elected) by the Company.

“SLP Global Securities” means the Global Securities issued and authenticated on
the Issue Date with an initial balance of $500,000,000 and identified by the
CUSIP and ISIN numbers set forth in Section 2.13.

“SLP Securities” means any SLP Global Securities or any temporary Securities or
Physical Securities issued in exchange for beneficial interests in an SLP Global
Security.

“Specified Dollar Amount” means the maximum cash amount per $1,000 principal
amount of Securities to be received upon conversion as specified in the
Settlement Notice (or deemed specified pursuant to this Indenture) related to
any converted Securities (or portion thereof).

 

8



--------------------------------------------------------------------------------

“Subsidiary” of any Person means any corporation, association, partnership or
other business entity of which more than 50% of the total voting power of the
shares, interests, participations or other equivalents (however designated) of
Capital Stock ordinarily entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, trustees or other
voting members of the governing body thereof is at the time owned or controlled,
directly or indirectly, by (a) such Person, (b) such Person and one or more
Subsidiaries of such Person or (c) one or more Subsidiaries of such Person.

“Termination of Trading” shall be deemed to occur if the Common Stock (or other
common equity into which the Securities are then convertible) is not listed for
trading on any of The New York Stock Exchange, NYSE MKT LLC, The NASDAQ Global
Select Market, The NASDAQ Global Market or The NASDAQ Capital Market (or any of
their respective successors) or any other U.S. national securities exchange.

“TIA” means the Trust Indenture Act of 1939 as amended and in effect from time
to time.

“Trading Day” means a day on which (i) there is no Market Disruption Event, (ii)
trading in the Common Stock generally occurs on the Relevant Stock Exchange or,
if the Common Stock is not then listed on a U.S. national or regional securities
exchange, on the principal other market on which the Common Stock is then
traded, and (iii) a Closing Sale Price for the Common Stock is available on such
securities exchange or market; provided that if the Common Stock (or other
security for which a Closing Sale Price must be determined) is not so listed or
traded, “Trading Day” means a Business Day.

“Trustee” means the party named as such in this Indenture until a successor
replaces it in accordance with the provisions hereof and thereafter means the
successor. The foregoing sentence shall likewise apply to any such successor or
subsequent successor.

“Unrestricted Global Security” means a Global Security that does not bear the
Security Private Placement Legend.

“Withdrawal Time” means the time the beneficial owners of the SLP Securities are
notified by the Company in writing of the Blackout Period and withdrawal of the
redemption notice with respect to the SLP Securities in accordance with the
Investment Agreement.

Section 1.02. Other Definitions.

 

Term

   Defined in Section  

“Applicable Price”

     10.14 (d) 

“Authorized Officers”

     14.01 (b) 

“Cash Settlement”

     10.02 (a) 

“Clause A Distribution”

     10.06 (c) 

“Clause B Distribution”

     10.06 (c) 

“Clause C Distribution”

“Combination Settlement”

    


 

10.06


10.02

(c) 


(a) 

“Common Stock Private Placement Legend”

     2.18   

“Conversion Agent”

     2.03   

“Conversion Obligation”

     10.01 (a) 

“Distributed Property”

     10.06 (c) 

 

9



--------------------------------------------------------------------------------

“Effective Date”

   10.14(a)

“Electronic Means”

   14.01(b)

“Event of Default”

   6.01

“Fundamental Change Notice”

   3.01(b)

“Fundamental Change Repurchase Date”

   3.01(a)

“Fundamental Change Repurchase Price”

   3.01(a)

“Fundamental Change Repurchase Right”

   3.01(a)

“Global Security”

   2.01

“HSR Act”

   10.02(c)

“Investor Repurchase”

   3.02(a)

“Investor Repurchase Date”

   3.02(a)

“Investor Repurchase Price”

   3.02(a)

“Investor Repurchase Right”

   3.02(a)

“Instructions”

   14.01(b)

“Make-Whole Applicable Increase”

   10.14(b)

“Make-Whole Conversion Period”

   10.14(a)

“Merger Event”

   10.11

“Open Period”

   13.02

“Participants”

   2.15

“Paying Agent”

   2.03

“Physical Settlement”

   10.02(a)

“Redemption Date”

   13.01

“Redemption Price”

   13.07

“Reference Property”

   10.11

“Registrar”

   2.03

“Repurchase Upon Fundamental Change”

   3.01(a)

“Resale Restriction Termination Date”

   2.18

“Securities”

   Preamble

“Security Private Placement Legend”

   2.18

“Settlement Amount”

   10.02(a)(iv)

“Settlement Notice”

   10.02(a)(iii)

“SLP Settlement Notice”

   10.02(a)(v)

“Spin-Off”

   10.06(c)

“Trigger Event”

   10.06(c)

“Valuation Period”

   10.06(c)

“Voting Stock”

   1.01    (Definition of
“Change in Control”)

Section 1.03. Rules of Construction. Unless the context otherwise requires:

(i) a term has the meaning assigned to it;

(ii) an accounting term not otherwise defined has the meaning assigned to it in
accordance with U.S. generally accepted accounting principles in effect from
time to time;

(iii) “or” is not exclusive;

 

10



--------------------------------------------------------------------------------

(iv) “including” means “including without limitation;”

(v) words in the singular include the plural and in the plural include the
singular;

(vi) provisions apply to successive events and transactions;

(vii) the term “principal” means the principal of any Security payable under the
terms of such Securities, unless the context otherwise requires;

(viii) “herein,” “hereof” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision of this Indenture;

(ix) references to currency shall mean the lawful currency of the United States
of America, unless the context requires otherwise; and

(x) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified.

Section 1.04. Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated by
reference in and made a part of this Indenture. The following TIA terms used in
this Indenture have the following meanings:

“Commission” means the SEC.

“indenture securities” means the Securities.

“indenture security holder” means a Securityholder.

“indenture to be qualified” means this Indenture.

“indenture trustee” or “institutional trustee” means the Trustee.

“obligor” on the indenture securities means the Company and any successor
obligor upon the Securities.

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA and not
otherwise defined herein are used herein as so defined.

Section 1.05. References to Interest. Unless the context otherwise requires, any
reference to interest on, or in respect of, any Security in this Indenture shall
be deemed to include Additional Interest if, in such context, Additional
Interest is, was or would be payable. Unless the context otherwise requires, any
express mention of Additional Interest in any provision hereof shall not be
construed as excluding Additional Interest, as the case may be, in those
provisions hereof where such express mention is not made.

 

11



--------------------------------------------------------------------------------

ARTICLE 2

THE SECURITIES

Section 2.01. Form and Dating. The Securities and the Trustee’s certificate of
authentication shall be substantially in the form set forth in Exhibit A, which
is incorporated in and forms a part of this Indenture. The Securities may have
notations, legends or endorsements required by law, stock exchange rule or
usage; provided that such notations, legends or endorsements are in a form
acceptable to the Company. Each Security shall be dated the date of its
authentication.

So long as the Securities, or portion thereof, are eligible for book-entry
settlement with the Depository, unless otherwise required by law, subject to
Section 2.15, such Securities may be represented by one or more Securities in
global form registered in the name of the Depository or the nominee of the
Depository (“Global Securities”). The transfer and exchange of beneficial
interests in any such Global Securities shall be effected through the Depository
in accordance with this Indenture and the Applicable Procedures. Except as
provided in Section 2.15, beneficial owners of a Global Security shall not be
entitled to have certificates registered in their names, will not receive or be
entitled to receive Physical Securities and such beneficial owners will not be
considered Holders of such Global Security.

Any Global Securities shall represent such of the outstanding Securities as
shall be specified therein and shall provide that it shall represent the
aggregate amount of outstanding Securities from time to time endorsed thereon
and that the aggregate amount of outstanding Securities represented thereby may
from time to time be increased or reduced to reflect issuances, repurchases,
conversions, transfers or exchanges permitted hereby. Any endorsement of a
Global Security to reflect the amount of any increase or decrease in the amount
of outstanding Securities represented thereby shall be made by the Trustee or
the custodian for the Global Security, at the written direction of the Trustee,
in such manner and upon instructions given by the Holder of such Securities in
accordance with this Indenture. Payment of principal of, and interest on, any
Global Securities (including the Fundamental Change Repurchase Price, Investor
Repurchase Price or Redemption Price, if applicable) shall be made to the
Depository in immediately available funds.

Section 2.02. Execution and Authentication. One duly authorized Officer shall
sign the Securities for the Company by manual or facsimile signature.

A Security’s validity shall not be affected by the failure of an Officer whose
signature is on such Security to hold, at the time the Security is
authenticated, the same office at the Company.

A Security shall not be valid until duly authenticated by the manual signature
of the Trustee. The signature shall be conclusive evidence that the Security has
been authenticated under this Indenture.

 

12



--------------------------------------------------------------------------------

Upon a Company Order, the Trustee shall authenticate Securities for original
issue in the aggregate principal amount of $500,000,000. The aggregate principal
amount of Securities outstanding at any time may not exceed $500,000,000,
subject to the immediately succeeding paragraph and except for Securities
authenticated and delivered in lieu of lost, destroyed or wrongfully taken
Securities pursuant to Section 2.07.

The Company may not, without the consent of Holders of 100% in aggregate
principal amount of the outstanding Securities, increase the aggregate principal
amount of Securities by issuing additional Securities in the future (except for
Securities authenticated and delivered upon registration of transfer or exchange
for or in lieu of other Securities pursuant to Sections 2.06, 2.07, 2.10, 2.15,
2.16, 2.17. 2.18, 3.01(h), 3.02(g), 10.02(f) and 13.06).

Upon a Company Order, the Trustee shall authenticate Securities, including
Securities not bearing the Security Private Placement Legend, to be issued to
the transferees when sold pursuant to an effective registration statement under
the Securities Act as set forth in Section 2.16(b) or when not otherwise
required under this Indenture to bear the Security Private Placement Legend.

The Trustee shall act as the initial authenticating agent. Thereafter, the
Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Securities. An authenticating agent may authenticate Securities
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such authenticating
agent. An authenticating agent so appointed has the same rights as a Securities
Agent to deal with the Company and its Affiliates.

If a Company Order pursuant to this Section 2.02 has been, or simultaneously is,
delivered, then any instructions by the Company to the Trustee with respect to
endorsement, delivery or redelivery of a Security that is a Global Security
shall be in writing. The Securities shall be issuable only in registered form
without interest coupons and only in minimum denominations of $1,000 principal
amount and any integral multiple thereof.

Section 2.03. Registrar, Paying Agent and Conversion Agent. The Company shall
maintain, or shall cause to be maintained, (i) an office or agency where
Securities may be presented for registration of transfer or for exchange
(“Registrar”), (ii) an office or agency where Securities may be presented for
payment (“Paying Agent”) and (iii) an office or agency where Securities may be
presented for conversion (“Conversion Agent”). The Registrar shall keep a
register of the Securities and of their transfer and exchange. The Company may
appoint or change one or more co-registrars, one or more additional paying
agents and one or more additional conversion agents, subject to providing
written notification to the Trustee of any such new registrar, paying agent or
conversion agent, and may act in any such capacity on its own behalf. The term
“Registrar” includes any co-registrar; the term “Paying Agent” includes any
additional paying agent; and the term “Conversion Agent” includes any additional
conversion agent.

The Company shall use reasonable best efforts to enter into an appropriate
agency agreement with any Securities Agent not a party to this Indenture, if
any. Such agency agreement, if any, shall implement the provisions of this
Indenture that relate to such Securities

 

13



--------------------------------------------------------------------------------

Agent. The Company shall notify the Trustee in writing of the name and address
of any Securities Agent not a party to this Indenture. If the Company fails to
maintain an entity other than the Trustee as Registrar, Paying Agent or
Conversion Agent, the Trustee shall act as such.

The Company initially appoints the Trustee as Paying Agent, Registrar and
Conversion Agent.

Section 2.04. Paying Agent to Hold Money in Trust. Each Paying Agent shall hold
in trust for the benefit of the Holders or the Trustee all moneys held by the
Paying Agent for the payment of the Securities, and shall notify the Trustee in
writing of any Default by the Company in making any such payment. While any such
Default continues, the Trustee may require a Paying Agent to pay all money held
by it to the Trustee. The Company at any time may require a Paying Agent to pay
all money held by it to the Trustee and account for any funds so paid by
it. Upon payment over to the Trustee, the Paying Agent shall have no further
liability for such money. If the Company acts as Paying Agent, it shall
segregate and hold as a separate trust fund all money held by it as Paying
Agent; provided that the Company may not act as Paying Agent upon the occurrence
and continuance of an Event of Default.

Section 2.05. Holder Lists. The Trustee shall preserve in as current a form as
is reasonably practicable the most recent list available to it of the names and
addresses of Holders and shall otherwise comply with Section 312(a) of the
TIA. If the Trustee is not the Registrar, the Company shall furnish, or shall
cause to be furnished, to the Trustee at least Five Business Days before each
Interest Payment Date and at such other times as the Trustee may request in
writing a list, in such form and as of such date as the Trustee may reasonably
require, of the names and addresses of Holders appearing in the security
register of the Registrar and the Company shall otherwise comply with Section
312(a) of the TIA.

Section 2.06. Transfer and Exchange. Subject to Section 2.15 and Section 2.16,
where Securities are presented to the Registrar with a request to register their
transfer or to exchange them for an equal principal amount of Securities of
other authorized denominations, the Registrar shall register the transfer or
make the exchange if its requirements under this Indenture for such transaction
are met. To permit registrations of transfer and exchanges, the Trustee shall
authenticate Securities at the Registrar’s request or upon the Trustee’s receipt
of a Company Order therefor. The Company, the Registrar or the Trustee, as the
case may be, shall not be required to register the transfer of or exchange any
Security for which a Repurchase Notice or notice of redemption pursuant to
Article 11 has been delivered, and not withdrawn, in accordance with this
Indenture, except if the Company has defaulted in the payment of the Fundamental
Change Repurchase Price, the Investor Repurchase Price or the Redemption Price
with respect to such Security or to the extent that a portion of such Security
is not subject to such Repurchase Notice or notice of redemption.

No service charge shall be made for any transfer, exchange or conversion of
Securities, but the Company and the Trustee may require payment of a sum
sufficient to cover any documentary, stamp, issue or transfer tax or similar
governmental charge that may be imposed in connection with any transfer,
exchange or conversion of Securities, other than exchanges pursuant to Section
2.07, Section 2.10, Section 3.01, Section 3.02, Section 9.04 or Section 10.02,
in each case, not involving any transfer.

 

14



--------------------------------------------------------------------------------

Section 2.07. Replacement Securities. If the Holder of a Security claims that
the Security has been mutilated, lost, destroyed or wrongfully taken, the
Company shall issue and the Trustee shall authenticate, at the Holder’s expense,
a replacement Security upon surrender to the Trustee of the mutilated Security,
or upon delivery to the Trustee of evidence of the loss, destruction or theft of
the Security satisfactory to the Trustee and the Company. In the case of a lost,
destroyed or wrongfully taken Security, if required by the Trustee or the
Company, indemnity (including in the form of a bond) must be provided by the
Holder that is reasonably satisfactory to the Trustee and the Company to
indemnify and hold harmless the Company, the Trustee or any Securities Agent
from any loss that any of them may suffer if such Security is replaced.

In case any such mutilated, lost, destroyed or wrongfully taken Security has
become due and payable, the Company in its discretion may, instead of issuing a
new Security, pay the amounts due in respect of such Security as provided
hereunder.

Every replacement Security is an additional obligation of the Company only as
provided in Section 2.08.

Section 2.08. Outstanding Securities. Securities outstanding at any time are all
the Securities authenticated by the Trustee except for those converted, those
cancelled by it, those delivered to it for cancellation and those described in
this Section 2.08 as not outstanding. Except to the extent provided in Section
2.09, a Security does not cease to be outstanding because the Company or one of
its Subsidiaries or Affiliates holds the Security.

If a Security is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it, or a court holds, that the
replaced Security is held by a protected purchaser.

If the Paying Agent (in the case of a Paying Agent other than the Company) holds
as of 11:00 a.m. New York City time on a Fundamental Change Repurchase Date,
Investor Repurchase Date, Redemption Date or the Maturity Date, money sufficient
to pay the aggregate Fundamental Change Repurchase Price, Investor Repurchase
Price, Redemption Price or principal amount (plus accrued and unpaid interest,
if any), as the case may be, with respect to all Securities to be repurchased or
paid on such Fundamental Change Repurchase Date, Investor Repurchase Date,
Redemption Date or the Maturity Date, as the case may be, in each case, payable
as herein provided on such Fundamental Change Repurchase Date, Investor
Repurchase Date, Redemption Date or the Maturity Date, then (unless there shall
be a Default in the payment of such aggregate Fundamental Change Repurchase
Price, Investor Repurchase Price, Redemption Price, principal amount, or of such
accrued and unpaid interest), except as otherwise provided herein, on and after
such date such Securities shall be deemed to be no longer outstanding, interest
on such Securities shall cease to accrue, and such Securities shall be deemed to
be paid whether or not such Securities are delivered to the Paying
Agent. Thereafter, all rights of the Holders of such Securities shall terminate
with respect to such Securities, other than the right to receive the Fundamental
Change Repurchase Price, Investor Repurchase Price, Redemption Price or
principal amount, as the case may be, plus, if applicable, such accrued and
unpaid interest in accordance with this Indenture.

 

15



--------------------------------------------------------------------------------

If a Security is converted in accordance with Article 10 then, from and after
the time of such conversion on the Conversion Date, such Security shall cease to
be outstanding, and interest, if any, shall cease to accrue on such Security
unless there shall be a Default in the payment or delivery of the consideration
payable and/or deliverable hereunder upon such conversion (except that any such
Security will remain outstanding solely for the purpose of receiving any
interest or other amounts due following such conversion as set forth in this
Indenture).

Section 2.09. Securities Held by the Company or an Affiliate. In determining
whether the Holders of the required aggregate principal amount of Securities
have concurred in any direction, waiver or consent, Securities owned by the
Company or any of its Subsidiaries or Affiliates shall be considered as though
not outstanding, except that, for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Securities that a Responsible Officer of the Trustee actually knows are so
owned shall be so disregarded. Securities so owned which have been pledged in
good faith may be considered to be outstanding for purposes of this Section 2.09
if the pledgee establishes, to the satisfaction of the Trustee, the pledgee’s
right so to concur with respect to such Securities and that the pledgee is not,
and is not acting at the direction or on behalf of, the Company, any other
obligor on the Securities, an Affiliate of the Company or an Affiliate of any
such other obligor. In case of a dispute as to whether the pledgee has
established the foregoing, any decision by the Trustee taken upon the advice of
counsel shall provide full protection to the Trustee. The Company shall furnish
to the Trustee an Officers’ Certificate listing and identifying all Securities,
if any, known by the Company to be owned or held by or for the account of any of
the above described Persons; and the Trustee shall be entitled to accept such
Officers’ Certificate as conclusive evidence of the facts therein set forth and
of the fact that all Securities not listed therein are outstanding for the
purpose of any such determination. Notwithstanding Section 316(a)(1) of the TIA
or anything herein to the contrary, to the fullest extent permitted by law, no
SLP Securities shall be deemed to be owned by the Company or any of its
Subsidiaries or Affiliates for purposes of this Indenture, the Securities and
any direction, waiver or consent with respect thereto.

Section 2.10. Temporary Securities. Until definitive Securities are ready for
delivery, the Company may prepare and the Trustee shall, upon receipt of a
Company Order therefor, authenticate temporary Securities. Temporary Securities
shall be substantially in the form of definitive Securities but may have
variations that the Company considers appropriate for temporary
Securities. Without unreasonable delay, the Company shall prepare and the
Trustee, upon receipt of a Company Order therefor, shall authenticate definitive
Securities in exchange for temporary Securities. Until so exchanged, each
temporary Security shall in all respects be entitled to the same benefits under
this Indenture as definitive Securities, and such temporary Security shall be
exchangeable for definitive Securities in accordance with the terms of this
Indenture.

Section 2.11. Cancellation. The Company at any time may deliver Securities to
the Trustee for cancellation. The Registrar, Paying Agent and Conversion Agent
shall forward to the Trustee any Securities surrendered to them for transfer,
exchange, payment or conversion. The Trustee shall promptly cancel all
Securities surrendered for transfer, exchange, payment, conversion or
cancellation in accordance with its customary procedures. The Company may not

 

16



--------------------------------------------------------------------------------

issue new Securities to replace Securities that it has paid or delivered to the
Trustee for cancellation or that any Holder has converted pursuant to Article
10. All cancelled Securities held by the Trustee shall be disposed of in
accordance with its customary procedure for the disposal of cancelled
securities.

Section 2.12. Defaulted Interest. If, and to the extent, the Company defaults in
a payment of interest on the Securities, the Company shall pay in cash the
defaulted interest in any lawful manner plus, to the extent not prohibited by
applicable statute or case law, interest on such defaulted interest at the rate
provided in the Securities. The Company may pay the defaulted interest (plus
interest on such defaulted interest) to the Persons who are Holders on a
subsequent special record date. The Company shall fix such special record date
and payment date. At least fifteen (15) calendar days before the special record
date, the Company shall send to Holders a notice that states the special record
date, payment date and amount of interest to be paid. Upon the due payment in
full, interest shall no longer accrue on such defaulted interest pursuant to
this Section 2.12.

Section 2.13. CUSIP Numbers. The Company in issuing the Securities may use one
or more “CUSIP” numbers, and, if so, the Trustee shall use the CUSIP numbers in
notices as a convenience to Holders; provided, however, that no representation
is hereby deemed to be made by the Trustee as to the correctness or accuracy of
the CUSIP numbers printed on the notice or on the Securities; and provided
further that reliance may be placed only on the other identification numbers
printed on the Securities, and the effectiveness of any such notice shall not be
affected by any defect in, or omission of, such CUSIP numbers. The Company shall
promptly notify the Trustee in writing of any change in the CUSIP numbers.

On the Issue Date, the Securities shall initially bear the CUSIP and ISIN
numbers set forth in the following sentence. The CUSIP and ISIN numbers for the
SLP Global Securities that are Restricted Global Securities shall be 871503 AL2
and US871503AL27, respectively; the CUSIP and ISIN numbers for the SLP Global
Securities that are Unrestricted Global Securities shall be 871503 AM0 and
US871503AM00, respectively; the CUSIP and ISIN numbers for Restricted Global
Securities other than SLP Global Securities shall be 871503 AN8 and
US871503AN82, respectively; and the CUSIP and ISIN numbers for Unrestricted
Global Securities other than SLP Global Securities shall be 871503 AP3 and
US871503AP31, respectively.

Section 2.14. Deposit of Moneys. Prior to 11:00 a.m., New York City time, on
each Interest Payment Date, the Maturity Date, any Fundamental Change Repurchase
Date or an Investor Repurchase Date or Redemption Date, the Company shall
deposit with a Paying Agent (or, if the Company is acting as its own Paying
Agent, segregate and hold in trust in accordance with Section 2.04) money, in
funds immediately available on such date, sufficient to make cash payments, if
any, due on such Interest Payment Date, the Maturity Date or such Fundamental
Change Repurchase Date, Investor Repurchase Date or Redemption Date, as the case
may be, in a timely manner which permits the Paying Agent to remit payment to
the Holders on such Interest Payment Date, the Maturity Date or such Fundamental
Change Repurchase Date, Investor Repurchase Date or Redemption Date, as the case
may be.

 

17



--------------------------------------------------------------------------------

If any Interest Payment Date, the Maturity Date, any Fundamental Change
Repurchase Date, Investor Repurchase Date or Redemption Date falls on a date
that is not a Business Day, the payment due on such Interest Payment Date, the
Maturity Date or such Fundamental Change Repurchase Date, Investor Repurchase
Date or Redemption Date, as the case may be, shall be postponed until the next
succeeding Business Day, and no interest or other amount shall accrue as a
result of such postponement.

Section 2.15. Book-Entry Provisions for Global Securities. (a) Global Securities
initially shall (i) be registered in the name of the Depository, its successors
or their respective nominees, (ii) be delivered to the Trustee as custodian for
the Depository, its successors or their respective nominees, as the case may be,
and (iii) bear the legends such Global Securities are required to bear under
Section 2.17.

Members of, or participants in, the Depository (“Participants”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depository, or the Trustee as its custodian, or under the Global
Security, and the Depository (or its nominee) may be treated by the Company, the
Trustee and any agent of the Company or the Trustee as the absolute owner of the
Global Security for all purposes whatsoever; provided, however, that each SLP
Global Security shall be subject to the rights under Section 9.02, Section
10.02(c) and Section 13.01 of the beneficial owners of such SLP Global Security.
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Trustee, any Securities Agent or any of their respective agents from giving
effect to any written certification, proxy or other authorization furnished by
the Depository or impair, as between the Depository and Participants, the
operation of customary practices governing the exercise of the rights of a
Holder of any Security.

(b) Except as otherwise set forth in this Section 2.15 or Section 2.16,
transfers of Global Securities shall be limited to transfers in whole, but not
in part, to the Depository, its successors or their respective nominees. In
addition, one or more Physical Securities shall be transferred to each owner of
a beneficial interest in a Global Security, as identified by the Depository, in
exchange for its beneficial interest in the Global Securities if (i) the
Depository notifies the Company that the Depository is unwilling or unable to
continue as depository for any Global Security, or the Depository ceases to be a
“clearing agency” registered under Section 17A of the Exchange Act, and, in
either case, a successor Depository is not appointed by the Company within
ninety (90) days of such notice or cessation or (ii) an Event of Default has
occurred and is continuing and the Registrar has received a written request from
the beneficial owner (via the Depository) of the relevant Securities to issue
Physical Securities. For the avoidance of doubt, if any event described in
clause (i) of the immediately preceding sentence occurs, any owner of a
beneficial interest in any Global Security will be entitled to receive one or
more Physical Securities in exchange for its beneficial interest or interests in
the Global Securities, and if any event described in clause (ii) of the
immediately preceding sentence occurs, only the beneficial owner that has made a
written request to the Registrar (via the Depository) will be entitled to
receive one or more Physical Securities in exchange for its beneficial interest
or interests in the Global Securities. The Company may also exchange beneficial
interests in a Global Security for one or more Physical Securities registered in
the name of the owner of beneficial interests if the Company and the owner of
such beneficial interests agree to so exchange.

 

18



--------------------------------------------------------------------------------

(c) The transfer and exchange of beneficial interests in the Global Securities
shall be effected through the Depository, in accordance with the provisions of
this Indenture and the Applicable Procedures. Transfers of beneficial interests
in the Global Securities also shall require compliance with either subparagraph
(i) or (ii) below, as applicable, as well as, to the extent applicable, the
other provisions of this Section 2.15(c) that follow:

(i) Transfer of Beneficial Interests in the Same Global Security. Beneficial
interests in any Restricted Global Security may be transferred to Persons who
take delivery thereof in the form of a beneficial interest in the same
Restricted Global Security (or a Restricted Global Security with the same CUSIP
number) in accordance with the transfer restrictions set forth in the Security
Private Placement Legend. Beneficial interests in any Unrestricted Global
Security may be transferred to Persons who take delivery thereof in the form of
a beneficial interest in an Unrestricted Global Security. No written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers described in this clause (i).

(ii) All Other Transfers and Exchanges of Beneficial Interests in Global
Securities. In connection with all transfers and exchanges of a beneficial
interest in a Global Security that are not addressed by Section 2.15(c)(i),
there must be delivered (A) such instruction or order from a Participant or an
Indirect Participant to the Depository, as may be required by the Applicable
Procedures, directing the Depository to credit or cause to be credited a
beneficial interest in another Global Security in an amount equal to the
beneficial interest to be transferred or exchanged and (B) instructions given in
accordance with the Applicable Procedures containing information regarding the
Participant account to be credited with such increase. Upon satisfaction of all
of the requirements for transfer or exchange of beneficial interests in Global
Security contained in this Indenture, the Trustee shall adjust the principal
amount of the Global Securities pursuant to Section 2.15(d).

(iii) Transfer and Exchange of Beneficial Interests in a Restricted Global
Security for Beneficial Interests in an Unrestricted Global Security. A
beneficial interest in any Restricted Global Security may be exchanged by any
holder thereof for a beneficial interest in an Unrestricted Global Security or
transferred to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Security if the exchange or transfer complies
with the requirements of this Section 2.15(c) and the Registrar receives the
following:

(A) if the holder of such beneficial interest in a Restricted Global Security
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Security, a certificate from such Holder substantially in
the form of Exhibit E; or

(B) if the holder of such beneficial interest in a Restricted Global Security
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Security, a certificate from such holder in the form of Exhibit D;

 

19



--------------------------------------------------------------------------------

and, in each such case set forth in this clause (iii), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Company to the effect that no registration
under the Securities Act is required in connection with such exchange or
transfer of beneficial interests to the relevant Person or in connection with
any re-sales of the beneficial interests in the Unrestricted Global Security
that are beneficially owned by such Person on the date of such opinion.

Beneficial interests in an Unrestricted Global Security cannot be exchanged for,
or transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Security.

(iv) Transfer and Exchange of Beneficial Interests in one Restricted Global
Security for Beneficial Interests in another Restricted Global Security. A
beneficial interest in any Restricted Global Security may be exchanged by any
holder thereof for a beneficial interest in a Restricted Global Security with a
different CUSIP or different legends or transferred to a Person who takes
delivery thereof in the form of a beneficial interest in a Restricted Global
Security with a different CUSIP or different legends if the exchange or transfer
complies with the requirements of this Section 2.15(c) and the Registrar
receives the following:

(A) if the holder of such beneficial interest in a Restricted Global Security
proposes to exchange such beneficial interest for a beneficial interest in a
Restricted Global Security with a different CUSIP or different legends, a
certificate from such Holder substantially in the form of Exhibit E; or

(B) if the holder of such beneficial interest in a Restricted Global Security
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in a Restricted Global
Security with a different CUSIP or different legends, a certificate from such
holder in the form of Exhibit D.

Notwithstanding the foregoing or anything to the contrary provided herein, a
holder of a beneficial interest in a Security that is not an SLP Security may
not exchange or transfer such beneficial interest for a beneficial interest in
an SLP Security.

(d) At such time as all beneficial interests in a particular Global Security
have been exchanged for Physical Securities or a particular Global Security has
been repurchased or canceled in whole and not in part, each such Global Security
shall be returned to or retained and canceled by the Trustee in accordance with
Section 2.11. At any time prior to such cancellation, if any beneficial interest
in a Global Security is exchanged for or transferred to a Person who will take
delivery thereof in the form of a beneficial interest in another Global Security
or for Physical Securities, the principal amount of Securities represented by
such Global Security shall be reduced accordingly and an endorsement shall be
made on such Global Security by the Trustee or by the Depository at the
direction of the Trustee to reflect such reduction; and if the

 

20



--------------------------------------------------------------------------------

beneficial interest is being exchanged for or transferred to a Person who will
take delivery thereof in the form of a beneficial interest in another Global
Security, such other Global Security shall be increased accordingly and an
endorsement shall be made on such Global Security by the Trustee or by the
Depository at the direction of the Trustee to reflect such increase.

(e) In connection with the transfer of a Global Security in its entirety to
beneficial owners pursuant to Section 2.15(b), such Global Security shall be
deemed to be surrendered to the Trustee for cancellation, and the Company shall
execute, and the Trustee shall upon written instructions from the Company
authenticate and deliver, to each beneficial owner identified by the Depository
in exchange for its beneficial interest in such Global Security, an equal
aggregate principal amount of Physical Securities of authorized denominations.

(f) Any Physical Security delivered in exchange for an interest in a Global
Security pursuant to Section 2.15(b), shall bear the same legend(s), if any,
from Exhibit B-1A that are borne by the relevant Global Security, except to the
extent the requirements of Section 2.15(c)(iii) or Section 2.15(c)(iv) are
satisfied with respect to the removal or addition of any legend, mutatis
mutandis for the fact that a Physical Security is being issued rather than a
beneficial interest in a Global Security.

(g) The Holder of any Global Security may grant proxies and otherwise authorize
any Person, including Participants and Persons that may hold interests through
Participants, to take any action which a Holder is entitled to take under this
Indenture or the Securities.

(h) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on the transfer of any interest
in any Securities imposed under this Indenture or under applicable law
(including any transfers between or among Participants or beneficial owners of
interests in any Global Security) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

(i) Neither the Trustee nor any Securities Agent shall have any responsibility
for any actions taken or not taken by the Depository.

(j) No service charge shall be made to or by a holder of a beneficial interest
in a Global Security or to or by a Holder of a Physical Security for any
registration of transfer or exchange.

(k) All Global Securities and Physical Securities issued upon any registration
of transfer or exchange of Global Securities or Physical Securities shall
evidence the same debt of the Company and entitled to the same benefits under
this Indenture, as the Global Securities or Physical Securities surrendered upon
such registration of transfer or exchange.

(l) Prior to due presentment for the registration of a transfer of any Security,
the Trustee and the Company may deem and treat the Person in whose name any
Security is registered as the absolute owner of such Security for the purpose of
receiving payment of

principal of and interest on such Securities and, subject to Section 2.09, for
all other purposes, and neither of the Trustee or the Company shall be affected
by notice to the contrary.

 

21



--------------------------------------------------------------------------------

(m) Upon surrender for registration of transfer of any Security at the office or
agency of the Company designated pursuant to Section 4.02, the Company shall
execute, and the Trustee shall authenticate and deliver, in the name of the
designated transferee or transferees, one or more replacement Securities of any
authorized denomination or denominations of a like aggregate principal amount.

(n) At the option of the Holder, Securities may be exchanged for other
Securities of any authorized denomination or denominations of a like aggregate
principal amount upon surrender of the Securities to be exchanged at such office
or agency. Whenever any Global Securities or Physical Securities are so
surrendered for exchange, the Company shall execute, and the Trustee shall
authenticate and send, the replacement Global Securities and Physical Securities
which the Holder making the exchange is entitled to in accordance with the
provisions of Section 2.02.

(o) Neither the Trustee nor any Securities Agent shall have any responsibility
or obligation to any beneficial owner of an interest in the Global Securities,
an agent member of, or a participant in, the Depository or other person with
respect to the accuracy of the records of the Depository or its nominees or of
any Participant or member thereof, with respect to any ownership interest in the
Global Securities or with respect to the delivery to any Participant, agent
member, beneficial owner or other Person (other than the Depository) of any
notice (including any notice of redemption) or the payment of any amount or
delivery of any Securities (or other security or property) under or with respect
to such Securities. The rights of beneficial owners in any Global Securities
shall be exercised only through the Depository, subject to its applicable rules
and procedures. The Trustee and each agent may rely and shall be fully protected
in relying upon information furnished by the Depository with respect to its
agent members, Participants and any beneficial owners.

Section 2.16. Special Transfer Provisions. (a) Notwithstanding any other
provisions of this Indenture, but except as provided in Section 2.15(b), a
Global Security may not be transferred except as a whole by the Depository to a
nominee of the Depository or by a nominee of the Depository to the Depository or
another nominee of the Depository or by the Depository or any such nominee to a
successor Depository or a nominee of such successor Depository.

(b) Upon the transfer, exchange or replacement of Securities not bearing the
Security Private Placement Legend, unless the Company notifies the Trustee in
writing otherwise, the Trustee shall deliver Securities that do not bear the
Security Private Placement Legend. Upon the transfer, exchange or replacement of
Securities bearing the Security Private Placement Legend, the Trustee shall
deliver only Securities that bear the Security Private Placement Legend unless
(i) the requested transfer, exchange or replacement is after the Resale
Restriction Termination Date, (ii) there is delivered to the Trustee and the
Company an Opinion of Counsel reasonably satisfactory to the Company and
addressed to the Company to the effect that no registration under the Securities
Act is required in connection with such transfer, exchange or replacement of
such Securities in connection with any re-sales of such Securities on the date
of such opinion or (iii) such Security has been sold pursuant to an effective
registration statement under the Securities Act and the Holder selling such
Securities has delivered to the Registrar a notice in the form of Exhibit C
hereto.

 

22



--------------------------------------------------------------------------------

(c) By its acceptance of any Security or any Common Stock bearing the Security
Private Placement Legend or the Common Stock Private Placement Legend, each
holder thereof acknowledges the restrictions on transfer of such security set
forth in this Indenture and in the Security Private Placement Legend or Common
Stock Private Placement Legend, as applicable, and agrees that it will transfer
such security only as provided in this Indenture and as permitted by applicable
law.

The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.15 or this Section 2.17 in
accordance with its customary document retention policies. The Company shall
have the right to inspect and make copies of all such letters, notices or other
written communications at any reasonable time upon the giving of reasonable
written notice to the Registrar.

(d) The Company may, to the extent permitted by law, purchase the Securities in
the open market or by tender offer at any price or by private agreement without
giving prior notice to Holders. The Company may, at its option, surrender to the
Trustee for cancellation any Securities the Company purchases in this manner.
Securities surrendered to the Trustee for cancellation may not be reissued or
resold and shall be promptly cancelled pursuant to Section 2.11.

Section 2.17. Restrictive Legends.

(a) Each Global Security and Physical Security that constitutes a Restricted
Security shall bear the legend (the “Security Private Placement Legend”) as set
forth in Exhibit B-1A on the face thereof until the date such Securities no
longer constitute Restricted Securities as reasonably determined by the Company
in good faith and evidenced by an Officers’ Certificate (such date, the “Resale
Restriction Termination Date”).

No transfer of any Security prior to the Resale Restriction Termination Date
will be registered by the Registrar unless the applicable box on the Form of
Assignment has been checked.

Any Security (or security issued in exchange or substitution therefor) as to
which such restrictions on transfer shall have expired in accordance with their
terms may, upon surrender of such Security for exchange to the Trustee in
accordance with the provisions of this Article 2, be exchanged for a new
Security or Securities, of like tenor and aggregate principal amount, which
shall not bear the Security Private Placement Legend required by this Section
2.17(a) and shall not be assigned a restricted CUSIP number. In addition, on or
after the Resale Restriction Termination Date, upon the request of any Holder
and upon surrender of its Security for exchange, the Company shall exchange a
Physical Security with the Security Private Placement Legend for a Physical
Security without Security Private Placement Legend so long as the Holder
covenants to the Company that it will offer, sell, pledge or otherwise transfer
such Security in compliance with the Securities Act. The Company shall be
entitled to instruct the Trustee in writing to cancel any Global Security as to
which such restrictions on transfer shall have expired

 

23



--------------------------------------------------------------------------------

in accordance with their terms for exchange, and, upon such instruction, the
Trustee shall provide evidence of cancellation of such Global Security; and any
new Global Security exchanged therefor shall not bear the Security Private
Placement Legend specified in this Section 2.17(a) and shall not be assigned a
restricted CUSIP number. The Company shall promptly notify the Trustee in
writing upon the occurrence of the Resale Restriction Termination Date and
promptly after a registration statement, if any, with respect to the Securities
or any Common Stock issued upon conversion of the Securities has been declared
effective under the Securities Act.

(b) Until the Resale Restriction Termination Date, any stock certificate
representing Common Stock issued upon conversion of such Security, if any,
shall, if such shares constitute Restricted Securities at their time of
issuance, bear the legend (the “Common Stock Private Placement Legend”) as set
forth in Exhibit B-1B unless such Common Stock have been transferred pursuant to
a registration statement that has become or been declared effective under the
Securities Act and that continues to be effective at the time of such transfer,
or have been sold pursuant to the exemption from registration provided by Rule
144 or any similar provision then in force under the Securities Act, or unless
otherwise agreed by the Company in writing.

(c) Each Global Security shall also bear the legend as set forth in Exhibit B-2.

ARTICLE 3

REPURCHASE

Section 3.01. Repurchase at Option of Holder Upon a Fundamental Change. (a) If a
Fundamental Change occurs at any time prior to the Maturity Date, each Holder of
Securities shall have the right (the “Fundamental Change Repurchase Right”), at
such Holder’s option, to require the Company to repurchase (a “Repurchase Upon
Fundamental Change”) all of such Holder’s Securities (or any portion thereof
that is equal to $1,000 in principal amount or an integral multiples of $1,000
in excess thereof), on a date selected by the Company (the “Fundamental Change
Repurchase Date”), which shall be no later than thirty five (35) Business Days,
and no earlier than twenty (20) Business Days (or as such period may be extended
pursuant to Section 3.01(j)), after the date the Fundamental Change Notice is
sent in accordance with Section 3.01(b), at a price, payable in cash, equal to
one hundred percent (100%) of the principal amount of the Securities (or portion
thereof) to be so repurchased, plus accrued and unpaid interest, if any, to, but
excluding, the Fundamental Change Repurchase Date (the “Fundamental Change
Repurchase Price”), subject to satisfaction of the following conditions:

(i) delivery to the Company (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Company for such purpose in the Fundamental
Change Notice, no later than the Close of Business on the Business Day
immediately preceding the Fundamental Change Repurchase Date, of a Repurchase
Notice, in the form set forth in the Securities or any other form of written
notice substantially similar thereto, in each case, duly completed and signed,
with appropriate signature guarantee, stating:

(A) the certificate number(s) of the Securities that the Holder will deliver to
be repurchased, if such Securities are Physical Securities;

 

24



--------------------------------------------------------------------------------

(B) the principal amount of Securities to be repurchased, which must be $1,000
or an integral multiple thereof; and

(C) that such principal amount of Securities are to be repurchased pursuant to
the terms and conditions specified in this Section 3.01; and

(ii) delivery to the Company (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Company for such purpose in the Fundamental
Change Notice, at any time after the delivery of such Repurchase Notice, of such
Securities (together with all necessary endorsements) with respect to which the
Fundamental Change Repurchase Right is being exercised, if such Securities are
Physical Securities, or book-entry transfer of the Securities, if the Securities
are Global Securities, in compliance with the Applicable Procedures;

provided, however, that if such Fundamental Change Repurchase Date is after a
Record Date for the payment of an installment of interest and on or before the
related Interest Payment Date, then the full amount of accrued and unpaid
interest, if any, to, but excluding, such Interest Payment Date shall be paid on
such Interest Payment Date to the Holder of record of such Securities at the
Close of Business on such Record Date (without any surrender of such Securities
by such Holder), and the Fundamental Change Repurchase Price shall not include
any accrued but unpaid interest.

If such Securities are held in book-entry form through the Depository, the
delivery of any Securities, Repurchase Notice, Fundamental Change Notice or
notice of withdrawal pursuant to the second immediately succeeding paragraph
shall comply with the Applicable Procedures.

Notwithstanding anything herein to the contrary, any Holder that has delivered
the Repurchase Notice contemplated by this Section 3.01(a) to the Company (if it
is acting as its own Paying Agent) or to a Paying Agent designated by the
Company for such purpose in the Fundamental Change Notice shall have the right
to withdraw such Repurchase Notice by delivery, at any time prior to the Close
of Business on the Business Day immediately preceding the Fundamental Change
Repurchase Date (or, if there shall be a Default in the payment of the
Fundamental Change Repurchase, at any time during which such Default is
continuing), of a written notice of withdrawal to the Company (if acting as its
own Paying Agent) or the Paying Agent, which notice shall be delivered in
accordance with, and contain the information specified in, Section 3.01(b)(x).

The Paying Agent shall promptly notify the Company of the receipt by it of any
Repurchase Notice or written notice of withdrawal thereof.

(b) On or before the 20th Business Day after the consummation of a Fundamental
Change, the Company shall send, or cause to be sent, to all Holders of the
Securities in accordance with Section 14.01 a notice (the “Fundamental Change
Notice”) of the occurrence of such Fundamental Change and the Fundamental Change
Repurchase Right arising as a result thereof. The Company shall deliver a copy
of the Fundamental Change Notice to the Trustee at the time such notice is
delivered to the Holders. Each Fundamental Change Notice shall state:

(i) the events causing the Fundamental Change;

(ii) the date of the Fundamental Change;

 

25



--------------------------------------------------------------------------------

(iii) the Fundamental Change Repurchase Date;

(iv) the last date on which the Fundamental Change Repurchase Right may be
exercised, which shall be the Business Day immediately preceding the Fundamental
Change Repurchase Date;

(v) the Fundamental Change Repurchase Price;

(vi) the names and addresses of the Paying Agent and the Conversion Agent;

(vii) the procedures that a Holder must follow to exercise the Fundamental
Change Repurchase Right;

(viii) that the Fundamental Change Repurchase Price for any Security as to which
a Repurchase Notice has been given and not withdrawn will be paid no later than
the later of such Fundamental Change Repurchase Date and the time of book-entry
transfer or delivery of the Security (together with all necessary endorsements);

(ix) that, except as otherwise provided herein with respect to a Fundamental
Change Repurchase Date that is after a Record Date for the payment of an
installment of interest and on or before the related Interest Payment Date, on
and after such Fundamental Change Repurchase Date (unless there shall be a
Default in the payment of the Fundamental Change Repurchase Price), interest on
Securities subject to Repurchase Upon Fundamental Change will cease to accrue,
and all rights of the Holders of such Securities shall terminate, other than the
right to receive, in accordance herewith, the Fundamental Change Repurchase
Price;

(x) that a Holder will be entitled to withdraw its election in the Repurchase
Notice prior to the Close of Business on the Business Day immediately preceding
the Fundamental Change Repurchase Date, or such longer period as may be required
by law, delivered in the same manner as the related Repurchase Notice was
delivered and setting forth the name of such Holder, a statement that such
Holder is withdrawing its election to have Securities purchased by the Company
on such Fundamental Change Repurchase Date pursuant to a Repurchase Upon
Fundamental Change, the certificate number(s) of such Securities to be so
withdrawn (if such Securities are Physical Securities) the principal amount of
the Securities of such Holder to be so withdrawn, which amount must be $1,000 or
an integral multiple thereof and the principal amount, if any, of the Securities
of such Holder that remain subject to the Repurchase Notice delivered by such
Holder in accordance with this Section 3.01, which amount must be $1,000 or an
integral multiple thereof; provided, however, that if there shall be a Default
in the payment of the Fundamental Change Repurchase Price, a Holder shall be
entitled to withdraw its election in the Repurchase Notice at any time during
which such Default is continuing;

 

26



--------------------------------------------------------------------------------

(xi) the Conversion Rate and any adjustments to the Conversion Rate that will
result from such Fundamental Change;

(xii) that Securities with respect to which a Repurchase Notice is given by a
Holder may be converted pursuant to Article 10 only if such Repurchase Notice
has been withdrawn in accordance with this Section 3.01 or the Company defaults
in the payment of the Fundamental Change Repurchase Price; and

(xiii) the CUSIP number or numbers, as the case may be, of the Securities.

At the Company’s request, upon prior notice reasonably acceptable to the
Trustee, the Trustee shall send such Fundamental Change Notice in the Company’s
name and at the Company’s expense; provided, however, that the form and content
of such Fundamental Change Notice shall be prepared by the Company.

No failure of the Company to give a Fundamental Change Notice shall limit any
Holder’s right pursuant hereto to exercise a Fundamental Change Repurchase
Right.

(c) Subject to the provisions of this Section 3.01, the Company shall pay, or
cause to be paid, the Fundamental Change Repurchase Price with respect to each
Security as to which the Fundamental Change Repurchase Right shall have been
exercised to the Holder thereof no later than the later of the Fundamental
Change Repurchase Date and the time of book-entry transfer or when such Security
is surrendered to the Paying Agent together with any necessary endorsements.

(d) The Company shall, in accordance with Section 2.14, deposit with a Paying
Agent (or, if the Company is acting as its own Paying Agent, segregate and hold
in trust in accordance with Section 2.04) money, in funds immediately available
on the Fundamental Change Repurchase Date, sufficient to pay the Fundamental
Change Repurchase Price upon Repurchase Upon Fundamental Change for all of the
Securities that are to be repurchased by the Company on such Fundamental Change
Repurchase Date pursuant to a Repurchase Upon Fundamental Change. The Paying
Agent shall, promptly after delivering the Fundamental Change Repurchase Price
to Holders entitled thereto and upon written demand by the Company, return to
the Company as soon as practicable, any money in excess of the Fundamental
Change Repurchase Price.

(e) Once the Fundamental Change Notice and the Repurchase Notice have been duly
given in accordance with this Section 3.01, the Securities to be repurchased
pursuant to a Repurchase Upon Fundamental Change shall, on the Fundamental
Change Repurchase Date, become due and payable in accordance herewith, and, on
and after such date (unless there shall be a Default in the payment of the
Fundamental Change Repurchase Price), except as otherwise provided herein with
respect to a Fundamental Change Repurchase Date that is after a Record Date for
the payment of an installment of interest and on or before the related Interest
Payment Date, such Securities shall cease to bear interest (whether or not
book-entry transfer of the Securities has been made or the Securities have been
delivered to the Paying Agent), and all rights of the relevant Holders of such
Securities shall terminate, other than the right to receive, in accordance
herewith, such consideration and any other applicable rights under those
sections set forth in the proviso in

Section 8.01.

 

27



--------------------------------------------------------------------------------

(f) Securities with respect to which a Repurchase Notice has been duly delivered
in accordance with this Section 3.01 may be converted pursuant to Article 10
only if such Repurchase Notice has been withdrawn in accordance with this
Section 3.01 or the Company defaults in the payment of the Fundamental Change
Repurchase Price.

(g) If any Security shall not be paid on the Fundamental Change Repurchase Date
upon book-entry transfer or surrender thereof for Repurchase Upon Fundamental
Change, the principal of, and accrued and unpaid interest on, such Security
shall, until paid, bear interest, payable in cash, at the rate borne by such
Security on the principal amount of such Security, and such Security shall be
convertible pursuant to Article 10 if any Repurchase Notice with respect to such
Security is withdrawn pursuant to this Section 3.01.

(h) Any Security that is to be submitted for Repurchase Upon Fundamental Change
only in part shall be delivered pursuant to this Section 3.01 (with, if the
Company or the Trustee so requires, due endorsement by, or a written instrument
of transfer in form satisfactory to the Company and the Trustee duly executed
by, the Holder thereof or its attorney duly authorized in writing, with a
notarization or medallion guarantee), and the Company shall promptly execute,
and the Trustee shall promptly authenticate and make available for delivery to
the Holder of such Security without service charge, a new Security or
Securities, of any authorized denomination as requested by such Holder, of the
same tenor and in aggregate principal amount equal to the portion of such
Security not duly submitted for Repurchase Upon Fundamental Change.

(i) Notwithstanding anything herein to the contrary, except in the case of an
acceleration resulting from a Default relating to the payment of the Fundamental
Change Repurchase Price, there shall be no purchase of any Securities pursuant
to this Section 3.01 on any date if, on such date, the principal amount of the
Securities shall have been accelerated in accordance with this Indenture and
such acceleration shall not have been rescinded on or prior to such date in
accordance with this Indenture. The Paying Agent will promptly return to the
respective Holders thereof any Securities held by it during the continuance of
such an acceleration.

(j) In connection with any Repurchase Upon Fundamental Change, the Company
shall, to the extent required (i) comply with the provisions of Rule 13e-4, Rule
14e-1, Regulation 14E under the Exchange Act, and with all other applicable
laws; (ii) file a Schedule TO or any other schedules required under the Exchange
Act or any other applicable laws; and (iii) otherwise comply with all applicable
United States federal and state securities laws in connection with any offer by
the Company to repurchase the Securities; provided that any time period
specified in this Article 3 shall be extended to the extent necessary for such
compliance.

Section 3.02. Repurchase at Option of Holder on or After Fourth Anniversary of
Issue Date. (a) On and after March 4, 2020, each Holder of Securities shall have
the right (the “Investor Repurchase Right”), at such Holder’s option, to require
the Company to repurchase (the “Investor Repurchase”) all of such Holder’s
Securities (or any portion thereof that is equal to $1,000 in principal amount
or an integral multiples of $1,000 in excess thereof), at a price,

 

28



--------------------------------------------------------------------------------

payable in cash, equal to one hundred percent (100%) of the principal amount of
the Securities (or portion thereof) to be so repurchased, plus accrued and
unpaid interest, if any, to, but excluding, the Investor Repurchase Date (as
defined below) (the “Investor Repurchase Price”), subject to satisfaction of the
following conditions:

(i) delivery to the Company (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Company for such purpose, no earlier than sixty
(60) days and no later than thirty (30) days (or as such period may be extended
pursuant to Section 3.02(i)) prior to the proposed date of repurchase, which
shall be no earlier than April 4, 2020 and no later than May 4, 2020 (an
“Investor Repurchase Date”), of a Repurchase Notice, in the form set forth in
the Securities or any other form of written notice substantially similar
thereto, in each case, duly completed and signed, with appropriate signature
guarantee, stating:

(A) the certificate number(s) of the Securities that the Holder will deliver to
be repurchased, if such Securities are Physical Securities;

(B) the principal amount of Securities to be repurchased, which must be $1,000
or an integral multiple thereof; and

(C) that such principal amount of Securities are to be repurchased pursuant to
the terms and conditions specified in this Section 3.02; and

(ii) delivery to the Company (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Company for such purpose, at any time after the
delivery of such Repurchase Notice, of such Securities (together with all
necessary endorsements) with respect to which the Investor Repurchase Right is
being exercised, if such Securities are Physical Securities, or book-entry
transfer of the Securities, if the Securities are Global Securities, in
compliance with the Applicable Procedures;

provided, however, that if such Investor Repurchase Date is after a Record Date
for the payment of an installment of interest and on or before the related
Interest Payment Date, then the full amount of accrued and unpaid interest, if
any, to, but excluding, such Interest Payment Date shall be paid on such
Interest Payment Date to the Holder of record of such Securities at the Close of
Business on such Record Date (without any surrender of such Securities by such
Holder), and the Investor Repurchase Price shall not include any accrued but
unpaid interest.

If such Securities are held in book-entry form through the Depository, the
delivery of any Securities, Repurchase Notice or notice of withdrawal pursuant
to the second immediately succeeding paragraph shall comply with the Applicable
Procedures.

Notwithstanding anything herein to the contrary, any Holder that has delivered
the Repurchase Notice contemplated by this Section 3.02(a) to the Company (if it
is acting as its own Paying Agent) or to a Paying Agent designated by the
Company for such purpose shall have the right to withdraw such Repurchase Notice
by delivery, at any time prior to the Close of Business on the Business Day
immediately preceding the Investor Repurchase Date (or, if there shall be a
Default in the payment of the Investor Repurchase, at any time during which such
Default is continuing), of a written notice of withdrawal to the Company (if
acting as its own Paying Agent) or the Paying Agent designated by the Company
for such purpose.

 

29



--------------------------------------------------------------------------------

The Paying Agent shall promptly notify the Company of the receipt by it of any
Repurchase Notice or written notice of withdrawal thereof.

(b) Subject to the provisions of this Section 3.02, the Company shall pay, or
cause to be paid, the Investor Repurchase Price with respect to each Security as
to which the Investor Repurchase Right shall have been exercised to the Holder
thereof no later than the later of the Investor Repurchase Date and the time of
book-entry transfer or when such Security is surrendered to the Paying Agent
together with any necessary endorsements.

(c) The Company shall, in accordance with Section 2.14, deposit with a Paying
Agent (or, if the Company is acting as its own Paying Agent, segregate and hold
in trust in accordance with Section 2.04) money, in funds immediately available
on the Investor Repurchase Date, sufficient to pay the Investor Repurchase Price
upon the Investor Repurchase for all of the Securities that are to be
repurchased by the Company on such Investor Repurchase Date pursuant to the
Investor Repurchase. The Paying Agent shall, promptly after delivering the
Investor Repurchase Price to Holders entitled thereto and upon written demand by
the Company, return to the Company as soon as practicable, any money in excess
of the Investor Repurchase Price.

(d) Once the Repurchase Notice has been duly given in accordance with this
Section 3.02, the Securities to be repurchased pursuant to the Investor
Repurchase shall, on the Investor Repurchase Date, become due and payable in
accordance herewith, and, on and after such date (unless there shall be a
Default in the payment of the Investor Repurchase Price), except as otherwise
provided herein with respect to the Investor Repurchase Date that is after a
Record Date for the payment of an installment of interest and on or before the
related Interest Payment Date, such Securities shall cease to bear interest
(whether or not book-entry transfer of the Securities has been made or the
Securities have been delivered to the Paying Agent), and all rights of the
relevant Holders of such Securities shall terminate, other than the right to
receive, in accordance herewith, such consideration and any other applicable
rights under those sections set forth in the proviso in Section 8.01.

(e) Securities with respect to which a Repurchase Notice has been duly delivered
in accordance with this Section 3.02 may be converted pursuant to Article 10
only if such Repurchase Notice has been withdrawn in accordance with this
Section 3.02 or the Company defaults in the payment of the Investor Repurchase
Price.

(f) If any Security shall not be paid on the Investor Repurchase Date upon
book-entry transfer or surrender thereof for Investor Repurchase, the principal
of, and accrued and unpaid interest on, such Security shall, until paid, bear
interest, payable in cash, at the rate borne by such Security on the principal
amount of such Security, and such Security shall be convertible pursuant to
Article 10 if any Repurchase Notice with respect to such Security is withdrawn
pursuant to this Section 3.02.

 

30



--------------------------------------------------------------------------------

(g) Any Security that is to be submitted for Investor Repurchase only in part
shall be delivered pursuant to this Section 3.02 (with, if the Company or the
Trustee so requires, due endorsement by, or a written instrument of transfer in
form satisfactory to the Company and the Trustee duly executed by, the Holder
thereof or its attorney duly authorized in writing, with a notarization or
medallion guarantee), and the Company shall promptly execute, and the Trustee
shall promptly authenticate and make available for delivery to the Holder of
such Security without service charge, a new Security or Securities, of any
authorized denomination as requested by such Holder, of the same tenor and in
aggregate principal amount equal to the portion of such Security not duly
submitted for Investor Repurchase.

(h) Notwithstanding anything herein to the contrary, except in the case of an
acceleration resulting from a Default relating to the payment of the Investor
Repurchase Price, there shall be no purchase of any Securities pursuant to this
Section 3.02 on any date if, on such date, the principal amount of the
Securities shall have been accelerated in accordance with this Indenture and
such acceleration shall not have been rescinded on or prior to such date in
accordance with this Indenture. The Paying Agent will promptly return to the
respective Holders thereof any Securities held by it during the continuance of
such an acceleration.

ARTICLE 4

COVENANTS

Section 4.01. Payment of Securities. The Company shall pay all amounts and make
deliveries of securities due with respect to the Securities on the dates and in
the manner provided in the Securities and this Indenture. All such amounts shall
be considered paid on the date due if the Paying Agent holds (or, if the Company
is acting as Paying Agent, the Company has segregated and holds in trust in
accordance with Section 2.04) on that date money sufficient to pay the amount
then due with respect to the Securities. The Company will pay, in money of the
United States that at the time of payment is legal tender for payment of public
and private debts, all amounts due in cash with respect to the Securities, which
amounts shall be paid (a) in the case of a Global Security, by wire transfer of
immediately available funds to the account designated by the Depository or its
nominee; and (b) in the case of a Physical Security, by wire transfer of
immediately available funds to the account within the United States as specified
in writing to the Paying Agent by such Holder or, if such Holder does not
specify an account, by mailing a check to the address of such Holder set forth
in the register of the Registrar. With respect to principal payments,
presentation and surrender of Securities is required prior to final payment.

The Company shall pay, in cash, interest on any overdue amount (including, to
the extent permitted by applicable law, overdue interest) at the rate borne by
the Securities.

Section 4.02. Maintenance of Office or Agency. The Company will maintain, or
cause to be maintained, an office or agency (which may be an office of the
Trustee or an Affiliate of the Trustee or Registrar) where Securities may be
surrendered for registration of transfer or exchange, payment or conversion. The
Company will give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Company
shall fail to maintain, or fail to cause to be maintained, any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations and surrenders may be made or served at the Corporate Trust
Office of the Trustee.

 

31



--------------------------------------------------------------------------------

The Company will maintain, or cause to be maintained, an office or agency where
notices and demands to or upon the Company in respect of the Securities and this
Indenture (other than the type contemplated by Section 14.09(c)) may be served,
provided that such office or agency may instead be at the principal office of
the Company located in the United States (and, notwithstanding the final
sentence of this Section 4.02, shall initially be at such office until the
Company notifies the Trustee otherwise).

The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations. The Company
will give prompt written notice to the Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.

The Company hereby initially designates the Corporate Trust Office of the
Trustee as an agency of the Company in accordance with Section 2.03.

Section 4.03. Annual Reports. (a) The Company shall provide to the Trustee a
copy of each report the Company is required to file with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act no later than the date 15 Business Days
after such report is required to be filed with the SEC pursuant to the Exchange
Act (after giving effect to any grace period provided by Rule 12b-25 under the
Exchange Act); provided, however, that each such report will be deemed to be so
provided to the Trustee if the Company files such report with the SEC through
the SEC’s EDGAR database no later than the time such report is required to be
filed with the SEC pursuant to the Exchange Act (taking into account any
applicable grace periods provided thereunder). To the extent the TIA then
applies to this Indenture, the Company shall comply with TIA §314(a). In
addition, while the Securities remain outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Company will, during any period in which the Company is not subject to Section
13 or 15(d) of the Exchange Act, furnish to holders of the Securities and
prospective investors, upon request, the information required to be delivered
pursuant to Rule 144A(d)(4) under the Securities Act.

(b) Delivery of such reports, information and documents to the Trustee pursuant
to this Section 4.03 is for informational purposes only, and the Trustee’s
receipt of such shall not constitute actual or constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely exclusively on an Officers’
Certificates).

(c) The Trustee shall have no obligation or duty to determine or monitor whether
the Company has delivered reports in accordance with this Section 4.03.

Section 4.04. Compliance Certificate. The Company shall deliver to the Trustee,
within one hundred and twenty (120) calendar days after the end of each fiscal
year of the Company, commencing with the fiscal year ending April 1, 2017, a
certificate from the principal executive, financial or accounting officer of the
Company stating that such officer has conducted or supervised a review of the
activities of the Company and its performance of obligations under this
Indenture and the Securities and that, based upon such review, no Default or
Event of

 

32



--------------------------------------------------------------------------------

Default exists hereunder or thereunder or, if a Default or Event of Default then
exists, specifying such event, status and the remedial action proposed to be
taken by the Company with respect to such Default or Event of Default.

Section 4.05. Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, which may affect the covenants or the performance of this Indenture or
the Securities; and the Company (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Trustee, but will suffer and permit
the execution of every such power as though no such law has been enacted.

Section 4.06. Notice of Default. Within 30 days of the Company’s becoming aware
of the occurrence of any Default or Event of Default, the Company shall give
written notice to the Trustee of such Default or Event of Default, and any
remedial action proposed to be taken.

ARTICLE 5

SUCCESSORS

Section 5.01. When Company May Merge, Etc. Subject to Section 5.02, the Company
shall not consolidate with, or merge with or into, or sell, transfer, lease,
convey or otherwise dispose of all or substantially all of the consolidated
property or assets of the Company and its Subsidiaries, taken as a whole, to
another Person (other than one or more Subsidiaries of the Company (it being
understood that this Article 5 shall not apply to a sale, transfer, lease,
conveyance or other disposition of property or assets between or among the
Company and its Subsidiaries)), whether in a single transaction or series of
related transactions, unless (i)(x) the Company is the continuing Person or (y)
such other Person is organized and existing under the laws of the United States
of America, any state of the United States of America or the District of
Columbia, such other Person assumes by supplemental indenture all of the
obligations of the Company under the Securities and this Indenture and following
such transaction or series of related transactions the Reference Property does
not include interests in an entity that is a partnership for U.S. federal income
tax purposes and (ii) immediately after giving effect to such transaction or
series of transactions, no Default or Event of Default shall have occurred and
be continuing under this Indenture.

For purposes of this Section 5.01, the sale, transfer, lease, conveyance or
other disposition of all or substantially all of the properties or assets of one
or more Subsidiaries of the Company to another Person other than the Company or
one or more other Subsidiaries of the Company, which properties or assets, if
held by the Company instead of such Subsidiaries, would constitute all or
substantially all of the consolidated properties or assets of the Company and
its Subsidiaries, taken as a whole, shall be deemed to be the sale, transfer,
lease, conveyance or other disposition of all or substantially all of the
consolidated properties or assets of the Company and its Subsidiaries, taken as
a whole, to another Person.

 

33



--------------------------------------------------------------------------------

The Company shall deliver to the Trustee substantially concurrently with or
prior to the consummation of the proposed transaction an Officers’ Certificate
and an Opinion of Counsel (which may rely upon such Officers’ Certificate as to
the absence of Defaults and Events of Default and other statements of fact)
stating that the proposed transaction and, if required, such supplemental
indenture (if any) will, upon consummation of the proposed transaction, comply
with the applicable provisions of this Indenture.

Section 5.02. Successor Substituted. In case of any such consolidation, merger
or any sale, transfer, lease, conveyance or other disposition of all or
substantially all of the consolidated property or assets of the Company and its
Subsidiaries, taken as a whole, and upon the assumption by the successor Person,
by supplemental indenture, executed and delivered to the Trustee and
satisfactory in form to the Trustee, of the due and punctual payment of the
principal of and accrued and unpaid interest on all of the Securities, the due
and punctual payment of the Fundamental Change Repurchase Price with respect to
all Securities repurchased on each Fundamental Change Repurchase Date, the due
and punctual payment of the Investor Repurchase Price with respect to all
Securities repurchased on the Investor Repurchase Date, the due and punctual
payment of the Redemption Price due on a Redemption Date, the due and punctual
delivery or payment, as the case may be, of any consideration due upon
conversion of the Securities and the due and punctual performance of all of the
covenants and conditions of this Indenture and the Securities to be performed by
the Company, such successor Person shall succeed to and be substituted for the
Company, with the same effect as if it had been named herein as the party of the
first part. Such successor Person thereupon may cause to be signed, and may
issue either in its own name or in the name of the Company any or all of the
Securities issuable hereunder which theretofore shall not have been signed by
the Company and delivered to the Trustee; and, upon the order of such successor
Person instead of the Company and subject to all the terms, conditions and
limitations in this Indenture prescribed, the Trustee shall authenticate and
shall deliver, or cause to be authenticated and delivered, any Securities that
previously shall have been signed and delivered by the Officers of the Company
to the Trustee for authentication, and any Securities that such successor Person
thereafter shall cause to be signed and delivered to the Trustee for that
purpose. All the Securities so issued shall in all respects have the same legal
rank and benefit under this Indenture as the Securities theretofore or
thereafter issued in accordance with the terms of this Indenture as though all
of such Securities had been issued at the date of the execution hereof. In the
event of any such consolidation, merger or any sale, transfer, conveyance or
other disposition (but not in the case of a lease), upon compliance with this
Article 5, the Person named as the “Company” in the first paragraph of this
Indenture or any successor that shall thereafter have become such in the manner
prescribed in this Article 5, except in the case of a lease, shall be released
from its liabilities as obligor and maker of the Securities and its obligations
under this Indenture shall terminate.

In case of any such consolidation, merger or any sale, transfer, lease,
conveyance or other disposition, such changes in phraseology and form (but not
in substance) may be made in the Securities thereafter to be issued as may be
appropriate.

 

34



--------------------------------------------------------------------------------

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.01. Events of Default. An “Event of Default” occurs if:

(a) the Company fails to pay the principal of any Security when due, whether on
the Maturity Date, on a Fundamental Change Repurchase Date with respect to a
Fundamental Change, on an Investor Repurchase Date, on a Redemption Date, upon
acceleration or otherwise;

(b) the Company fails to pay an installment of interest on any Security when
due, if the failure continues for thirty (30) days after the date when due;

(c) the Company fails to satisfy its conversion obligations upon exercise of a
Holder’s conversion rights pursuant hereto and such failure continues for a
period of three (3) Business Days;

(d) the Company fails to (i) comply with its obligations under Article 5 or (ii)
issue a Fundamental Change Notice in accordance with Section 3.01(b) when due.

(e) the Company fails to comply with any other term, covenant or agreement set
forth in the Securities or this Indenture and such failure continues for the
period, and after the notice, specified in the last paragraph of this Section
6.01;

(f) (i) The Company fails to make any payment at maturity, including any
applicable grace period, on any indebtedness of the Company (other than
indebtedness of the Company owing to any of its subsidiaries) outstanding in an
amount in excess of $100,000,000 and continuance of this failure to pay or (ii)
there is a default on any indebtedness of the Company (other than indebtedness
owing to any of its Subsidiaries), which default results in the acceleration of
such indebtedness in an amount in excess of $100,000,000 without such
indebtedness having been discharged or the acceleration having been cured,
waived, rescinded or annulled, in the case of clause (i) or (ii) above, for a
period of 30 days after written notice thereof to the Company by the Trustee or
to the Company and the Trustee by Holders of not less than 25% in principal
amount of outstanding Securities, provided, however, that if any failure,
default or acceleration referred to in clause (i) or (ii) above ceases or is
cured, waived, rescinded or annulled, then the Event of Default will be deemed
cured;

(g) the Company, pursuant to, or within the meaning of, any Bankruptcy Law,
insolvency law, or other similar law now or hereafter in effect or otherwise,
either:

(i) commences a voluntary case,

(ii) consents to the entry of an order for relief against it in an involuntary
case,

(iii) consents to the appointment of a Bankruptcy Custodian of it or for all or
substantially all of its property, or

(iv) makes a general assignment for the benefit of its creditors; or

 

35



--------------------------------------------------------------------------------

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Company in an involuntary case or proceeding with
respect to the Company, or adjudicates the Company insolvent or bankrupt,

(ii) appoints a Bankruptcy Custodian of the Company for all or substantially all
of the consolidated property of the Company, as the case may be, or

(iii) orders the winding up or liquidation of the Company,

and, in the case of each of the foregoing clauses (i), (ii) and (iii) of this
Section 6.01(h), the order or decree remains unstayed and in effect for at least
sixty (60) consecutive days.

A Default under clause (e) above shall not be an Event of Default until (A) the
Trustee notifies the Company in writing, or the Holders of at least twenty five
percent (25%) in aggregate principal amount of the Securities then outstanding
notify the Company and the Trustee in writing, of the Default and (B) the
Default is not cured within sixty (60) days after receipt of such notice. Such
notice must specify the Default, demand that it be remedied and state that the
notice is a “Notice of Default.” If the Holders of at least twenty five percent
(25%) in aggregate principal amount of the outstanding Securities request the
Trustee to give such notice on their behalf, the Trustee shall do so. When a
Default is cured, it ceases to exist for all purposes under this Indenture.

Section 6.02. Acceleration. (a) Subject to Section 6.02(b), if applicable, if an
Event of Default (excluding an Event of Default specified in Section 6.01(g) or
Section 6.01(h)) has occurred and is continuing, either the Trustee, by written
notice to the Company, or the Holders of at least twenty five percent (25%) in
aggregate principal amount of the Securities then outstanding, by written notice
to the Company and the Trustee, may declare 100% of the principal of, and
accrued and unpaid interest on, all the Securities to be immediately due and
payable in full. Upon such declaration, the principal of, and any accrued and
unpaid interest on, all Securities shall be due and payable immediately. If an
Event of Default specified in Section 6.01(g) or Section 6.01(h) occurs, 100% of
the principal of, and accrued and unpaid interest on, all the Securities shall
ipso facto become and be immediately due and payable without any declaration or
other act on the part of the Trustee or any Holder. The Holders of a majority in
aggregate principal amount of the Securities then outstanding by written notice
to the Trustee may rescind or annul an acceleration and its consequences if (i)
the rescission would not conflict with any judgment or decree of a court of
competent jurisdiction, (ii) all existing Events of Default, except the
nonpayment of principal or interest that has become due solely because of the
acceleration, have been cured or waived (or are waived concurrently with such
rescission or annulment) and (iii) all amounts due to the Trustee under Section
7.06 have been paid. Upon any such rescission or annulment, the Events of
Default that were the subject of such acceleration shall cease to exist and
deemed to have been cured for every purpose.

(b) Notwithstanding the foregoing, for the first 360 days immediately following
an Event of Default relating to failure to comply with Section 4.03(a) or for
any failure to comply with the requirements of Section 314(a)(1) of the TIA (at
any time such section is applicable to

 

36



--------------------------------------------------------------------------------

the Indenture, if any) (which will be the 61st day after written notice is
provided to the Company of the Default pursuant to the last paragraph of Section
6.01, unless such failure is cured or waived prior to such 61st day), the sole
remedy for any such Event of Default shall, at the Company’s election, be the
accrual of Additional Interest on the Securities at a rate per year equal to (i)
0.25% of the outstanding principal amount of Securities for the first 180 days
following the occurrence of such Event of Default and (ii) 0.50% of the
outstanding principal amount of Securities for the next 180 days after the first
180 days following the occurrence of such Event of Default, in each case,
payable in the same manner and at the same time as the stated interest payable
on the Securities. Such Additional Interest shall accrue on all outstanding
Securities from, and including, the date on which such Event of Default first
occurs to, and including, the 180th day thereafter (or such earlier date on
which such Event of Default shall have been cured or waived). On and after the
361st day immediately following an Event of Default relating to a failure to
comply with Section 4.03(a), if the Company elected to pay Additional Interest
pursuant to this Section 6.02(b) such Additional Interest will cease to accrue
and, if such Event of Default has not been cured or waived prior to such 361st
day, the payment of the principal of the Securities may be accelerated by the
Holders or the Trustee as provided above.

In order to elect to pay Additional Interest as sole remedy during the first 360
days after the occurrence of any Event of Default relating to the failure to
comply with the obligations under Section 4.03(a) or for any failure to comply
with the requirements of Section 314(a)(1) of the TIA (at any time such section
is applicable to this Indenture, if any), the Company shall notify all Holders
and the Trustee and the Paying Agent of such election in writing prior to the
Close of Business on the date that is one Business Day following the date on
which such Event of Default occurs (which will be the 61st day after written
notice is provided to the Company of the Default pursuant to the last paragraph
of Section 6.01, unless such failure is cured or waived prior to such 61st
day). If the Company fails to give timely notice of such election, the
Securities will be immediately subject to Section 6.02(a).

In the event the Company does not elect to pay Additional Interest upon such
Event of Default in accordance with this Section 6.02(b), the Securities will be
subject to Section 6.02(a). This Section 6.02(b) does not affect the rights of
Holders if any other Event of Default occurs under this Indenture.

Additional Interest shall be payable at the same time, in the same manner and to
the same Persons as ordinary interest.

(c) If the Company is required to pay Additional Interest to Holders, the
Company shall provide a direction or order in the form of a written notice to
the Trustee (and if the Trustee is not the Paying Agent, to the Paying Agent) of
the Company’s obligation to pay such Additional Interest no later than three
Business Days prior to the date on which any such Additional Interest is
scheduled to be paid. Such notice shall set forth the amount of Additional
Interest to be paid by the Company on such payment date and direct the Trustee
(or, if the Trustee is not the Paying Agent, to the Paying Agent) to make
payment to the extent it receives funds from the Company to do so. The Trustee
shall not at any time be under any duty or responsibility to any Holder to
determine whether the Additional Interest is payable, or with respect to the
nature, extent or calculation of the amount of the Additional Interest owed, or
with respect to the method employed in such calculation of the Additional
Interest.

 

37



--------------------------------------------------------------------------------

Section 6.03. Other Remedies. Notwithstanding any other provision of this
Indenture, if an Event of Default occurs and is continuing, the Trustee may
pursue any available remedy by proceeding at law or in equity to collect the
payment of amounts due with respect to the Securities or to enforce the
performance of any provision of the Securities or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative.

In any proceedings brought by the Trustee (and in any proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) the Trustee shall be held to represent all the Holders of the
Securities, and it shall not be necessary to make any Holders of the Securities
parties to any such proceedings.

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of any waiver pursuant hereto or any rescission and annulment pursuant hereto or
for any other reason or shall have been determined adversely to the Trustee,
then and in every such case the Company, the Holders and the Trustee shall,
subject to any determination in such proceeding, be restored respectively to
their several positions and rights hereunder, and all rights, remedies and
powers of the Company, the Holders and the Trustee shall continue as though no
such proceeding had been instituted.

Section 6.04. Waiver of Past Defaults. Subject to Section 6.07 and Section 9.02,
the Holders of a majority in aggregate principal amount of the Securities then
outstanding may on behalf of all Holders of Securities, by written notice to the
Trustee, waive any past Default or Event of Default and its consequences, other
than a Default or Event of Default (a) in the payment of the principal of, or
interest on, any Security, or in the payment of the Fundamental Change
Repurchase Price, the Investor Repurchase Price or the Redemption Price, as the
case may be, (b) arising from a failure by the Company to convert any Securities
in accordance with this Indenture or (c) in respect of any provision of this
Indenture or the Securities which, under Section 9.02, cannot be modified or
amended without the consent of the Holder of each outstanding Security affected,
if:

(i) all existing Defaults or Events of Default, other than the nonpayment of the
principal of and interest on the Securities that have become due solely by the
declaration of acceleration, have been cured or waived; and

(ii) the rescission would not conflict with any judgment or decree of a court of
competent jurisdiction.

 

38



--------------------------------------------------------------------------------

When a Default or an Event of Default is waived, it is cured and ceases to exist
for all purposes under this Indenture, but no such waiver will extend to any
subsequent or other Default or Event of Default or impair any rights of Holders
or the Trustee related thereto.

Section 6.05. Control by Majority. The Holders of a majority in aggregate
principal amount of the Securities then outstanding shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee or exercising any trust or power conferred on it with
respect to the Securities. However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture, is unduly prejudicial to
the rights of other Holders or would involve the Trustee in personal liability
unless the Trustee is offered indemnity satisfactory to it; provided that the
Trustee may take any other action deemed proper by the Trustee that is not
inconsistent with such direction.

Section 6.06. Limitation on Suits. Except with respect to any proceeding
instituted in accordance with Section 6.07, a Holder shall not have any right to
institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Indenture, or for the appointment of a receiver or a
trustee, or for any other remedy under this Indenture unless:

(a) such Holder previously shall have given the Trustee written notice of a
continuing Event of Default;

(b) the Holders of at least twenty five percent (25%) in aggregate principal
amount of the Securities then outstanding shall have made a written request to
the Trustee to institute such action, suit or proceeding in its own name as
Trustee hereunder;

(c) such Holder or Holders shall have offered and if requested, provided to the
Trustee indemnity satisfactory to the Trustee against any loss, liability or
expense to or of the Trustee in connection with pursuing such remedy; and

(d) the Trustee shall have failed to comply with the request for sixty (60) days
after receipt of such notice, request and offer of indemnity, and during such
sixty (60) day period, the Holders of a majority in aggregate principal amount
of the Securities then outstanding have not given the Trustee a direction that
is inconsistent with the request.

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder (it being understood that
the Trustee does not have an affirmative duty to ascertain whether or not such
actions or forbearances are unduly prejudicial to such Holders). A Holder shall
have the right to not enforce any right under this Indenture except in the
manner herein.

Section 6.07. Rights of Holders to Receive Payment and to Convert Securities.
Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of all amounts (including any principal, interest or the
Fundamental Change Repurchase Price, the Investor Repurchase Price or the
Redemption Price) due with respect to the Securities, on or after the respective
due dates as provided herein, or to bring suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected
without the consent of the Holder.

 

39



--------------------------------------------------------------------------------

In addition, notwithstanding any other provision of this Indenture, the right of
any Holder to convert a Security in accordance with this Indenture, or to bring
suit for the enforcement of such right, shall not be impaired or affected
without the consent of the Holder.

Section 6.08. Collection Suit by Trustee. If an Event of Default specified in
Section 6.01(a) or Section 6.01(b) has occurred and is continuing, the Trustee
may recover judgment in its own name and as trustee of an express trust against
the Company for the whole amount due with respect to the Securities, including
any unpaid and accrued interest.

Section 6.09. Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee, any predecessor Trustee and the Holders
allowed in any judicial proceedings relative to the Company or its creditors or
properties.

The Trustee may collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same, and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or similar official in any
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee and, in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay the Trustee any amount due it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.06.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.

Section 6.10. Priorities. If the Trustee collects any money pursuant to this
Article 6, it shall pay out the money in the following order:

 

First:    to the Trustee for amounts due under Section 7.06; Second:    to
Holders for all amounts due and unpaid on the Securities, without preference or
priority of any kind, according to the amounts due and payable on the
Securities; and Third:    the balance, if any, to the Company.

The Trustee, upon prior written notice to the Company, may fix a record date and
payment date for any payment by it to Holders pursuant to this Section 6.10. At
least fifteen (15) days before each such record date, the Trustee shall send to
each Holder and the Company a written notice that states such record date and
payment date and the amount of such payment.

Section 6.11. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit other than the Trustee of an
undertaking to pay the costs of the suit, and the court in its discretion may

 

40



--------------------------------------------------------------------------------

assess reasonable costs, including reasonable attorneys’ fees, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section 6.11 does not apply
to a suit by the Trustee, a suit by a Holder pursuant to Section 6.07 or a suit
by a Holder or group of Holders of more than ten percent (10%) in aggregate
principal amount of the outstanding Securities.

ARTICLE 7

TRUSTEE

Section 7.01. Duties of Trustee. (a) If an Event of Default has occurred and is
continuing, the Trustee shall exercise such of the rights and powers vested in
it by this Indenture, and use the same degree of care and skill in their
exercise, as a prudent Person would exercise or use under the circumstances in
the conduct of his or her own affairs.

(b) Except during the continuance of an Event of Default:

(i) the Trustee need perform only those duties that are specifically set forth
in this Indenture and no implied covenants or obligations shall be read into
this Indenture against the Trustee; and

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture; but in the case of any such certificates
or opinions which by any provision hereof are specifically required to be
furnished to the Trustee, the Trustee shall examine the certificates and
opinions to determine whether or not they conform to the requirements of this
Indenture (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein).

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct, except that:

(i) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

(ii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.

(d) Every provision of this Indenture that in any way relates to the Trustee is
subject to the provisions of this Section 7.01.

(e) The Trustee shall not be liable for interest on or the investment of any
money received by it except as the Trustee may agree in writing with the
Company. Money held in trust by the Trustee need not be segregated from other
funds except to the extent required by law.

 

41



--------------------------------------------------------------------------------

(f) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers.

Section 7.02. Rights of Trustee. (a) The Trustee may conclusively rely on any
document believed by it in good faith to be genuine and to have been signed or
presented by the proper Person. The Trustee need not investigate any fact or
matter stated in the document; if, however, the Trustee shall determine to make
such further inquiry or investigation, it shall be entitled during normal
business hours to examine the relevant books, records and premises of the
Company, personally or by agent or attorney upon reasonable prior notice, at the
sole cost of the Company, and shall incur no liability or additional liability
of any kind by reason of such inquiry or investigation.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate and/or an Opinion of Counsel. The Trustee shall not be liable for
any action it takes or omits to take in good faith in reliance on such Officers’
Certificate or Opinion of Counsel.

(c) Any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Order, and any resolution of the Board of
Directors shall be sufficiently evidenced by a Board Resolution.

(d) The Trustee may consult with counsel of its own selection, and the advice of
such counsel or any opinion of counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reliance thereon.

(e) The Trustee may act through agents or attorneys and shall not be responsible
for the misconduct or negligence of any agent or attorney appointed with due
care.

(f) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its discretion, rights
or powers conferred upon it by this Indenture; provided that the Trustee’s
action does not constitute willful misconduct or negligence.

(g) Except with respect to Section 4.01, where it acts as Paying Agent, the
Trustee shall have no duty to inquire as to the performance of the Company with
respect to the covenants contained in Article 4. In addition, the Trustee shall
not be deemed to have knowledge of an Event of Default except (i) any Default or
Event of Default occurring pursuant to Section 6.01(a) or (b) for which it acts
as Paying Agent or (ii) any Default or Event of Default of which a Responsible
Officer of the Trustee who shall have direct responsibility for the
administration of this Indenture shall have received written notification or
obtained actual knowledge. Delivery of reports, information and documents to the
Trustee under Article 4 (other than Section 4.04 and 4.06) is for informational
purposes only and the Trustee’s receipt of the foregoing shall not constitute
actual or constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely on Officers’ Certificates).

 

42



--------------------------------------------------------------------------------

(h) The Trustee shall be under no obligation to exercise any of the rights or
powers vested by this Indenture at the request or demand of any of the Holders
pursuant to this Indenture unless such Holders shall have offered to the Trustee
security or indemnity satisfactory to the Trustee against the costs, expenses
and liabilities which might be incurred by it in compliance with such request or
demand.

(i) The rights, privileges, protections, immunities and benefits given to the
Trustee, including without limitation, its right to be indemnified, are extended
to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each Securities Agent, agent, custodian and other Person employed
to act hereunder.

(j) The Trustee may request that the Company deliver a certificate setting forth
the names of individuals and/or titles of Officers authorized at such time to
take specified actions pursuant to this Indenture, which certificate may be
signed by any Person authorized to sign an Officers’ Certificate, including any
Person specified as so authorized in any such certificate previously delivered
and not superseded.

(k) Anything in this Indenture to the contrary notwithstanding, in no event
shall the Trustee or any Securities Agent be liable under or in connection with
this Indenture and the Securities for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including but not
limited to lost profits, whether or not foreseeable, even if the Trustee or such
Securities Agent has been advised of the possibility thereof and regardless of
the form of action in which such damages are sought.

(l) No bond or surety shall be required of the Trustee with respect to
performance of the Trustee’s duties and powers hereunder;

(m) Under no circumstances shall the Trustee be liable in its individual
capacity for the obligations evidenced by this Indenture or the Note.

(n) Any discretion, permissive right, or privilege of the Trustee hereunder
shall not be deemed to be or otherwise construed as a duty or obligation of the
Trustee hereunder.

Section 7.03. Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Securities and may otherwise
deal with the Company or any of its Affiliates with the same rights the Trustee
would have if it were not Trustee. Any Securities Agent may do the same with
like rights. The Trustee, however, must comply with Section 7.09.

Section 7.04. Trustee’s Disclaimer. The Trustee makes no representation as to
the validity or adequacy of this Indenture or the Securities; the Trustee shall
not be accountable for the Company’s use of the proceeds from the Securities;
and the Trustee shall not be responsible for any statement in the Securities
other than its certificate of authentication.

Section 7.05. Notice of Defaults. If a Default or Event of Default occurs and is
continuing as to which the Trustee is deemed to have knowledge in accordance
with Section 7.02(g), then the Trustee shall send to each Holder a notice of the
Default or Event of Default

 

43



--------------------------------------------------------------------------------

within thirty (30) days after receipt of such notice or after acquiring such
knowledge, as applicable, unless such Default or Event of Default has been cured
or waived; provided, however, that, except in the case of a Default or Event of
Default in payment or delivery of any amounts due (including principal,
interest, the Fundamental Change Repurchase Price, the Investor Repurchase
Price, the Redemption Price or the consideration due upon conversion) with
respect to any Security, the Trustee may withhold such notice if, and so long as
it in good faith determines that, withholding such notice is in the best
interests of Holders.

Section 7.06. Compensation and Indemnity. The Company shall pay to the Trustee
from time to time such compensation for its services hereunder as shall be
mutually agreed upon in writing. The Trustee’s compensation shall not be limited
by any law on compensation of a trustee of an express trust. The Company shall
reimburse the Trustee upon request for all reasonable out-of-pocket expenses
incurred by it pursuant to, and in accordance with, any provision hereof, except
for any such expenses as shall have been caused by the Trustee’s own negligence
or willful misconduct. Such expenses shall include the reasonable compensation
and out-of-pocket expenses of the Trustee’s agents and counsel. The Trustee
shall provide the Company with reasonable notice of any expense not in the
ordinary course of business.

The Company shall indemnify each of the Trustee, each predecessor Trustee and
their respective agents for, and hold each of them harmless against, any and all
loss, liability, damage, claim, cost or expense (including the reasonable fees
and expenses of counsel and taxes other than those based upon the income of the
Trustee) incurred by it in connection with the acceptance or administration of
this trust, the performance of its duties and/or the exercise of its rights
hereunder, or in connection with enforcing the provisions of this Section 7.06,
including the reasonable costs and expenses of defending itself against any
claim (whether asserted by the Company, any Holder or any other Person) or
liability in connection with the exercise or performance of any of its powers
and duties hereunder. The Company need not pay for any settlement made without
its consent. The Trustee shall notify the Company promptly of any claim for
which it may seek indemnification; provided that failure to give such notice
shall not relieve the Company of its obligations under this Section 7.06. The
Company need not reimburse any expense or indemnify against any loss or
liability incurred by the Trustee through the Trustee’s own negligence or
willful misconduct.

To secure the Company’s payment obligations in this Section 7.06, the Trustee
shall have a lien prior to the Securities on all money or property held or
collected by the Trustee, except that held in trust to pay amounts due on
particular Securities.

The indemnity obligations of the Company with respect to the Trustee provided
for in this Section 7.06 shall survive any resignation or removal of the Trustee
and any termination of this Indenture.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(g) or Section 6.01(h) occurs, the expenses and the
compensation for the services are intended to constitute expenses of
administration under any Bankruptcy Law.

 

44



--------------------------------------------------------------------------------

Section 7.07. Replacement of Trustee. A resignation or removal of the Trustee
and appointment of a successor Trustee shall become effective only upon the
successor Trustee’s acceptance of appointment as provided in this Section 7.07.

The Trustee may resign by so notifying the Company in writing thirty (30) days
prior to such resignation. The Holders of a majority in aggregate principal
amount of the Securities then outstanding may remove the Trustee by so notifying
the Trustee and the Company in writing and may appoint a successor Trustee with
the Company’s consent. The Company may remove the Trustee if:

 

  (a) the Trustee fails to comply with Section 7.09;

 

  (b) the Trustee is adjudged a bankrupt or an insolvent;

 

  (c) a receiver or other public officer takes charge of the Trustee or its
property; or

 

  (d) the Trustee becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.

If a successor Trustee does not take office within thirty (30) days after the
retiring Trustee resigns or is removed, the retiring Trustee (at the Company’s
expense), the Company or the Holders of at least ten percent (10%) in aggregate
principal amount of the outstanding Securities may petition any court of
competent jurisdiction for the appointment of a successor Trustee.

If the Trustee fails to comply with Section 7.09, the Company or any Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall send a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee, subject to the lien provided for in

Section 7.06.

Section 7.08. Successor Trustee by Merger, Etc. If the Trustee consolidates
with, merges or converts into, or transfers all or substantially all of its
corporate trust business to, another corporation, the successor corporation
without any further act shall be the successor Trustee, if such successor
corporation is otherwise eligible hereunder.

Section 7.09. Eligibility; Disqualification. There shall at all times be a
Trustee hereunder that (i) is an entity organized and doing business under the
laws of the United States of America or of any state thereof or the District of
Columbia, (ii) is subject to supervision or examination by federal or state
authorities and (iii) has a combined capital and surplus of at least $50 million
as set forth in its most recent published annual report of condition.

 

45



--------------------------------------------------------------------------------

Section 7.10. Preferential Collection of Claims Against Company. To the extent
the TIA then applies to the Indenture, the Trustee is subject to TIA §311(a),
excluding any creditor relationship listed in TIA §311(b). To the extent the TIA
then applies to the Indenture, a Trustee who has resigned or been removed shall
be subject to §311(a) to the extent indicated.

Section 7.11. Reports by Trustee to Holders. Within 60 days after each May 15,
beginning with May 15, 2016, the Trustee shall send to all Holders of the
Securities, as their names and addresses appear on the register kept by the
Registrar, a brief report dated as of such anniversary date, in accordance with,
and to the extent required under, TIA § 313(a) (but if no event described in TIA
§313(a) has occurred within the twelve months preceding the reporting date, no
report need be transmitted). The Trustee also will comply with TIA § 313(b)(2).
The Trustee will also send all reports as required by TIA § 313(c). A copy of
each report at the time of its delivery to the Holders of Securities shall be
delivered to the Company and each stock exchange on which the Securities are
listed in accordance with TIA § 313(d). The Company shall promptly notify the
Trustee in writing when the Securities are listed on any stock exchange or any
delisting thereof.

ARTICLE 8

DISCHARGE OF INDENTURE

Section 8.01. Termination of the Obligations of the Company. This Indenture
shall cease to be of further effect, and the Trustee shall execute instruments
acknowledging satisfaction and discharge of this Indenture, if (a) either (i)
all outstanding Securities (other than Securities replaced pursuant to Section
2.07) have been delivered to the Trustee for cancellation or (ii) all
outstanding Securities have become due and payable at their scheduled maturity,
upon conversion or Repurchase Upon Fundamental Change, an Investor Repurchase or
redemption, and in either case the Company irrevocably deposits, prior to the
applicable due date, with the Trustee or the Paying Agent (if the Paying Agent
is not the Company or any of its Affiliates) cash (or, in the case of
conversion, delivers to the Holders in accordance with Article 10 cash, Common
Stock (and cash in lieu of any fractional shares) or a combination thereof, as
applicable, solely to satisfy the Company’s Conversion Obligation) sufficient to
satisfy all obligations due and owing on all outstanding Securities (other than
Securities replaced pursuant to Section 2.07) on the Maturity Date, the relevant
settlement date of any conversion, the Fundamental Change Repurchase Date, the
Investor Repurchase Date or Redemption Date, as the case may be; (b) the Company
pays to the Trustee all other sums payable hereunder by the Company; and (c) the
Company has delivered to the Trustee an Officers’ Certificate and an Opinion of
Counsel, each stating that all conditions precedent provided for herein relating
to the satisfaction and discharge of this Indenture have been complied with;
provided, however, that Section 2.03, Section 2.04, Section 2.05, Section 2.08,
Section 7.06, Section 7.07, Section 7.08, Section 7.09, Section 14.09 and
Section 14.14, and this Article 8 shall survive any discharge of this Indenture
until such time as all payments in respect of the Securities have been paid in
full and there are no Securities outstanding; provided further, however, that
Section 7.06 shall also survive after the Securities are paid in full and there
are no Securities outstanding.

 

46



--------------------------------------------------------------------------------

Section 8.02. Application of Trust Money. The Trustee shall hold in trust all
money deposited with it pursuant to Section 8.01 and shall apply such deposited
money through the Paying Agent and in accordance with this Indenture to the
payment of amounts due on the Securities.

Section 8.03. Repayment to Company.

Subject to applicable escheatment laws, the Trustee and the Paying Agent shall
promptly notify the Company of, and pay to the Company upon the written request
of the Company, any excess money held by them at any time. The Trustee or the
Paying Agent, as the case may be, shall provide written notice to the Company of
any money that has been held by it and has, for a period of two (2) years,
remained unclaimed for the payment of the principal of, or any accrued and
unpaid interest on, the Securities. Subject to the requirements of applicable
law, the Trustee and the Paying Agent shall pay to the Company upon the written
request of the Company any money held by them for the payment of the principal
of, or any accrued and unpaid interest on, the Securities that remains unclaimed
for two (2) years. After payment to the Company, Holders entitled to the money
must look to the Company for payment as general creditors, subject to applicable
law, and all liability of the Trustee and the Paying Agent with respect to such
money and payment shall, subject to applicable law, cease.

Section 8.04. Reinstatement. If any money, Common Stock or other consideration
cannot be applied in accordance with Section 8.01 and Section 8.02 by reason of
any legal proceeding or by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, the obligations of the Company under this Indenture and the
Securities shall be revived and reinstated as though no deposit or delivery had
occurred pursuant to Section 8.01 and Section 8.02 until such time as the
Trustee or Paying Agent is permitted to apply all such money in accordance with
Section 8.01 and Section 8.02; provided, however, that if the Company has made
any payment of amounts due with respect to any Securities because of the
reinstatement of its obligations, then the Company shall be subrogated to the
rights of the Holders of such Securities to receive such payment from the money,
Common Stock or other consideration held by the Trustee or Paying Agent.

ARTICLE 9

AMENDMENTS

Section 9.01. Without Consent of Holders. The Company may amend or supplement
this Indenture or the Securities without notice to or the consent of any Holder:

(a) to comply with Section 5.01 or Section 10.11;

(b) to secure the obligations of the Company in respect of the Securities or add
guarantees with respect to the Securities;

(c) to evidence and provide for the appointment of a successor Trustee in
accordance with Section 7.07;

 

47



--------------------------------------------------------------------------------

(d) to comply with the provisions of any securities depository, including DTC,
clearing agency, clearing corporation or clearing system, or the requirements of
the Trustee or the Registrar, relating to transfers and exchanges of any
applicable Securities pursuant to this Indenture;

(e) to add to the covenants or Events of Default of the Company described in
this Indenture for the benefit of Holders or to surrender any right or power
conferred upon the Company;

(f) to make provision with respect to adjustments to the Conversion Rate as
required by this Indenture or to increase the Conversion Rate in accordance with
this Indenture;

(g) to irrevocably elect or eliminate one or more Settlement Methods and/or
irrevocably elect a minimum Specified Dollar Amount;

(h) to make any change that does not adversely affect the rights of any Holder;

(i) to permit the conversion of the Securities into Reference Property in
accordance with Section 10.11; or

(j) to comply with the requirement of the SEC in order to effect or maintain the
qualification of this Indenture and any supplemental indenture under the TIA.

In addition, the Company and the Trustee may enter into a supplemental indenture
without the consent of Holders of the Securities to cure any ambiguity, defect,
omission or inconsistency in this Indenture in a manner that does not materially
adversely affect the rights of any Holder.

Any supplemental indenture authorized by the provisions of this Section 9.01 may
be executed by the Company and the Trustee without the consent of the Holders of
any of the Securities at the time outstanding, notwithstanding any of the
provisions of Section 9.02.

Section 9.02. With Consent of Holders. The Company may amend or supplement this
Indenture or the Securities with the written consent of the Holders of at least
a majority in aggregate principal amount of the outstanding Securities
(including, without limitation, consents obtained from Holders in connection
with a purchase of, or tender or exchange offer for, Securities). Subject to
Section 6.04 and 6.07, the Holders of a majority in aggregate principal amount
of the outstanding Securities may, by written notice to the Trustee, waive by
consent (including, without limitation, consents obtained from Holders in
connection with a purchase of, or tender or exchange offer for, Securities)
compliance by the Company with any provision of this Indenture or the Securities
without notice to any other Holder. Notwithstanding the foregoing or anything
herein to the contrary, without the consent of the Holder of each outstanding
Security affected, an amendment, supplement or waiver, including a waiver
pursuant to Section 6.04, may not:

(a) change the stated maturity of the principal of, or the payment date of any
installment of interest on, any Security;

 

48



--------------------------------------------------------------------------------

(b) reduce the principal amount of any Security, or any interest on, any
Security or alter or waive the provisions with respect to the redemption of such
Security;

(c) change the place or currency of payment of principal of, or any interest on,
any Security;

(d) impair the right of any Holder to receive any payment on, or with respect
to, or any delivery or payment due upon the conversion of, any Security or
impair the right to institute suit for the enforcement of any delivery or
payment on, or with respect to, or due upon the conversion of, any Security;

(e) modify, in a manner adverse to Holders, the obligation of the Company
pursuant to (i) Section 3.01 to repurchase Securities upon the occurrence of a
Fundamental Change or (ii) Section 3.02 to repurchase Securities on or after
March 4, 2020;

(f) adversely affect the right of Holders to convert Securities in accordance
with Article 10;

(g) reduce the percentage in aggregate principal amount of outstanding
Securities whose Holders must consent to a modification to or amendment of any
provision of this Indenture or the Securities; or

(h) modify the provisions of Article 9 that require each Holder’s consent or the
waiver provisions of Section 6.04 with respect to modification and waiver
(including waiver of a Default or an Event of Default), except to increase the
percentage required for modification or waiver or to provide for the consent of
each affected Holder.

Notwithstanding the foregoing or anything to the contrary, so long as any SLP
Securities are outstanding, without the consent of the Holders of 100% of the
aggregate principal amount of the SLP Securities, an amendment, supplement or
waiver, including a waiver pursuant to Section 6.04, may not modify any
provision contained in this Indenture specifically and uniquely applicable to
the SLP Securities in a manner adverse to the Holders of, or the holders of a
beneficial interest in, the SLP Securities.

Promptly after an amendment, supplement or waiver under Section 9.01 or this
Section 9.02 becomes effective, the Company shall send, or cause to be sent, to
Holders a notice briefly describing such amendment, supplement or waiver. Any
failure of the Company to send such notice shall not in any way impair or affect
the validity of such amendment, supplement or waiver.

It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment, supplement or waiver,
but it shall be sufficient if such consent approves the substance thereof.

Section 9.03. Revocation and Effect of Consents. Until an amendment, supplement
or waiver becomes effective (or until such earlier date as specified by the
Company in connection with the solicitation of such consent), a consent to it by
a Holder is a continuing consent by the

 

49



--------------------------------------------------------------------------------

Holder and every subsequent Holder of a Security or portion of a Security that
evidences the same debt as the consenting Holder’s Security, even if notation of
the consent is not made on any Security. However, any such Holder or subsequent
Holder may revoke the consent as to its Security or portion of a Security if the
Trustee receives the notice of revocation before the date the amendment,
supplement or waiver becomes effective (or such earlier date specified by the
Company in connection with the solicitation of such consent).

After an amendment, supplement or waiver becomes effective with respect to the
Securities, it shall bind every Holder unless such amendment, supplement or
waiver makes a change that requires, pursuant to Section 9.02, the consent of
each Holder affected. In that case, the amendment, supplement or waiver shall
bind each Holder of a Security who has consented to it and every subsequent
Holder of a Security or portion of a Security that evidences the same debt as
the consenting Holder’s Security. Any amendment to this Indenture or the
Securities shall be set forth in a supplemental indenture to this Indenture that
complies with the TIA as then in effect, if the TIA is applicable to this
Indenture.

Nothing in this Section 9.03 shall impair the Company’s rights pursuant to
Section 9.01 to amend this Indenture or the Securities without the consent of
any Holder in the manner set forth in, and permitted by, such Section 9.01.

Section 9.04. Notation on or Exchange of Securities. If an amendment, supplement
or waiver changes the terms of a Security, the Trustee may require the Holder of
the Security to deliver it to the Trustee. The Trustee may place an appropriate
notation on the Security as directed and prepared by the Company about the
changed terms and return it to the Holder. Alternatively, if the Company so
determines, the Company in exchange for the Security shall issue and the Trustee
shall authenticate a new Security that reflects the changed terms.

Section 9.05. Trustee Protected. The Trustee shall sign any amendment,
supplemental indenture or waiver authorized pursuant to this Article 9;
provided, however, that the Trustee need not sign any amendment, supplement or
waiver authorized pursuant to this Article 9 that adversely affects the
Trustee’s rights, duties, liabilities or immunities. The Trustee shall receive
and conclusively rely upon an Opinion of Counsel as to legal matters and an
Officers’ Certificate as to factual matters that any supplemental indenture,
amendment or waiver is permitted or authorized pursuant to this Indenture and
constitutes the legal, valid and binding obligation of the Company enforceable
in accordance with its terms (subject to customary exceptions).

Section 9.06. Effect of Supplemental Indentures. Upon the due execution and
delivery of any supplemental indenture in accordance with this Article 9, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes, and, except as
set forth in Section 9.02 and Section 9.03, every Holder of Securities shall be
bound thereby.

ARTICLE 10

CONVERSION

Section 10.01. Conversion Privilege. (a) Subject to the limitations of Section
10.02, Section 10.11 and the settlement provisions of Section 10.14(c), and upon
compliance with the

 

50



--------------------------------------------------------------------------------

provisions of this Article 10, each Holder of a Security shall have the right,
at such Holder’s option, to convert all or any portion (if the portion to be
converted is $1,000 principal amount or a multiple thereof) of such Security at
any time prior to the Close of Business on the Scheduled Trading Day immediately
preceding the Maturity Date, in each case, at the then applicable Conversion
Rate per $1,000 principal amount of Securities (subject to the settlement
provisions of Section 10.02, the “Conversion Obligation”).

(b) To convert its Security, a Holder of a Physical Security must (i) complete
and manually sign the Conversion Notice, with appropriate notarization or
signature guarantee, or facsimile of the Conversion Notice and deliver the
completed Conversion Notice or facsimile thereof to the Conversion Agent, (ii)
surrender the Security to the Conversion Agent, (iii) furnish appropriate
endorsements and transfer documents if required by the Registrar or Conversion
Agent, (iv) pay all transfer or similar taxes if required pursuant to Section
10.04 and (v) pay funds equal to interest payable on the next Interest Payment
Date if so required by Section 10.02(d). If a Holder holds a beneficial interest
in a Global Security, to convert such Security, the Holder must comply with
clauses (iv) and (v) above and the Depository’s procedures for converting a
beneficial interest in a Global Security.

(c) A Holder may convert a portion of the principal amount of a Security if such
portion is $1,000 principal amount or an integral multiple of $1,000 principal
amount in excess thereof. Provisions of this Indenture that apply to conversion
of all of a Security also apply to conversion of a portion of such Security.

Section 10.02. Conversion Procedure and Payment Upon Conversion.

(a) Subject to this Section 10.02 and Section 10.11 and the settlement
provisions of Section 10.14(c), upon conversion of any Security, the Company
shall pay or deliver, as the case may be, to the converting Holder, in respect
of each $1,000 principal amount of Securities being converted, cash (“Cash
Settlement”), Common Stock, together with cash, if applicable, in lieu of
delivering any fractional shares of Common Stock in accordance with Section
10.03 (“Physical Settlement”) or a combination of cash and Common Stock,
together with cash, if applicable, in lieu of delivering any fractional shares
of Common Stock in accordance with Section 10.03 (“Combination Settlement”), at
its election, as set forth in this Section 10.02.

(i) All conversions for which the relevant Conversion Date occurs on or after
the 27th Scheduled Trading Day immediately prior to the Maturity Date shall be
settled using the same Settlement Method.

(ii) Except for any conversions described in the immediately preceding clause
(i), the Company shall use the same Settlement Method for all conversions of
Securities occurring on the same Conversion Date, but the Company shall not have
any obligation to use the same Settlement Method with respect to conversions
that occur on different Conversion Dates.

(iii) If, in respect of any Conversion Date (or for all conversions in any
period), the Company elects to deliver a notice (the “Settlement Notice”) of the
relevant Settlement Method in respect of such Conversion Date (or such period,
as the case may

 

51



--------------------------------------------------------------------------------

be), the Company, through the Trustee, shall deliver such Settlement Notice to
converting Holders no later than the Close of Business on the Trading Day
immediately following the relevant Conversion Date to which such Settlement
Notice applies (or, in the case of any conversions occurring on or after the
27th Scheduled Trading Day immediately prior to the Maturity Date, no later than
the 27th Scheduled Trading Day immediately prior to the Maturity Date). If the
Company does not elect a Settlement Method prior to the deadline set forth in
the immediately preceding sentence for a Conversion Date, the Company shall no
longer have the right to elect Cash Settlement or Physical Settlement with
respect to conversions on such Conversion Date and the Company shall be deemed
to have elected Combination Settlement in respect of its Conversion Obligation
on such Conversion Date, and the Specified Dollar Amount per $1,000 principal
amount of Securities shall be equal to $1,000. Such Settlement Notice shall
specify the relevant Settlement Method and in the case of an election of
Combination Settlement, the relevant Settlement Notice shall indicate the
Specified Dollar Amount per $1,000 principal amount of Securities. If the
Company delivers a Settlement Notice electing Combination Settlement in respect
of its Conversion Obligation but does not indicate a Specified Dollar Amount per
$1,000 principal amount of Securities in such Settlement Notice, the Specified
Dollar Amount per $1,000 principal amount of Securities shall be deemed to be
$1,000. Notwithstanding the foregoing, any conversion of SLP Securities shall be
subject to Section 10.02(a)(v).

(iv) The cash, Common Stock or combination of cash and Common Stock in respect
of any conversion of Securities (the “Settlement Amount”) shall be computed as
follows:

(A) if the Company elects to satisfy its Conversion Obligation in respect of
such conversion by Physical Settlement, the Company shall deliver to the
converting Holder in respect of each $1,000 principal amount of Securities being
converted a number of shares of Common Stock equal to the Conversion Rate in
effect on the Conversion Date (provided that the Company shall deliver cash in
lieu of any fractional shares as described in Section 10.03);

(B) if the Company elects to satisfy its Conversion Obligation in respect of
such conversion by Cash Settlement, the Company shall pay to the converting
Holder in respect of each $1,000 principal amount of Securities being converted
cash in an amount equal to the sum of the Daily Conversion Values for each
Trading Day during the related Observation Period; and

(C) if the Company elects (or is deemed to have elected pursuant to Section
10.02(a)(iii)) to satisfy its Conversion Obligation in respect of such
conversion by Combination Settlement, the Company shall pay or deliver to the
converting Holder, as the case may be, in respect of each $1,000 principal
amount of Securities being converted, a Settlement Amount equal to the sum of
the Daily Settlement Amounts for each Trading Day during the related Observation
Period.

 

52



--------------------------------------------------------------------------------

(v) Notwithstanding anything herein to the contrary, the Company hereby
initially elects to satisfy its Conversion Obligation with respect to any
conversion of SLP Securities by Combination Settlement with a Specified Dollar
Amount of $1,000 per $1,000 principal amount of Securities. The Company may
change its Settlement Method election (and, in the case of Combination
Settlement, the Specified Dollar Amount) with respect to any conversion of SLP
Securities by delivering a notice that specifies the newly elected Settlement
Method and, in the case of Combination Settlement, the applicable Specified
Dollar Amount (the “SLP Settlement Notice”) to the Holders of the SLP
Securities, and such newly elected Settlement Method (and, in the case of
Combination Settlement, the Specified Dollar Amount) shall be effective no
earlier than ten (10) Trading Days after the date on which such SLP Settlement
Notice was received by the Holder. In the event any Holder(s) of SLP Securities
exercises its right to convert all or any portion of such SLP Securities, (A)
the relevant Observation Period for purposes of determining the Daily Settlement
Amount, in the case of Combination Settlement, and Daily Conversion Values, in
the case of Cash Settlement, with respect to such SLP Securities shall be the 25
consecutive Trading Day period beginning on, and including, the 25th Trading Day
immediately preceding the applicable Conversion Date and ending on the Trading
Day immediately preceding such Conversion Date and (B) the Company shall
promptly (x) determine the Daily Settlement Amount or the Daily Conversion
Values, as the case may be, and the amount of cash payable in lieu of delivering
any fractional shares of Common Stock and (y) notify the Trustee, the Conversion
Agent (if other than the Trustee) and such Holder of SLP Securities being so
converted of the Daily Settlement Amount or the Daily Conversion Values, as the
case may be, and the amount of cash payable in lieu of delivering any fractional
shares of Common Stock.

The Daily Settlement Amounts (if applicable) and the Daily Conversion Values (if
applicable) shall be determined by the Company promptly following the last day
of the Observation Period. Promptly after such determination of the Daily
Settlement Amounts or the Daily Conversion Values, as the case may be, and the
amount of cash payable in lieu of delivering any fractional shares of Common
Stock, and in any event within one (1) Business Day following the last day of
the Observation Period, the Company shall notify the Trustee and the Conversion
Agent (if other than the Trustee) of the Daily Settlement Amounts or the Daily
Conversion Values, as the case may be, and the amount of cash payable in lieu of
delivering fractional shares of Common Stock. The Trustee and the Conversion
Agent (if other than the Trustee) shall have no responsibility for any such
determination.

(b) Each conversion shall be deemed to have been effected as to any Securities
surrendered for conversion at the Close of Business on the applicable Conversion
Date; provided, however, that the Person in whose name any shares of the Common
Stock shall be issuable upon such conversion shall become the holder of record
of such shares as of the Close of Business on such Conversion Date (in the case
of Physical Settlement or any conversion of SLP Securities) or the last Trading
Day of the relevant Observation Period (in the case of Combination Settlement of
Securities other than SLP Securities). Prior to such time, a Holder receiving
Common Stock upon conversion shall not be entitled to any rights relating to
such Common Stock, including, among other things, the right to vote and receive
dividends and notices of shareholder meetings. The Company will determine the
Conversion Date and the last Trading Day of the relevant Observation Period, as
applicable, in accordance with the requirements set forth herein and notify the
Trustee of the same.

 

53



--------------------------------------------------------------------------------

(c) In the case of any conversion of Securities other than the SLP Securities,
the Company shall pay or deliver, as the case may be, the consideration due in
respect of the Conversion Obligation on the later of (i) the third Business Day
immediately following the relevant Conversion Date and (ii) the third Business
Day immediately following the last Trading Day of the relevant Observation
Period, as applicable. In the case of any conversion of SLP Securities, the
Company shall pay or deliver, as the case may be, the consideration due in
respect of the Conversion Obligation on the third Business Day immediately
following the relevant Conversion Date unless otherwise specified in the written
notice referred to in the second proviso below; provided, however, that (i) to
the extent all or a portion of the Conversion Obligation is paid in cash, such
cash shall not be due until the earlier of (A) the 30th Business Day immediately
following the relevant Conversion Date and (B) the Maturity Date, and (ii) to
the extent all or a portion of the Conversion Obligation is to be paid in shares
of Common Stock, such shares shall be delivered on the day specified in a
written notice from the beneficial owner(s) of the SLP Securities being
converted that is delivered to the Company on or prior to the second Business
Day immediately following the relevant Conversion Date, which delivery date (in
respect of such shares of Common Stock) shall be no earlier than the third
Business Day immediately following the relevant Conversion Date and be no later
than the seventh Business Day immediately following the relevant Conversion Date
(it being understood that if no such notice is delivered to the Company, then
the Company shall deliver such shares on the third Business Day immediately
following the relevant Conversion Date). Such written notice shall include a
certification therein that the beneficial owners delivering such written notice
are holders that hold beneficial interests in the SLP Securities subject to
conversion. If any shares of Common Stock are due to converting Holders, the
Company shall issue or cause to be issued, and deliver or cause to be delivered
to such Holder, or such Holder’s nominee(s) or transferee(s), certificates or a
book-entry transfer through the Depository for the full number of Common Stock
to which such Holder shall be entitled in satisfaction of the Company’s
Conversion Obligation.

(d) Except to the extent otherwise provided in this Section 10.02(d), no payment
or adjustment will be made for accrued interest on a converted Security, and
accrued interest, if any, will be deemed to be paid by the consideration paid to
the Holder upon conversion. Such accrued interest, if any, shall be deemed to be
paid in full rather than cancelled, extinguished or forfeited. The Company’s
settlement of the full Conversion Obligation shall be deemed to satisfy in full
its obligation to pay the principal amount of the Security and accrued and
unpaid interest, if any, to, but not including, the relevant Conversion Date.
Upon a conversion of Securities into a combination of cash and Common Stock,
accrued and unpaid interest will be deemed to be paid first out of the cash paid
upon such conversion. If any Holder surrenders a Security for conversion after
the Close of Business on the Record Date for the payment of an installment of
interest but prior to the Open of Business on the next Interest Payment Date,
then, notwithstanding such conversion, the full amount of interest payable with
respect to such Security on such Interest Payment Date shall be paid on such
Interest Payment Date to the Holder of record of such Security at the Close of
Business on such Record Date; provided, however, that such Security, when
surrendered for conversion, must be accompanied by payment

 

54



--------------------------------------------------------------------------------

in cash to the Conversion Agent on behalf of the Company of an amount equal to
the full amount of interest payable on such Interest Payment Date on the
Security so converted; provided further, however, that such payment to the
Conversion Agent described in the immediately preceding proviso in respect of a
Security surrendered for conversion shall not be required with respect to a
Security that (i) is surrendered for conversion after the Close of Business on
the Record Date immediately preceding the Maturity Date, (ii) is surrendered for
conversion after the Close of Business on a Record Date for the payment of an
installment of interest and on or prior to the Open of Business on the related
Interest Payment Date, where, pursuant to Section 3.01, the Company has
specified, with respect to a Fundamental Change, a Fundamental Change Repurchase
Date that is after such Record Date but on or prior to such Interest Payment
Date, (iii) is surrendered for conversion after the Close of Business on a
Record Date for the payment of an installment of interest and on or prior to the
Open of Business on the related Interest Payment Date, where, pursuant to
Section 3.02, the Company has specified an Investor Repurchase Date that is
after such Record Date but on or prior to such Interest Payment Date or (iv) is
surrendered for conversion after the Close of Business on a Record Date for the
payment of an installment of interest and on or prior to the Open of Business on
the related Interest Payment Date, where, pursuant to Section 13.07, the Company
has specified a Redemption Date that is after such Record Date but on or prior
to such Interest Payment Date.

(e) If a Holder converts more than one Security at the same time, the Conversion
Obligation with respect to such Securities shall be based on the total principal
amount of all Securities so converted.

(f) Upon surrender of a Security that is converted in part, the Trustee shall
authenticate for the Holder a new Security equal in principal amount to the
unconverted portion of the Security surrendered.

Section 10.03. Cash in Lieu of Fractional Shares. The Company shall not issue
fractional shares of Common Stock upon the conversion of a Security. Instead,
the Company shall pay to converting Holders cash in lieu of fractional shares
based on the Daily VWAP on the relevant Conversion Date (in the case of Physical
Settlement) or based on the Daily VWAP on the last Trading Day of the relevant
Observation Period (in the case of Combination Settlement). If more than one
Security shall be surrendered for conversion at one time by the same Holder, the
number of full shares that shall be issuable upon conversion thereof shall be
computed on the basis of the aggregate Daily Settlement Amounts for the relevant
Observation Period (in the case of Combination Settlement) or the aggregate
principal amount of the Securities, or specified portions thereof to the extent
permitted hereby (in the case of Physical Settlement) so surrendered, and any
fractional shares remaining after such computation shall be paid in cash.

Section 10.04. Taxes on Conversion. If a Holder converts its Security, the
Company shall pay any documentary, stamp or similar issue or transfer tax or
duty due on the issue, if any, of Common Stock upon the conversion. However, the
Holder shall pay such tax which is due because the Holder requests the shares of
Common Stock to be issued in a name other than the Holder’s name. The Company
may refuse to deliver the certificate(s) representing the Common Stock being
issued or delivered to the Holder or in a name other than such Holder’s name
until the Conversion Agent receives a sum sufficient to pay any tax or duty
which will be due because shares of Common Stock are to be issued or delivered
in a name other than such Holder’s name.

 

55



--------------------------------------------------------------------------------

Section 10.05. Company to Provide Common Stock. The Company shall at all times
reserve and keep available, free from preemptive rights, out of its authorized
but unissued stock, for the purpose of effecting the conversion of the
Securities, such number of its duly authorized shares of Common Stock as shall
from time to time be sufficient for the conversion of all outstanding Securities
into shares of Common Stock at any time (assuming, for such purposes, Physical
Settlement and that at the time of computation of such number of shares, all
such Securities would be converted by a single Holder). The Company shall, from
time to time and in accordance with Delaware law, cause the authorized number of
shares of Common Stock to be increased if the aggregate of the number of
authorized shares of Common Stock remaining unissued shall not be sufficient for
the conversion of all outstanding (and issuable as set forth above) Securities
into shares of Common Stock at any time.

All Common Stock issued upon conversion of the Securities shall be validly
issued, fully paid and non-assessable and shall be free of preemptive or similar
rights and free of any lien or adverse claim that arises from the action or
inaction of the Company.

The Company shall comply with all securities laws regulating the offer and
delivery of any Common Stock upon conversion of Securities and shall list such
shares on each national securities exchange or automated quotation system on
which the Common Stock is listed on the applicable Conversion Date.

Section 10.06. Adjustment of Conversion Rate. The Conversion Rate shall be
subject to adjustment from time to time, without duplication, upon the
occurrence of any of the following events on or after the date of this
Indenture:

(a) In case the Company shall pay or make a dividend or other distribution on
its Common Stock consisting exclusively of Common Stock, the Conversion Rate
shall be increased by multiplying such Conversion Rate by a fraction of which
the denominator shall be the number of shares of Common Stock outstanding
immediately prior to the Open of Business on the Ex Date for such dividend or
distribution, and the numerator shall be the number of shares of Common Stock
outstanding immediately after such dividend or distribution, in the following
formula:

 

LOGO [g147312doc1.jpg]

 

  

where,

         CR0    =    the Conversion Rate in effect immediately prior to the Open
of Business on the Ex Date of such dividend or distribution;    CR’    =    the
Conversion Rate in effect immediately after the Open of Business on the Ex Date
for such dividend or distribution;

 

56



--------------------------------------------------------------------------------

   OS0    =    the number of shares of Common Stock outstanding immediately
prior to the Open of Business on the Ex Date for such dividend or distribution;
and    OS’    =    the number of shares of Common Stock outstanding immediately
after such dividend or distribution.

In case the Company shall effect a share split or share combination, the
Conversion Rate shall be proportionally increased, in the case of a share split,
and proportionally reduced, in the case of a share combination, as expressed in
the following formula:

 

LOGO [g147312doc1.jpg]

 

  

where,

         CR0    =    the Conversion Rate in effect immediately prior to the Open
of Business on the effective date of such share split or share combination;   
CR’    =    the Conversion Rate in effect immediately after the Open of Business
on the effective date of such share split or share combination;    OS0    =   
the number of shares of Common Stock outstanding immediately prior to the Open
of Business on the effective date of such share split or share combination; and
   OS’    =    the number of shares of Common Stock outstanding immediately
after such share split or share combination.

Any adjustment made under this Section 10.06(a) shall become effective
immediately after the Open of Business on the Ex Date for such dividend or
distribution, or immediately after the Open of Business on the effective date
for such share split or share combination, as the case may be. If any dividend
or distribution of the type described in this Section 10.06(a) is declared but
not so paid or made, then the Conversion Rate shall be immediately readjusted,
effective as of the date the Board of Directors determines not to pay such
dividend or distribution, to the Conversion Rate that would then be in effect if
such dividend or distribution had not been declared.

(b) If the Company distributes to all or substantially all holders of the Common
Stock any rights, options or warrants entitling them, for a period expiring not
more than forty-five (45) days immediately following the date of such
distribution, to purchase or subscribe for Common Stock, at a price per share
less than the average of the Closing Sale Prices of the Common Stock over the
ten (10) consecutive Trading Day period ending on the Trading Day immediately
preceding the date of announcement for such distribution, the Conversion Rate
shall be increased based on the following formula:

 

57



--------------------------------------------------------------------------------

LOGO [g147312g59w97.jpg]

where,

 

  CR0   =    the Conversion Rate in effect immediately prior to the Open of
Business on the Ex Date for such distribution;   CR’   =    the Conversion Rate
in effect immediately after the Open of Business on such Ex Date;   OS0   =   
the number of shares of Common Stock outstanding immediately prior to the Open
of Business on such Ex Date;   X   =    the total number of shares of Common
Stock issuable pursuant to such rights, options or warrants; and   Y   =    the
number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants, divided by the average of the Closing
Sale Prices of the Common Stock over the ten (10) consecutive Trading Day period
ending on the Trading Day immediately preceding the date of announcement for
such distribution.

Any increase made under this Section 10.06(b) shall be made successively
whenever any such rights, options or warrants are distributed and shall become
effective immediately after the Open of Business on the Ex Date for such
distribution. To the extent that Common Stock is not delivered after expiration
of such rights, options or warrants, the Conversion Rate shall be readjusted,
effective as of the date of such expiration, to the Conversion Rate that would
then be in effect had the increase with respect to the distribution of such
rights, options or warrants been made on the basis of delivery of only the
number of shares of Common Stock actually delivered. If such rights, options or
warrants are not so distributed, the Conversion Rate shall be decreased,
effective as of the date the Board of Directors determines not to make such
distribution, to the Conversion Rate that would then be in effect if such Ex
Date for such distribution had not occurred.

In determining whether any rights, options or warrants entitle the holders to
subscribe for or purchase Common Stock at less than such average of the Closing
Sale Prices for the ten (10) consecutive Trading Day period ending on the
Trading Day immediately preceding the date of announcement for such
distribution, and in determining the aggregate offering price of such Common
Stock, there shall be taken into account any consideration received by the
Company for such rights, options or warrants and any amount payable on exercise
or conversion thereof, the value of such consideration, if other than cash, to
be determined by the Board of Directors. Except in the case of a readjustment of
the Conversion Rate pursuant to the immediately preceding paragraph, the
Conversion Rate shall not be decreased pursuant to this Section 10.06(b).

 

58



--------------------------------------------------------------------------------

(c) If the Company distributes shares of its Capital Stock, evidences of its
indebtedness or other of its assets, securities or property or rights, options
or warrants to acquire its Capital Stock or other securities, to all or
substantially all holders of Common Stock, but excluding (i) dividends or
distributions as to which an adjustment was effected pursuant to Section
10.06(a) or Section 10.06(b), (ii) dividends or distributions paid exclusively
in cash as to which an adjustment was effected pursuant to Section 10.06(d) or
that is excluded from the scope of Section 10.06(d) by the parenthetical
language preceding the formula therein, (iii) distributions of Reference
Property in a transaction described in Section 10.11, (iv) rights issued
pursuant to a rights plan of the Company (i.e., a poison pill), except to the
extent provided by Section 10.13, and (v) Spin-Offs to which the provisions set
forth in the latter portion of this Section 10.06(c) shall apply (any of such
shares of Capital Stock, indebtedness or other assets, securities or property or
rights, options or warrants to acquire its Capital Stock or other securities,
the “Distributed Property”), then, in each such case the Conversion Rate shall
be increased based on the following formula:

 

LOGO [g147312fmv.jpg]

 

  

where,

         CR0    =    the Conversion Rate in effect immediately prior to the Open
of Business on the Ex Date for such distribution;    CR’    =    the Conversion
Rate in effect immediately after the Open of Business on the Ex Date for such
distribution;    SP0    =    the average of the Closing Sale Prices of the
Common Stock over the ten (10) consecutive Trading Day period ending on the
Trading Day immediately preceding the Ex Date for such distribution; and    FMV
   =    the fair market value (as determined by the Board of Directors) of the
Distributed Property distributable with respect to each outstanding share of
Common Stock as of the Open of Business on the Ex Date for such distribution.

If the Board of Directors determines “FMV” for purposes of this Section 10.06(c)
by reference to the actual or when issued trading market for any securities, it
must in doing so consider the prices in such market over the same period used in
computing the Closing Sale Prices of the Common Stock over the ten (10)
consecutive Trading Day period ending on the Trading Day immediately preceding
the Ex Date for such distribution.

Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than the “SP0” (as defined above), in lieu of the foregoing increase,
provision shall be made for each Holder of a Security to receive, for each
$1,000 principal amount of Securities it holds, at the same time and upon the
same terms as the holders of the Common Stock, the amount and kind of
Distributed Property that such Holder would have received if such Holder had
owned a number of shares of Common Stock equal to the Conversion Rate in effect
on the Ex Date for such distribution.

 

59



--------------------------------------------------------------------------------

Any increase made under the portion of this Section 10.06(c) above shall become
effective immediately after the Open of Business on the Ex Date for such
distribution. If such distribution is not so paid or made, the Conversion Rate
shall be decreased, effective as of the date the Board of Directors determines
not to make such distribution, to the Conversion Rate that would then be in
effect if such dividend or distribution had not been declared.

With respect to an adjustment pursuant to this Section 10.06(c) where there has
been a payment of a dividend or other distribution on the Common Stock of
Capital Stock of any class or series, or similar equity interests, of or
relating to a Subsidiary or other business unit of the Company, where such
Capital Stock or similar equity interest is listed or quoted (or will be listed
or quoted upon consummation of the transaction) on a U.S. national securities
exchange (a “Spin-Off”), the Conversion Rate shall be increased based on the
following formula:

 

LOGO [g147312g07h46.jpg]

 

 

where,

        CR0    =    the Conversion Rate in effect immediately prior to the Open
of Business on the Ex Date for the Spin-Off;   CR’    =    the Conversion Rate
in effect immediately after the Open of Business on the Ex Date for the
Spin-Off;   FMV0    =    the average of the Closing Sale Prices of the Capital
Stock or similar equity interest distributed to holders of the Common Stock
applicable to one share of Common Stock over the ten (10) consecutive Trading
Days immediately following, and including, the Ex Date for a Spin-Off (the
“Valuation Period”); and   MP0    =    the average of the Closing Sale Prices of
the Common Stock over the Valuation Period.

The increase to the Conversion Rate under the preceding paragraph shall be
determined on the last Trading Day of the Valuation Period, but will be given
effect immediately after the Open of Business on the Ex Date for such Spin-Off.
Notwithstanding the foregoing, in respect of any conversion during the Valuation
Period, references in the portion of this Section 10.06(c) related to Spin-Offs
with respect to 10 Trading Days shall be deemed to be replaced with such lesser
number of Trading Days as have elapsed between the Ex Date of such Spin-Off and
the Conversion Date in determining the Conversion Rate. If the period from and
including the Ex Date for the Spin-Off to and including the last Trading Day of
the Observation Period in respect of any conversion of Securities is less than
10 Trading Days, references in the portion of this Section 10.06(c) related to
Spin-Offs with respect to 10 Trading Days shall be deemed to be replaced, solely
in respect of that conversion of Securities, with such lesser number of Trading
Days as have elapsed from, and including, the Ex Date for the Spin-Off to, and
including, the last Trading Day of such Observation Period.

 

60



--------------------------------------------------------------------------------

Subject in all respects to Section 10.13, rights, options or warrants
distributed by the Company to all holders of its Common Stock entitling the
holders thereof to subscribe for or purchase shares of the Company’s Capital
Stock, including Common Stock (either initially or under certain circumstances),
which rights, options or warrants, until the occurrence of a specified event or
events (“Trigger Event”): (i) are deemed to be transferred with such Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of the Common Stock, shall be deemed not to have been distributed for
purposes of this Section 10.06(c) (and no adjustment to the Conversion Rate
under this Section 10.06(c), will be required) until the occurrence of the
earliest Trigger Event, whereupon such rights, options or warrants shall be
deemed to have been distributed and an appropriate adjustment (if any is
required) to the Conversion Rate shall be made under this Section 10.06(c), as
the case may be. If any such right, option or warrant, including any such
existing rights, options or warrants distributed prior to the date of this
Indenture, are subject to events, upon the occurrence of which such rights,
options or warrants become exercisable to purchase different securities,
evidences of indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date of distribution and Ex
Date with respect to new rights, options or warrants with such rights (and a
termination or expiration of the existing rights, options or warrants without
exercise by any of the holders thereof). In addition, in the event of any
distribution (or deemed distribution) of rights, options or warrants, or any
Trigger Event or other event (of the type described in the preceding sentence)
with respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to the Conversion Rate under this Section
10.06(c), as the case may be, was made, (1) in the case of any such rights,
options or warrants that shall all have been redeemed or repurchased without
exercise by any holders thereof, the Conversion Rate shall be readjusted upon
such final redemption or repurchase to give effect to such distribution or
Trigger Event, as the case may be, as though it were a cash distribution, equal
to the per share redemption or repurchase price received by a holder or holders
of Common Stock with respect to such rights, options or warrants (assuming such
holder had retained such rights, options or warrants), made to all holders of
Common Stock as of the date of such redemption or repurchase, and (2) in the
case of such rights, options or warrants that shall have expired or been
terminated without exercise by any holders thereof, the Conversion Rate shall be
readjusted as if such rights, options or warrants had not been issued.

For purposes of Section 10.06(a), Section 10.06(b) and this Section 10.06(c),
any dividend or distribution to which this Section 10.06(c) is applicable that
also includes one or both of:

(A) a dividend or distribution of Common Stock to which Section 10.06(a) is
applicable (the “Clause A Distribution”); or

(B) a dividend or distribution of rights, options or warrants to which Section
10.06(b) is applicable (the “Clause B Distribution”),

then (1) such dividend or distribution, other than the Clause A Distribution and
Clause B Distribution, shall be deemed to be a dividend or distribution to which
this Section 10.06(c) is

 

61



--------------------------------------------------------------------------------

applicable (the “Clause C Distribution”) and any Conversion Rate adjustment
required by this Section 10.06(c) with respect to such Clause C Distribution
shall then be made and (2) the Clause A Distribution and Clause B Distribution
shall be deemed to immediately follow the Clause C Distribution and any
Conversion Rate adjustment required by Section 10.06(a) and Section 10.06(b)
with respect thereto shall then be made, except that, if determined by the Board
of Directors, the Ex Date of the Clause A Distribution and the Clause B
Distribution shall be deemed to be the Ex Date of the Clause C Distribution and
any Common Stock included in the Clause A Distribution or Clause B Distribution
shall be deemed not to be “outstanding immediately prior to the Open of Business
on the Ex Date for such dividend or distribution” or “outstanding immediately
after the Open of Business on the effective date of such share split or share
combination,” as the case may be within the meaning of Section 10.06(a) or
“outstanding immediately prior to the Open of Business on the Ex Date for such
distribution” within the meaning of Section 10.06(b).

Except in the case of a readjustment of the Conversion Rate pursuant to the last
sentence of either the fourth or seventh paragraph of this Section 10.06(c), the
Conversion Rate shall not be decreased pursuant to this Section 10.06(c).

(d) If any cash dividend or distribution is made to all or substantially all
holders of the Common Stock (other than a regular, quarterly cash dividend that
does not exceed $0.075 per share, which is referred to as the “dividend
threshold,” and which is subject to adjustment as described below), the
Conversion Rate shall be increased based on the following formula:

 

LOGO [g147312tc.jpg]

where,

 

   CR0    =    the Conversion Rate in effect immediately prior to the Open of
Business on the Ex Date for such dividend or distribution;    CR1    =    the
Conversion Rate in effect immediately after the Open of Business on the Ex Date
for such dividend or distribution;    SP0    =    the average of the Closing
Sale Prices of the Common Stock over the ten (10) consecutive Trading Day period
immediately preceding the Ex Date for such dividend or distribution (or, if the
Company declares such dividend or distribution less than eleven (11) Trading
Days prior to the Ex Date for such dividend or distribution the reference to ten
(10) consecutive Trading Days shall be replaced with a smaller number of
consecutive Trading Days that shall have occurred after, and not including, such
declaration date and prior to, but not including, the Ex Date for such dividend
or distribution);    T    =    the dividend threshold; provided, that if the
dividend or distribution is not a regular cash dividend, then the dividend
threshold will be deemed to be zero; and   

C

  

=

  

the amount in cash per share of Common Stock the Company distributes to holders
of its Common Stock.

 

62



--------------------------------------------------------------------------------

Any adjustment made under this Section 10.06(d) shall become effective
immediately after the Open of Business on the Ex Date for such dividend or
distribution.

The dividend threshold is subject to adjustment in a manner inversely
proportional to, and at the same time as, adjustments to the Conversion Rate;
provided that no adjustment will be made to the dividend threshold for any
adjustment to the Conversion Rate pursuant to this clause (d) or Section 10.14.

Notwithstanding the foregoing, if “C” (as defined above) is equal to or greater
than “SP0” (as defined above), in lieu of the foregoing increase, provision
shall be made for each Holder of a Security to receive, for each $1,000
principal amount of Securities it holds, at the same time and upon the same
terms as holders of the Common Stock, the amount of cash such Holder would have
received as if such Holder owned a number of shares of Common Stock equal to the
Conversion Rate on the Ex Date for such cash dividend or distribution. If such
dividend or distribution is not so paid, the Conversion Rate shall be decreased,
effective as of the date the Board of Directors determines not to pay such
dividend or distribution, to the Conversion Rate that would then be in effect if
such dividend or distribution had not been declared.

Except in the case of a readjustment of the Conversion Rate pursuant to the last
sentence of the immediately preceding paragraph, the Conversion Rate shall not
be decreased pursuant to this Section 10.06(d).

(e) If the Company or any of its Subsidiaries makes a payment in respect of a
tender offer or exchange offer for the Common Stock, if the cash and value of
any other consideration included in the payment per share of Common Stock
exceeds the average of the Closing Sale Prices of the Common Stock over the ten
(10) consecutive Trading Day period commencing on, and including, the Trading
Day next succeeding the last date on which tenders or exchanges may be made
pursuant to such tender or exchange offer, the Conversion Rate shall be
increased based on the following formula:

 

LOGO [g147312doc3.jpg]

 

  

where,

         CR0    =    the Conversion Rate in effect immediately prior to the
Close of Business on the last Trading Day of the ten (10) consecutive Trading
Day period commencing on, and including, the Trading Day next succeeding the
date such tender or exchange offer expires;    CR’    =    the Conversion Rate
in effect immediately after the Close of Business on the last Trading Day of the
ten (10) consecutive Trading Day period commencing on, and including, the
Trading Day next succeeding the date such tender or exchange offer expires;

 

63



--------------------------------------------------------------------------------

  AC   =    the aggregate value of all cash and any other consideration (as
determined by the Board of Directors) paid or payable for shares of Common Stock
purchased in such tender or exchange offer;   OS0   =    the number of shares of
Common Stock outstanding immediately prior to the time such tender or exchange
offer expires (prior to giving effect to such tender offer or exchange offer);  
OS’   =    the number of shares of Common Stock outstanding immediately after
the time such tender or exchange offer expires (after giving effect to such
tender offer or exchange offer); and   SP’   =    the average of the Closing
Sale Prices of the Common Stock over the ten (10) consecutive Trading Day period
commencing on, and including, the Trading Day next succeeding the date such
tender or exchange offer expires.

The increase to the Conversion Rate under this Section 10.06(c) shall occur at
the Close of Business on the tenth (10th) Trading Day immediately following, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires; provided that, for purposes of determining the Conversion Rate,
in respect of any conversion during the ten (10) Trading Days immediately
following, but excluding, the date that any such tender or exchange offer
expires, references in this Section 10.06(e) to ten (10) consecutive Trading
Days shall be deemed to be replaced with such lesser number of consecutive
Trading Days as have elapsed between the date such tender or exchange offer
expires and the relevant Conversion Date. If the Company or one of its
Subsidiaries is obligated to purchase the Common Stock pursuant to any such
tender or exchange offer but the Company or such Subsidiary is permanently
prevented by applicable law from effecting any such purchase or all such
purchases are rescinded, the Conversion Rate shall be immediately decreased to
the Conversion Rate that would be in effect if such tender or exchange offer had
not been made.

Except in the case of a readjustment of the Conversion Rate pursuant to the last
sentence of the immediately preceding paragraph, the Conversion Rate shall not
be decreased pursuant to this Section 10.06(e).

(f) In addition to the foregoing adjustments in subsections (a), (b), (c), (d)
and (e) above, and to the extent permitted by applicable law and the rules of
the Relevant Stock Exchange, the Company may, from time to time and to the
extent permitted by law, increase the Conversion Rate by any amount for a period
of at least twenty-five (25) Trading Days or any longer period as may be
permitted or required by law, if the Board of Directors has made a
determination, which determination shall be conclusive, that such increase would
be in the best interests of the Company. Such Conversion Rate increase shall be
irrevocable during such period. The Company shall give notice to the Trustee and
cause notice of such increase, which notice will include the amount of the
increase and the period during which the increase shall be in effect, to be sent
to each Holder of Securities in accordance with Section 14.01, at least fifteen
(15) days prior to the date on which such increase commences.

 

64



--------------------------------------------------------------------------------

(g) All calculations under this Article 10 shall be made to the nearest cent or
to the nearest 1/10,000th of a share, as the case may be. Adjustments to the
Conversion Rate will be calculated to the nearest 1/10,000th.

(h) Notwithstanding this Section 10.06 or any other provision of this Indenture
or the Securities, if a Conversion Rate adjustment becomes effective on any Ex
Date, and a Holder that has converted its Securities on or after such Ex Date
and on or prior to the related record date would be treated as the record holder
of the Common Stock as of the related Conversion Date as described under Section
10.02(b) based on an adjusted Conversion Rate for such Ex Date, then,
notwithstanding the Conversion Rate adjustment provisions in this Section 10.06,
the Conversion Rate adjustment relating to such Ex Date shall not be made for
such converting Holder. Instead, such Holder shall be treated as if such Holder
were the record owner of the Common Stock on an unadjusted basis and participate
in the related dividend, distribution or other event giving rise to such
adjustment.

(i) Notwithstanding this Section 10.06 or any other provision of this Indenture
or the Securities, if a Holder converts a Security, Combination Settlement is
applicable to such Security and the Daily Settlement Amount for any Trading Day
during the Observation Period applicable to such Security (x) is calculated
based on a Conversion Rate adjusted on account of any event described in clauses
(a), (b), (c), (d) and (e) of this Section 10.06 and (y) includes any shares of
Common Stock that entitle their holder to participate in such event, then,
notwithstanding the Conversion Rate adjustment provisions in this Section 10.06,
the Conversion Rate adjustment relating to such event will not be made for such
converting Holder for such Trading Day. Instead, such Holder will be treated as
if such Holder were the record owner of the Common Stock on an unadjusted basis
and participate in the related dividend, distribution or other event giving rise
to such adjustment.

(j) For purposes of this Section 10.06, “effective date” means the first date on
which the Common Stock trade on the Relevant Stock Exchange, regular way,
reflecting the relevant share split or share combination, as applicable.

(k) For purposes of this Section 10.06, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock. The Company shall not pay
any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company. The Company shall not pay any dividend or distribution
on shares of Capital Stock of the Company held in the treasury of the Company to
the extent such dividend or distribution would be made in an amount based on the
amount of a dividend or distribution paid on the Common Stock.

Section 10.07. No Adjustment. The Conversion Rate shall not be adjusted for any
transaction or event other than for any transaction or event described in this
Article 10. Without limiting the foregoing, the Conversion Rate shall not be
adjusted:

(i) upon the issuance of any Common Stock pursuant to any present or future plan
providing for the reinvestment of dividends or interest payable on the Company’s
securities and the investment of additional optional amounts in shares of Common
Stock under any plan;

 

65



--------------------------------------------------------------------------------

(ii) upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of the
Company’s Subsidiaries (or the issuance of any shares of Common Stock pursuant
to any such options or other rights);

(iii) upon the issuance of any Common Stock pursuant to any option, warrant,
right or exercisable, exchangeable or convertible security not described in
clause (ii) above and outstanding as of the date the Securities were first
issued;

(iv) for accrued and unpaid interest, if any;

(v) repurchases of Common Stock that are not tender offers or exchange offers
pursuant to Section 10.06(e), including structured or derivative transactions
such as accelerated share repurchase transactions or similar forward
derivatives;

(vi) solely for a change in the par value of the Common Stock; or

(vii) for the issuance of Common Stock or any securities convertible into or
exchangeable for Common Stock or the right to purchase Common Stock or such
convertible or exchangeable securities, except as described in Section 10.06.

No adjustment in the Conversion Rate less than one percent (1%) of the
Conversion Rate as last adjusted (or, if never adjusted, the initial Conversion
Rate) shall be made pursuant to Section 10.06(a) through Section 10.06(e);
provided, however, that (i) the Company shall carry forward any adjustments that
are not made as a result of the foregoing and make such carried forward
adjustments with respect to the Conversion Rate when the cumulative effect of
all adjustments not yet made will result in a change of one percent (1%) or more
of the Conversion Rate as last adjusted (or, if never adjusted, the initial
Conversion Rate) and (ii) notwithstanding the foregoing, all such deferred
adjustments that have not yet been made shall be made (including any adjustments
that are less than one percent (1%) of the Conversion Rate as last adjusted (or,
if never adjusted, the initial Conversion Rate)) (1) on the effective date of
any Fundamental Change or Make-Whole Fundamental Change and (2) on (A) the
Conversion Date (in the case of Physical Settlement) and (B) on each Trading Day
of any Observation Period (in the case of Cash Settlement or Combination
Settlement, and in each case, after such adjustment shall be made such
adjustments shall no longer be carried forward and taken into account in any
subsequent adjustment to the Conversion Rate).

No adjustment to the Conversion Rate need be made pursuant to Section 10.06 for
a transaction (other than for share splits or share combinations pursuant to
Section 10.06(a)) if the Company makes provision for each Holder to participate
in the transaction, at the same time and upon the same terms as holders of
Common Stock participate in such transaction, without conversion, as if such
Holder held a number of shares of Common Stock equal to the Conversion Rate in
effect on the Ex Date or effective date, as applicable, of the transaction
(without giving effect to any adjustment pursuant to Section 10.06 on account of
such transaction), multiplied by principal amount (expressed in thousands) of
Securities held by such Holder.

 

66



--------------------------------------------------------------------------------

Section 10.08. Other Adjustments. Whenever any provision of this Indenture
requires the computation of an average of the Closing Sale Prices, the Daily
VWAPs, the Daily Conversion Values or the Daily Settlement Amounts over a period
of multiple Trading Days (including an Observation Period and the period for
determining the Applicable Price for purposes of a Make-Whole Fundamental
Change), the Board of Directors, in its good faith determination, shall
appropriately adjust such average to account for any event requiring, pursuant
hereto, an adjustment to the Conversion Rate where the effective date, Ex Date
or expiration date of such event occurs at any time on or after the first
Trading Day of such period and on or prior to the last Trading Day of such
period.

Section 10.09. Adjustments for Tax Purposes. Except as prohibited by law, the
Company may (but is not obligated to) make such increases in the Conversion
Rate, in addition to those required by Section 10.06 hereof, as it considers to
be advisable to avoid or diminish any income tax to any holders of Common Stock
(or rights to purchase Common Stock) resulting from any dividend or distribution
of stock (or rights to acquire stock) or from any event treated as such for
income tax purposes or for any other reason.

Section 10.10. Notice of Adjustment and Certain Events. (a) Whenever the
Conversion Rate is adjusted, the Company shall promptly file with the Trustee an
Officers’ Certificate describing in reasonable detail the adjustment and the
method of calculation used and the Company shall promptly send to the Holders in
accordance with Section 14.01 a notice of the adjustment setting forth the
adjusted Conversion Rate and the calculation thereof. The certificate and notice
shall be conclusive evidence of the correctness of such adjustment. In the
absence of an Officers’ Certificate being filed with the Trustee (and the
Conversion Agent if not the Trustee), the Trustee may assume without inquiry
that the Conversion Rate has not been adjusted and that the last Conversion Rate
of which it has knowledge remains in effect.

(b) In case of any:

(i) action by the Company or one of its Subsidiaries that would require an
adjustment to the Conversion Rate in accordance with Section 10.06 or Section
10.13;

(ii) Merger Event; or

(iii) voluntary or involuntary dissolution, liquidation or winding-up of the
Company;

then the Company shall at least ten days prior to the anticipated effective date
of such transaction or event cause written notice thereof to be sent to the
Trustee and the Holders in accordance with Section 14.01 Such notice shall also
specify, as applicable, the date or expected date on which the holders of Common
Stock shall be entitled to a distribution and the date or expected date on which
the holders of Common Stock shall be entitled to exchange their Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, transfer, dissolution,
liquidation or winding-up, as the case may be. Failure to give such notice, or
any defect therein, shall not affect the legality or validity of such action by
the Company or one of its Subsidiaries, Merger Event, dissolution, liquidation
or winding-up.

 

67



--------------------------------------------------------------------------------

Section 10.11. Effect of Reclassifications, Consolidations, Mergers, Binding
Share Exchanges or Sales on Conversion Privilege. If on or after the date of
this Indenture the Company:

(a) reclassifies the Common Stock (other than a change as a result of a
subdivision or combination of Common Stock to which Section 10.06(a) applies);

(b) is party to a consolidation, merger or binding share exchange; or

(c) sells, transfers, leases, conveys or otherwise disposes of all or
substantially all of the consolidated property or assets of the Company and its
Subsidiaries, taken as a whole,

in each case, pursuant to which the Common Stock would be converted into or
exchanged for, or would constitute solely the right to receive, cash, securities
or other property (any such event, a “Merger Event”), each $1,000 principal
amount of converted Securities will, from and after the effective time of such
Merger Event, be convertible into the same kind, type and proportions of
consideration that a holder of a number of shares of Common Stock equal to the
Conversion Rate in effect immediately prior to such Merger Event would have
received in such Merger Event (“Reference Property”) and, prior to or at the
effective time of such Merger Event, the Company or the successor or purchasing
Person, as the case may be, shall execute with the Trustee a supplemental
indenture permitted under Section 9.01(a) providing for such change in the right
to convert the Securities; provided, however, that at and after the effective
time of the Merger Event (A) the Company shall continue to have the right to
determine the form of consideration to be paid or delivered, as the case may be,
upon conversion of Securities in accordance with Section 10.02 and (B) (I) any
amount payable in cash upon conversion of the Securities in accordance with
Section 10.02 shall continue to be payable in cash, (II) any Common Stock that
the Company would have been required to deliver upon conversion of the
Securities in accordance with Section 10.02 shall instead be deliverable in the
amount and type of Reference Property that a holder of that number of shares of
Common Stock would have received in such Merger Event and (III) the Daily VWAP
shall be calculated based on the value of a unit of Reference Property.

If the Merger Event causes the Common Stock to be converted into, or exchanged
for, the right to receive more than a single type of consideration determined
based in whole or in part upon any form of stockholder election, then (i) the
Reference Property into which the Securities will be convertible shall be deemed
to be the weighted average of the types and amounts of consideration received by
the holders of Common Stock that affirmatively make such an election and (ii)
the unit of Reference Property for purposes of the immediately preceding
paragraph shall refer to the consideration referred to in clause (i)
attributable to one share of Common Stock. The Company shall notify Holders, the
Trustee and the Conversion Agent (if other than the Trustee) of such weighted
average as soon as reasonably practicable after such determination is made. If
the holders receive only cash in such Merger Event, then for all conversions
that occur after the effective date of such Merger Event (A) the consideration
due upon conversion of each $1,000 principal amount of Securities shall be
solely cash in an amount equal to the Conversion

 

68



--------------------------------------------------------------------------------

Rate in effect on the Conversion Date (as may be increased pursuant to Section
10.14), multiplied by the price paid per share of Common Stock in such Merger
Event and (B) the Company shall satisfy its Conversion Obligation by paying cash
to converting Holders on the third Business Day immediately following the
relevant Conversion Date.

The supplemental indenture referred to in the first sentence of this Section
10.11 shall provide for adjustments to the Conversion Rate that shall be as
nearly equivalent as may be practicable to the adjustments of the Conversion
Rate provided for in this Article 10 and for the delivery of cash by the Company
in lieu of fractional securities or property that would otherwise be deliverable
to holders upon Conversion as part of the Reference Property, with such amount
of cash determined by the Board of Directors in a manner as nearly equivalent as
may be practicable to that used by the Company to determine the Closing Sale
Price of the Common Stock. The provisions of this Section 10.11 shall similarly
apply to successive consolidations, mergers, binding share exchanges, sales,
transfers, leases, conveyances or dispositions.

The Company shall not consummate any Merger Event unless its terms are
consistent with this Section 10.11.

None of the foregoing provisions shall affect the right of a Holder to convert
its Securities into Common Stock (and cash in lieu of any fractional share) as
set forth in Section 10.01 and Section 10.02 prior to the effective date of such
Merger Event.

In the event the Company shall execute a supplemental indenture in accordance
with this Section 10.11, the Company shall promptly file with the Trustee an
Officers’ Certificate briefly stating the reasons therefor, the kind or amount
of Reference Property receivable by Holders of the Securities upon the
conversion of their Securities after any such Merger Event and any adjustment to
be made with respect thereto.

Section 10.12. Trustee’s Disclaimer. The Trustee and any other Conversion Agent
shall have no duty to determine the Conversion Rate (or any adjustment thereto)
or whether any facts exist that may require that any adjustment under this
Article 10 should be made, how it should be made or what such adjustment should
be, but may accept as conclusive evidence of the correctness of any such
adjustment, and shall be protected in relying upon, the Officers’ Certificate
with respect thereto which the Company is obligated to file with the Trustee
pursuant to Section 10.10 hereof. Neither the Trustee nor any other Conversion
Agent makes any representation as to the validity or value of any securities or
assets issued upon conversion of Securities, and neither the Trustee nor any
other Conversion Agent shall be responsible for the failure by the Company to
comply with any provisions of this Article 10 or to monitor any Person’s
compliance with this Article 10.

The Trustee shall not be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture executed pursuant to
Section 10.11, but may accept as conclusive evidence of the correctness thereof,
and shall be protected in relying upon, the Officers’ Certificate with respect
thereto which the Company is obligated to file with the Trustee pursuant to
Section 10.11 hereof.

 

69



--------------------------------------------------------------------------------

Section 10.13. Rights Distributions Pursuant to Shareholders’ Rights Plans. To
the extent that on or after the date of this Indenture the Company adopts a
rights plan (i.e., a poison pill) and such plan is in effect upon conversion of
any Security or a portion thereof, the Company shall make provision such that
each Holder thereof shall receive, in addition to, and concurrently with the
delivery of, the Common Stock due upon conversion, the rights described in such
plan, unless the rights have separated from the Common Stock before the time of
conversion, in which case the Conversion Rate shall be adjusted at the time of
separation as if the Company distributed to all holders of Common Stock,
Distributed Property as described in Section 10.06(c), subject to readjustment
in the event of the expiration, termination or redemption of such rights.

Section 10.14. Increased Conversion Rate Applicable to Certain Securities
Surrendered in Connection with Make-Whole Fundamental Changes. (a)
Notwithstanding anything herein to the contrary, the Conversion Rate applicable
to each Security that is surrendered for conversion, in accordance with this
Article 10, at any time during the period (the “Make-Whole Conversion Period”)
from, and including, the effective date (the “Effective Date”) of a Make-Whole
Fundamental Change (which Effective Date the Company shall disclose in the
written notice referred to in Section 10.14(e)) (A) if such Make-Whole
Fundamental Change does not also constitute a Fundamental Change, to, and
including, the Close of Business on the date that is thirty (30) Business Days
after the later of (i) such Effective Date and (ii) the date the Company sends
to Holders the relevant notice of the Effective Date or (B) if such Make-Whole
Fundamental Change also constitutes a Fundamental Change, to, and including, the
Close of Business on the Fundamental Change Repurchase Date corresponding to
such Fundamental Change, shall be increased to an amount equal to the Conversion
Rate that would, but for this Section 10.14, otherwise apply to such Security
pursuant to this Article 10, plus an amount equal to the Make-Whole Applicable
Increase.

(b) As used herein, “Make-Whole Applicable Increase” shall mean, with respect to
a Make-Whole Fundamental Change, the amount, set forth in the following table,
which corresponds to the Effective Date and the Applicable Price of such
Make-Whole Fundamental Change:

 

     Applicable Price                

Effective Date

   $15.40      $15.97      $16.77      $17.57      $18.37      $19.16     
$19.96      $20.76      $21.56      $22.36      $23.16      $23. 96  

March 8, 2016

     5.3193         8.5968         7.0500         5.7513         4.6616        
3.7478         2.9829         2.3442         1.8125         1.3716        
1.0084         0.7117   

April 1, 2017

     5.3193         8.1737         6.5890         5.2757         4.1895        
3.2932         2.5561         1.9522         1.4598         1.0610        
0.7405         0.4864   

April 1, 2018

     5.3193         7.3432         5.7320         4.4274         3.3772        
2.5368         1.8687         1.3412         0.9283         0.6087        
0.3662         0.1892   

April 1, 2019

     5.3193         5.7531         4.1143         2.8666         1.9358        
1.2552         0.7670         0.4258         0.1976         0.0606        
0.0026         0.0000   

April 1, 2020

     5.3193         4.4621         0.0000         0.0000         0.0000        
0.0000         0.0000         0.0000         0.0000         0.0000        
0.0000         0.0000   

April 1, 2021

     5.3193         2.9810         0.0000         0.0000         0.0000        
0.0000         0.0000         0.0000         0.0000         0.0000        
0.0000         0.0000   

provided, however, that:

(i) if the actual Applicable Price of such Make-Whole Fundamental Change is
between two (2) Applicable Prices listed in the table above under the row titled
“Applicable Price,” or if the actual Effective Date of such Make-Whole
Fundamental Change is between two Effective Dates listed in the table above in
the column immediately below the title “Effective Date,” then the Make-Whole
Applicable Increase

 

70



--------------------------------------------------------------------------------

for such Make-Whole Fundamental Change shall be determined by linear
interpolation between the Make-Whole Applicable Increases set forth for such
higher and lower Applicable Prices, or for such earlier and later Effective
Dates based on a three hundred and sixty five (365) day year, as applicable;

(ii) if the actual Applicable Price of such Make-Whole Fundamental Change is
greater than $23.96 per share (subject to adjustment in the same manner as the
Applicable Prices pursuant to Section 10.14(b)(iii)), or if the actual
Applicable Price of such Make-Whole Fundamental Change is less than $15.40 per
share (subject to adjustment in the same manner as the Applicable Prices
pursuant to Section 10.14(b)(iii)), then the Make-Whole Applicable Increase
shall be equal to zero (0);

(iii) if an event occurs that requires, pursuant to this Article 10 (other than
solely pursuant to this Section 10.14), an adjustment to the Conversion Rate,
then, on the date and at the time such adjustment is so required to be made,
each Applicable Price set forth in the table above under the column titled
“Applicable Price” shall be deemed to be adjusted so that such Applicable Price,
at and after such time, shall be equal to the product of (A) such Applicable
Price as in effect immediately before such adjustment to such Applicable Price
and (B) a fraction the numerator of which is the Conversion Rate in effect
immediately before such adjustment to the Conversion Rate and the denominator of
which is the Conversion Rate to be in effect, in accordance with this Article
10, immediately after such adjustment to the Conversion Rate;

(iv) each Make-Whole Applicable Increase amount set forth in the table above
shall be adjusted in the same manner, for the same events and at the same time
as the Conversion Rate is required to be adjusted pursuant to Section 10.06
through Section 10.13; and

(c) Subject to Section 10.11, upon surrender of Securities for conversion in
connection with a Make-Whole Fundamental Change, the Company shall, at its
option, satisfy the related Conversion Obligation by Physical Settlement, Cash
Settlement or Combination Settlement in accordance with Section 10.02; provided,
however, that if at the effective time of a Make-Whole Fundamental Change
described in clause (c) of the definition of Change in Control the consideration
for the Common Stock is composed entirely of cash, for any conversion of
Securities following the Effective Date of such Make-Whole Fundamental Change,
the Conversion Obligation shall be calculated based solely on the Applicable
Price for the transaction and shall be deemed to be an amount equal to, per
$1,000 principal amount of converted Securities, the Conversion Rate (including
any Make-Whole Applicable Increase), multiplied by such Applicable Price. In
such event, the Conversion Obligation will be determined and shall be paid to
Holders in cash on the third Business Day following the Conversion Date.

(d) As used herein, “Applicable Price” shall have the following meaning with
respect to a Make-Whole Fundamental Change: (i) if such Make-Whole Fundamental
Change is a transaction or series of transactions described in clause (c) of the
definition of Change in Control and the consideration (excluding cash payments
for fractional shares or pursuant to statutory appraisal rights) for Common
Stock in such Make-Whole Fundamental Change consists

 

71



--------------------------------------------------------------------------------

solely of cash, then the “Applicable Price” with respect to such Make-Whole
Fundamental Change shall be equal to the cash amount paid per share of Common
Stock in such Make-Whole Fundamental Change and (ii) in all other circumstances,
the “Applicable Price” with respect to such Make-Whole Fundamental Change shall
be equal to the average of the Closing Sale Prices per share of Common Stock for
the five (5) consecutive Trading Days immediately preceding, but excluding, the
Effective Date of such Make-Whole Fundamental Change, which average shall be
appropriately adjusted by the Board of Directors, in its good faith
determination, to account for any adjustment, pursuant hereto, to the Conversion
Rate that shall become effective, or any event requiring, pursuant hereto, an
adjustment to the Conversion Rate where the Ex Date of such event occurs, at any
time during such five (5) consecutive Trading Days.

(e) The Company shall send to each Holder, in accordance with Section 14.01,
written notice of the Effective Date of the Make-Whole Fundamental Change within
ten (10) days after such Effective Date. Each such notice shall also state that,
in connection with such Make-Whole Fundamental Change, the Company shall
increase, in accordance herewith, the Conversion Rate applicable to Securities
entitled as provided herein to such increase (along with a description of how
such increase shall be calculated and the time periods during which Securities
must be surrendered in order to be entitled to such increase, including, without
limitation, the last day of the Make-Whole Conversion Period).

(f) For avoidance of doubt, the provisions of this Section 10.14 shall not
affect or diminish the Company’s obligations, if any, pursuant to Article 3 with
respect to a Make-Whole Fundamental Change that also constitutes a Fundamental
Change.

(g) Nothing in this Section 10.14 shall prevent an adjustment to the Conversion
Rate pursuant to Section 10.06 in respect of a Make-Whole Fundamental Change.

Section 10.15. Applicable Stock Exchange Restrictions. Notwithstanding anything
in this Article 10 to the contrary, in the event of any increase in the
Conversion Rate that would result in the Securities in the aggregate becoming
convertible into shares of Common Stock in excess of the share issuance
limitations of the listing rules of The NASDAQ Stock Market LLC, the Company
shall, at its option (but without delaying delivery of consideration upon any
conversion), either obtain stockholder approval of such issuances or deliver
cash consideration in lieu of any shares of Common Stock otherwise deliverable
upon conversions in excess of such limitations (calculated based on the
applicable Settlement Amount determined as though the Company elected Cash
Settlement with respect to those shares of Common Stock in excess of such
limitations).

ARTICLE 11

CONCERNING THE HOLDERS

Section 11.01. Action by Holders. Whenever in this Indenture it is provided that
the Holders of a specified percentage in aggregate principal amount of the
Securities may take any action (including the making of any demand or request,
the giving of any notice, consent or waiver or the taking of any other action),
the fact that at the time of taking any such action, the Holders of such
specified percentage have joined therein may be evidenced (i) by any instrument
or any number of instruments of similar tenor executed by Holders in person or
by agent or

 

72



--------------------------------------------------------------------------------

proxy appointed in writing, (ii) by the record of the Holders voting in favor
thereof at any meeting of Holders duly called and held in accordance with the
provisions of Article 12 or (iii) by a combination of such instrument or
instruments and any such record of such a meeting of Holders. Whenever the
Company or the Trustee solicits the taking of any action by the Holders of the
Securities, the Company or the Trustee may fix, but shall not be required to, in
advance of such solicitation, a date as the record date for determining Holders
entitled to take such action. The record date if one is selected shall be not
more than fifteen (15) days prior to the date of commencement of solicitation of
such action.

Section 11.02. Proof of Execution by Holders. Subject to the provisions of
Section 12.05, proof of the execution of any instrument by a Holder or its agent
or proxy shall be sufficient if made in accordance with such reasonable rules
and regulations as may be prescribed by the Trustee or in such manner as shall
be satisfactory to the Trustee. The holding of Securities shall be proved by the
security register of the Registrar or by a certificate of the Registrar. The
record of any Holders’ meeting shall be proved in the manner provided in Section
12.06.

Section 11.03. Persons Deemed Absolute Owners. The Company, the Trustee, any
authenticating agent, any Paying Agent, any Conversion Agent and any Registrar
may deem the Person in whose name a Security shall be registered upon the
security register of the Registrar to be, and may treat it as, the absolute
owner of such Security (whether or not such Security shall be overdue and
notwithstanding any notation of ownership or other writing thereon made by any
Person other than the Company or any Registrar) for the purpose of receiving
payment of or on account of the principal of and (subject to Section 2.12 and
Section 4.01) accrued and unpaid interest on such Security, or the Fundamental
Change Repurchase Price, Investor Repurchase Price or Redemption Price, if
applicable, for conversion of such Security and for all other purposes; and
neither the Company nor the Trustee nor any authenticating agent nor any Paying
Agent nor any Conversion Agent nor any Registrar shall be affected by any notice
to the contrary. All such payments so made to any Holder for the time being, or
upon its order, shall be valid, and, to the extent of the sum or sums so paid,
effectual to satisfy and discharge the liability for monies payable upon any
such Security. Notwithstanding anything to the contrary in this Indenture or the
Securities following an Event of Default, any holder of a beneficial interest in
a Global Security may directly enforce against the Company, without the consent,
solicitation, proxy, authorization or any other action of the Depository or any
other Person, such holder’s right to exchange such beneficial interest for a
Physical Security in accordance with the provisions of this Indenture.

ARTICLE 12

HOLDERS’ MEETINGS

Section 12.01. Purpose of Meetings. A meeting of Holders may be called at any
time and from time to time pursuant to the provisions of this Article 12 for any
of the following purposes:

(a) to give any notice to the Company or to the Trustee or to give any
directions to the Trustee permitted under this Indenture, or to consent to the
waiving of any Default or Event of Default hereunder and its consequences, or to
take any other action authorized to be taken by Holders pursuant to any of the
provisions of Article 6;

 

73



--------------------------------------------------------------------------------

(b) to remove the Trustee and nominate a successor trustee pursuant to the
provisions of Article 7;

(c) to consent to the execution of an indenture or indentures supplemental
hereto pursuant to the provisions of Section 9.02; or

(d) to take any other action authorized to be taken by or on behalf of the
Holders of any specified aggregate principal amount of the Securities under any
other provision of this Indenture or under applicable law.

Section 12.02. Call of Meetings by Trustee. The Trustee may at any time call a
meeting of Holders to take any action specified in Section 12.01, to be held at
such time and at such place as the Trustee shall determine. Notice of every
meeting of the Holders, setting forth the time and the place of such meeting and
in general terms the action proposed to be taken at such meeting and the
establishment of any record date pursuant to Section 11.01, shall be sent to
Holders of such Securities at their addresses as they shall appear on the
security register of the Registrar. Such notice shall also be sent to the
Company. Such notices shall be sent not less than twenty (20) nor more than
ninety (90) days prior to the date fixed for the meeting.

Any meeting of Holders shall be valid without notice if the Holders of all
Securities then outstanding are present in person or by proxy or if notice is
waived before or after the meeting by the Holders of all Securities outstanding,
and if the Company and the Trustee are either present by duly authorized
representatives or have, before or after the meeting, waived notice.

Section 12.03. Call of Meetings by Company or Holders. In case at any time the
Company, pursuant to a Board Resolution, or the Holders of at least 10% in
aggregate principal amount of the Securities then outstanding, shall have
requested the Trustee to call a meeting of Holders, by written request setting
forth in reasonable detail the action proposed to be taken at the meeting, and
the Trustee shall not have sent the notice of such meeting within twenty (20)
days after receipt of such request, then the Company or such Holders may
determine the time and the place for such meeting and may call such meeting to
take any action authorized in Section 12.01, by sending notice thereof as
provided in Section 12.02.

Section 12.04. Qualifications for Voting. To be entitled to vote at any meeting
of Holders a Person shall (a) be a Holder of one or more Securities on the
record date pertaining to such meeting or (b) be a Person appointed by an
instrument in writing as proxy by a Holder of one or more Securities on the
record date pertaining to such meeting. The only Persons who shall be entitled
to be present or to speak at any meeting of Holders shall be the Persons
entitled to vote at such meeting and their counsel and any representatives of
the Trustee and its counsel and any representatives of the Company and its
counsel.

Section 12.05. Regulations. Notwithstanding any other provision of this
Indenture, the Trustee may make such reasonable regulations as it may deem
advisable for any meeting of Holders, in regard to proof of the holding of
Securities and of the appointment of proxies, and in regard to the appointment
and duties of inspectors of votes, the submission and examination of proxies,
certificates and other evidence of the right to vote, and such other matters
concerning the conduct of the meeting as it shall think fit.

 

74



--------------------------------------------------------------------------------

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Holders as provided in Section 12.03, in which case the Company or the Holders
calling the meeting, as the case may be, shall in like manner appoint a
temporary chairman. A permanent chairman and a permanent secretary of the
meeting shall be elected by vote of the Holders of a majority in aggregate
principal amount of the outstanding Securities represented at the meeting and
entitled to vote at the meeting.

Subject to the provisions of Section 2.09, at any meeting of Holders each Holder
or proxyholder shall be entitled to one vote for each $1,000 principal amount of
Securities held or represented by such Holder or proxyholder, as the case may
be; provided, however, that no vote shall be cast or counted at any meeting in
respect of any Security challenged as not outstanding and ruled by the chairman
of the meeting to be not outstanding. The chairman of the meeting shall have no
right to vote other than by virtue of Securities held by it or instruments in
writing as aforesaid duly designating it as the proxy to vote on behalf of other
Holders. Any meeting of Holders duly called pursuant to the provisions of
Section 12.02 or Section 12.03 may be adjourned from time to time by the Holders
of a majority of the aggregate principal amount of outstanding Securities
represented at the meeting, whether or not constituting a quorum, and the
meeting may be held as so adjourned without further notice.

Section 12.06. Voting. The vote upon any resolution submitted to any meeting of
Holders shall be by written ballot on which shall be subscribed the signatures
of the Holders or of their representatives by proxy and the outstanding
principal amount of the Securities held or represented by them. The permanent
chairman of the meeting shall appoint two inspectors of votes who shall count
all votes cast at the meeting for or against any resolution and who shall make
and file with the secretary of the meeting their verified written reports in
duplicate of all votes cast at the meeting. A record in duplicate of the
proceedings of each meeting of Holders shall be prepared by the secretary of the
meeting and there shall be attached to said record the original reports of the
inspectors of votes on any vote by ballot taken thereat and affidavits by one or
more Persons having knowledge of the facts setting forth a copy of the notice of
the meeting and showing that said notice was sent as provided in Section
12.02. The record shall show the principal amount of the Securities voting in
favor of or against any resolution. The record shall be signed and verified by
the affidavits of the permanent chairman and secretary of the meeting and one of
the duplicates shall be delivered to the Company and the other to the Trustee to
be preserved by the Trustee, the latter to have attached thereto the ballots
voted at the meeting.

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

Section 12.07. No Delay of Rights by Meeting. Nothing contained in this Article
12 shall be deemed or construed to authorize or permit, by reason of any call of
a meeting of Holders or any rights expressly or impliedly conferred hereunder to
make such call, any hindrance or delay in the exercise of any right or rights
conferred upon or reserved to the Trustee or to the Holders under any of the
provisions of this Indenture or of the Securities. Nothing contained in this
Article 12 shall be deemed or construed to limit any Holder’s actions pursuant
to the Applicable Procedures so long as the Securities are Global Securities.

 

75



--------------------------------------------------------------------------------

ARTICLE 13

REDEMPTION

Section 13.01. Optional Redemption; Election to Redeem; Notice to Trustee. Prior
to March 4, 2020, the Company may not redeem the Securities. On and after March
4, 2020, the Company may, at its option, redeem for cash all or part of the
Securities, upon notice pursuant to Section 13.03, at a price (the “Redemption
Price”) equal to 100% of the principal amount thereof, plus accrued and unpaid
interest, if any, to the Redemption Date, provided that the Closing Sale Price
of the Common Stock for 20 or more Trading Days (including the final three
Trading Days) in the period of at least 30 consecutive Trading Days ending on
the Trading Day immediately prior to the date the redemption notice is delivered
to Holders is equal to or exceeds 150% of the applicable Conversion Price on
each applicable Trading Day; provided, further, that, in the case of a
redemption of any SLP Securities in whole or in part, the Company shall have on
file with the SEC an effective shelf registration statement of the Company on
Form S-3 (or any successor form) for an offering to be made on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the SEC) covering the Common Stock. In addition, to
the extent such SLP Securities constitute “Registrable Securities” under the
Investment Agreement, if there is a “Blackout Period” (as defined in the
Investment Agreement) covering any time during the period from and including the
tenth (10th) Trading Day prior to the Redemption Date to and including the
Trading Day immediately prior to the Redemption Date (the “Open Period”) then
the Company shall, as promptly as practicable, notify the Trustee and the
Holders of the SLP Securities (and, in accordance with the Investment Agreement,
the beneficial owners parties thereto of the SLP Securities) that there is such
a Blackout Period, and notwithstanding anything herein to the contrary, the
notice of redemption shall automatically be deemed withdrawn with respect to the
SLP Securities, and the Holders of the SLP Securities shall have the right, upon
notice to the Trustee and the Company delivered within 3 Business Days after the
Withdrawal Time to rescind any Conversion Notice that is pending as of the
Withdrawal Time and/or to rescind any conversion of SLP Securities pursuant to
Article 10 with respect to which the Settlement Amount has, as of the Withdrawal
Time, not yet been delivered to such Holder or its designee.

Any redemption pursuant to this Section 13.01 shall be made pursuant to the
provisions of this Article 13. The election of the Company to redeem any
Securities pursuant to this Article 13 shall be evidenced by a Board Resolution.
In case of any redemption at the election of the Company of less than all the
Securities, the Company shall, at least 45 days prior to the Redemption Date
fixed by the Company (unless a shorter notice shall be satisfactory to the
Trustee), notify the Trustee in writing of such Redemption Date. In the case of
any redemption of Securities prior to the expiration of any restriction on such
redemption provided in the terms of such Securities or elsewhere in this
Indenture, the Company shall furnish the Trustee with an Officers’ Certificate
evidencing compliance with such restriction. As used herein, the “Redemption
Date” means the date specified for redemption of the Securities in accordance
with the terms of this Article 13.

 

76



--------------------------------------------------------------------------------

No Securities may be redeemed by the Company pursuant to this Article 13 if the
principal amount of the Securities has been accelerated, and such acceleration
has not been rescinded by the Holders, on or prior to the Redemption Date.

Section 13.02. Selection by Trustee of Securities to Be Redeemed. If less than
all the Securities are to be redeemed, the particular Securities to be redeemed
shall be selected not more than 45 days prior to the Redemption Date by the
Trustee, from the outstanding Securities of such series not previously called
for redemption, by lot in accordance with Applicable Procedures for the Global
Securities or on a pro-rata basis, provided that each of the redeemed portion
and the unredeemed portion of the principal amount of any Security shall be in
an authorized denomination (which shall not be less than the minimum authorized
denomination) for such Security.

The selection of any Security or portion thereof for redemption, the sending of
any notice of redemption, and the deposit of the Redemption Price with the
Trustee or a Paying Agent, shall not in any way limit the conversion privilege
of any Holder or the Company’s Conversion Obligation with respect to any
Security for which the Conversion Date occurs before the Redemption Date.

If any Security selected for partial redemption is converted in part before
termination of the conversion right with respect to the portion of the Security
so selected, the converted portion of such Security shall be deemed (so far as
may be) to be the portion selected for redemption. Securities which have been
converted during a selection of Securities to be redeemed shall be treated by
the Trustee as outstanding for the purpose of such selection.

The Trustee shall promptly notify the Company in writing of the Securities
selected for redemption as aforesaid and, in case of any Securities selected for
partial redemption as aforesaid, the principal amount thereof to be redeemed.

In the case of any redemption in part, the unredeemed portion of the principal
amount of the Security shall be in an authorized denomination (which shall not
be less than the minimum authorized denomination) for such Security.

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Securities in this Article 13 shall
relate, in the case of any Securities redeemed or to be redeemed only in part,
to the portion of the principal amount of such Securities which has been or is
to be redeemed. Securities and portions of them the Trustee selects shall be in
principal amounts of $1,000 or integral multiples of $1,000.

Section 13.03. Notice of Redemption. Notice of redemption shall be given by
first-class mail, postage prepaid (or in accordance with the Applicable
Procedures in the case of Global Securities), delivered not less than, as the
case may be, 50 days (with respect to any redemption of SLP Securities) or less
than 30 days (with respect to any redemption of Securities other than SLP
Securities), and not more than 60 days prior to the Redemption Date, unless a
shorter period is specified in the Securities to be redeemed, to each Holder of
Securities to be redeemed, at its address appearing in the security register;
provided, however, that the Company shall not deliver any notice of redemption
to any Holder at any time when there exists any Default or Event of Default.

 

77



--------------------------------------------------------------------------------

All notices of redemption shall identify the Securities (including CUSIP
number(s)) to be redeemed and shall state:

(i) the Redemption Date;

(ii) the Redemption Price;

(iii) that Holders have a right to convert the Securities called for redemption
upon satisfaction of the requirements set forth in Section 10.02;

(iv) the time at which the Holders’ right to convert the Securities called for
redemption will expire, which will be the close of business on the Business Day
immediately preceding the Redemption Date;

(v) the Conversion Rate, any adjustments thereto, and the Settlement Method that
shall apply during the redemption period;

(vi) the procedures a Holder must follow to convert its Securities;

(vii) if less than all the outstanding Securities of any series consisting of
more than a single Security are to be redeemed, the identification (and, in the
case of partial redemption of any such Securities, the principal amounts) of the
particular Securities to be redeemed and, if less than all the outstanding
Securities of any series consisting of a single Security are to be redeemed, the
principal amount of the particular Security to be redeemed;

(viii) that on the Redemption Date the Redemption Price will become due and
payable upon each such Security to be redeemed and, if applicable, that interest
thereon will cease to accrue on and after said date; and

(ix) the place or places where each such Security is to be surrendered for
payment of the Redemption Price.

Notice of redemption of Securities to be redeemed at the election of the Company
shall be given by the Company or, at the Company’s written request with 10
Business Days’ advance notice (unless a shorter period is agreed to by the
Trustee), by the Trustee in the name and at the expense of the Company. Until
and including the date that is 30 days prior to the Redemption Date, the Company
may revoke, in whole, but not in part, any notice of redemption of SLP
Securities delivered under this Article 13.

Section 13.04. Deposit of Redemption Price. Prior to 11:00 a.m., New York City
time, on any Redemption Date, the Company shall deposit with the Trustee or with
a Paying Agent (or, if the Company is acting as its own Paying Agent, segregate
and hold in trust as provided in Section 2.04) an amount of money sufficient to
pay the Redemption Price of, and (except if the Redemption Date shall be an
Interest Payment Date) accrued interest on, all the Securities which are to be
redeemed on that date.

 

78



--------------------------------------------------------------------------------

If any Security called for redemption is converted, any money deposited with the
Trustee or with a Paying Agent or so segregated and held in trust for the
redemption of such Security shall be paid to the Company on at the Company’s
request, or if then held by the Company, shall be discharged from such trust.

Section 13.05. Securities Payable on Redemption Date. Notice of redemption
having been given as aforesaid, the Securities so to be redeemed shall, on the
Redemption Date, become due and payable at the Redemption Price therein
specified, and from and after such date (unless the Company shall default in the
payment of the Redemption Price) such Securities shall cease to bear interest.
Upon surrender of any such Security for redemption in accordance with said
notice, such Security shall be paid by the Company at the Redemption Price,
together with accrued interest to the Redemption Date, if any; provided,
however, that installments of interest due on or prior to the Redemption Date
will be payable to the Holders of such Securities, or one or more predecessor
Securities, registered as such at the close of business on the relevant Record
Dates according to their terms.

If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal and any premium shall, until paid, bear
interest from the Redemption Date at the rate prescribed therefor in the
Security.

Section 13.06. Securities Redeemed in Part. Any Security which is to be redeemed
only in part shall be surrendered at a place of payment therefor (with, if the
Company or the Trustee so requires, due endorsement by, or a written instrument
of transfer in form satisfactory to the Company and the Trustee duly executed
by, the Holder thereof or its attorney duly authorized in writing), and the
Company shall execute, and the Trustee shall authenticate and deliver to the
Holder of such Security without service charge, a new Security or Securities of
the same series and of like tenor, of any authorized denomination as requested
by such Holder, in aggregate principal amount equal to and in exchange for the
unredeemed portion of the principal of the Security so surrendered.

ARTICLE 14

MISCELLANEOUS

Section 14.01. Notices. Any notice or communication by the Company or the
Trustee to the other shall be deemed to be duly given if made in writing and
delivered:

(a) by hand (in which case such notice shall be effective upon delivery);

(b) by facsimile or other electronic transmission (in which case such notice
shall be effective upon receipt of confirmation of good transmission thereof);
or

 

79



--------------------------------------------------------------------------------

(c) by overnight delivery by a nationally recognized courier service (in which
case such notice shall be effective on the Business Day immediately after being
deposited with such courier service),

in each case to the recipient party’s address set forth in this Section 14.01;
provided, however, that notices to the Trustee shall only be effective upon the
Trustee’s actual receipt thereof. The Company or the Trustee by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

Any notice or communication sent to a Holder shall be sent to the Holder at its
address shown on the register kept by the Registrar. Any notice or communication
to be delivered to a Holder of a Global Security shall be transmitted to the
Depository in accordance with its Applicable Procedures. Failure to send or
transmit a notice or communication to a Holder or any defect in it shall not
affect its sufficiency with respect to other Holders.

If a notice or communication to a Holder is sent in the manner provided above,
it is duly given, whether or not the addressee receives it.

If the Company sends or transmits a notice or communication to Holders, it shall
send a copy to the Trustee and each Securities Agent at the same time. If the
Trustee or the Securities Agent is required, pursuant to the express terms of
this Indenture or the Securities, to send a notice or communication to Holders,
the Trustee or the Securities Agent, as the case may be, shall also send a copy
of such notice or communication to the Company.

All notices or communications shall be in writing.

The Company’s address is:

Symantec Corporation

350 Ellis St.

Mountain View, CA 94043

Attention: Scott C. Taylor

Fax: [Fax Number]

Email: [E-mail]

With a copy to:

Fenwick & West LLP

555 California Street, 12th Floor

San Francisco, CA 94104

Attention: Douglas N. Cogen, David K. Michaels

Fax: +1 (415) 281-1350

Email: dcogen@fenwick.com; dmichaels@fenwick.com

 

80



--------------------------------------------------------------------------------

The Trustee’s address is:

Wells Fargo Bank, National Association

333 S. Grand Avenue, 5th Floor, Suite 5A

MAC: E2064-05A

Los Angeles, CA 90071

Attention: Corporate, Municipal and Escrow Services

Facsimile: 213-253-7598

The Trustee shall have the right to accept and act upon instructions, including
funds transfer instructions (“Instructions”) given pursuant to this Indenture
and delivered using the following communications methods: e-mail, facsimile
transmission, secure electronic transmission containing applicable authorization
codes, passwords and/or authentication keys issued by the Trustee, or another
method or system specified by the Trustee as available for use in connection
with its services hereunder (collectively, “Electronic Means”); provided,
however, that the Company shall provide to the Trustee an incumbency certificate
listing officers with the authority to provide such Instructions (“Authorized
Officers”) and containing specimen signatures of such Authorized Officers, which
incumbency certificate shall be amended by the Company whenever a person is to
be added or deleted from the listing. If the Company elects to give the Trustee
Instructions using Electronic Means and the Trustee in its discretion elects to
act upon such Instructions, the Trustee’s understanding of such Instructions
shall be deemed controlling. The Company understands and agrees that the Trustee
cannot determine the identity of the actual sender of such Instructions and that
the Trustee shall conclusively presume that directions that purport to have been
sent by an Authorized Officer listed on the incumbency certificate provided to
the Trustee have been sent by such Authorized Officer. The Company shall be
responsible for ensuring that only Authorized Officers transmit such
Instructions to the Trustee and that the Company and all Authorized Officers are
solely responsible to safeguard the use and confidentiality of applicable user
and authorization codes, passwords and/or authentication keys upon receipt by
the Company. The Trustee shall not be liable for any losses, costs or expenses
(except to the extent attributable to the Trustee’s gross negligence, willful
misconduct or bad faith) arising directly or indirectly from the Trustee’s
reliance upon and compliance with such Instructions notwithstanding such
directions conflict or are inconsistent with a subsequent written instruction.
The Company agrees: (i) to assume all risks arising out of the use of Electronic
Means to submit Instructions to the Trustee, including without limitation the
risk of the Trustee acting on unauthorized Instructions, and the risk of
interception and misuse by third parties; (ii) that it is fully informed of the
protections and risks associated with the various methods of transmitting
Instructions to the Trustee and that there may be more secure methods of
transmitting Instructions than the method(s) selected by the Company; (iii) that
the security procedures (if any) to be followed in connection with its
transmission of Instructions provide to it a commercially reasonable degree of
protection in light of its particular needs and circumstances; and (iv) to
notify the Trustee immediately upon learning of any compromise or unauthorized
use of the security procedures.

Section 14.02. Communication by Holders with Other Holders. To the extent the
TIA is then applicable: (A) The Company, the Trustee, the Registrar and anyone
else shall have the protection of TIA §312(c) and (B) Holders may communicate
pursuant to TIA §312(b) with other Holders with respect to their rights under
this Indenture or the Securities.

 

81



--------------------------------------------------------------------------------

Section 14.03. Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take any action under
this Indenture, the Company shall furnish to the Trustee:

(a) an Officers’ Certificate stating that, in the opinion of the signatories to
such Officers’ Certificate, all conditions precedent, if any, provided for in
this Indenture relating to the proposed action have been complied with; and

(b) an Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent have been complied with.

Each signatory to an Officers’ Certificate or an Opinion of Counsel may (if so
stated) rely, effectively, upon an Opinion of Counsel as to legal matters and an
Officers’ Certificate or certificates of public officials or other
representations or documents as to factual matters.

Section 14.04. Statements Required in Certificate or Opinion. Each Officers’
Certificate or Opinion of Counsel with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) which shall comply with the provisions of TIA §
314(e) and shall include:

(a) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.

Section 14.05. Rules by Trustee and Agents. The Registrar, Paying Agent or
Conversion Agent may make reasonable rules and set reasonable requirements for
their respective functions.

Section 14.06. Legal Holidays. If a payment date is not a Business Day, payment
may be made on the next succeeding day that is a Business Day, and no interest
shall accrue on that payment for the intervening period.

Section 14.07. Duplicate Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart by facsimile
shall be effective as delivery of a manually executed counterpart thereof.

 

82



--------------------------------------------------------------------------------

Section 14.08. Facsimile and PDF Delivery of Signature Pages. The exchange of
copies of this Indenture and of signature pages by facsimile or portable
document format (“PDF”) transmission shall constitute effective execution and
delivery of this Indenture as to the parties hereto and may be used in lieu of
the original Indenture for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.

Section 14.09. Governing Law. THIS INDENTURE AND THE SECURITIES, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS INDENTURE OR THE
SECURITIES, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

Each of the parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating solely to this Indenture or the transactions contemplated hereby, to
the general jurisdiction of the Supreme Court of the State of New York, County
of New York or the United States Federal District Court sitting for the Southern
District of New York (and appellate courts thereof);

(b) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
to the extent permitted by applicable law;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth in Section 14.01 or at such other address of
which the other party shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction for recognition and enforcement of any judgment or if
jurisdiction in the courts referenced in the foregoing clause (a) are not
available despite the intentions of the parties hereto;

(e) agrees that final judgment in any such suit, action or proceeding brought in
such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by law;

(f) agrees that to the extent that such party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process with respect
to itself or its property, such party hereby irrevocably waives such immunity in
respect of its obligations under this Indenture, to the extent permitted by law;
and

(g) irrevocably and unconditionally waives trial by jury in any legal action or
proceeding in relation to this Indenture or the Securities.

 

83



--------------------------------------------------------------------------------

Section 14.10. No Adverse Interpretation of Other Agreements. This Indenture may
not be used to interpret another indenture, loan or debt agreement of the
Company or any of its Subsidiaries. Any such indenture, loan or debt agreement
may not be used to interpret this Indenture.

Section 14.11. Successors. All agreements of the Company in this Indenture and
the Securities shall bind its successors and assigns. All agreements of the
Trustee in this Indenture shall bind its successors.

Section 14.12. Separability. In case any provision in this Indenture or in the
Securities shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and a Holder shall have no claim therefor against any party
hereto.

Section 14.13. Table of Contents, Headings, Etc. The Table of Contents,
Cross-Reference Table and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
or provisions hereof.

Section 14.14. Calculations in Respect of the Securities. The Company and its
agents shall make all calculations under this Indenture and the
Securities. These calculations include, but are not limited to, determinations
of the Closing Sale Price of the Common Stock, the number of shares deliverable
upon conversion, adjustments to the Conversion Price and the Conversion Rate,
the Daily VWAPS, the Daily Settlement Amounts, the Daily Conversion Values, the
Conversion Rate of the Securities, the amount of conversion consideration
deliverables in respect of any conversion and amounts of interest payable on the
Securities. The Company and its agents shall make all of these calculations in
good faith, and, absent manifest error, such calculations shall be final and
binding on all Holders. The Company shall provide a copy of such calculations to
the Trustee (and the Conversion Agent if not the Trustee) as required hereunder,
and, the Trustee shall be entitled to conclusively rely on the accuracy of any
such calculation without independent verification. The Trustee will forward the
Company’s calculations to any Holder upon the request of that Holder at the sole
cost and expense of the Company.

Section 14.15. No Personal Liability of Directors, Officers, Employees or
Shareholders. None of the Company’s past, present or future directors, officers,
employees or stockholders, as such, shall have any liability for any of the
Company’s obligations under this Indenture or the Securities or for any claim
based on, or in respect or by reason of, such obligations or their creation. By
accepting a Security, each holder waives and releases all such liability. This
waiver and release is part of the consideration for the issue of the Securities.

Section 14.16. Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God and interruptions, loss or malfunctions of utilities, communications
or computer (software and hardware) services; it being understood that the
Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

 

84



--------------------------------------------------------------------------------

Section 14.17. Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies, or conflicts with another provision which is required or
deemed to be included in this Indenture by the TIA, such required or deemed
provision shall control. If any provision of this Indenture modifies or excludes
any provision of the TIA which may be so modified or excluded, the latter
provision shall be deemed to apply to this Indenture as so modified or to be
excluded, as the case may be.

Section 14.18. No Security Interest Created. Nothing in this Indenture or in the
Securities, expressed or implied, shall be construed to constitute a security
interest under the Uniform Commercial Code or similar legislation, as now or
hereafter enacted and in effect, in any jurisdiction.

Section 14.19. Benefits of Indenture. Nothing in this Indenture or in the
Securities, expressed or implied, shall give to any Person, other than the
Holders, the parties hereto, any Securities Agent and their successors
hereunder, any benefit or any legal or equitable right, remedy or claim under
this Indenture.

Section 14.20. Withholding. Notwithstanding anything herein to the contrary, the
Company, the Trustee, the Registrar, the Paying Agent and the Conversion Agent,
as applicable, shall have the right to deduct and withhold from any payment or
distribution made with respect to this Indenture and any Security (or the
issuance of shares of Common Stock upon conversion of the Security) such amounts
as are required to be deducted or withheld with respect to the making of such
payment or distribution (or issuance) under any applicable tax law (inclusive of
rules, regulations and interpretations promulgated by competent authorities)
without liability therefor. To the extent that any amounts are so deducted or
withheld, such deducted or withheld amounts shall be treated for all purposes
under this Security as having been paid to the Holder. In the event the Company,
the Trustee, the Registrar, the Paying Agent or the Conversion Agent previously
remitted any amounts to a governmental entity on account of taxes required to be
deducted or withheld in respect of any payment or distribution (or deemed
distribution) under this Indenture or with respect to any Security, the Company,
the Registrar, the Paying Agent or the Conversion Agent, as applicable, shall be
entitled to offset any such amounts against any amounts otherwise payable in
respect of this Indenture or any Security (or the issuance of shares of Common
Stock upon conversion).

Section 14.21. U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Trustee, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Trustee. The parties to this Indenture agree that they will
provide the Trustee with such information as it may reasonably request in order
for the Trustee to satisfy the requirements of the U.S.A. Patriot Act.

[The Remainder of This Page Intentionally Left Blank; Signature Pages Follow]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first above written.

 

SYMANTEC CORPORATION By:  

/s/ Scott C. Taylor

Name:   Scott C. Taylor Title:  

Executive Vice President,

General Counsel and Secretary

[Signature Page to Indenture]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as Trustee, Registrar, Paying Agent and

Conversion Agent

By:  

/s/ Maddy Hughes

Name:   Maddy Hughes Title:   Vice President

[Signature Page to Indenture]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF SECURITY]

[INSERT SECURITY PRIVATE PLACEMENT LEGEND AND GLOBAL SECURITY

LEGEND, AS REQUIRED]

[THIS SECURITY IS AN SLP SECURITY WITHIN THE MEANING OF THE INDENTURE]1

SYMANTEC CORPORATION

Certificate No. _______

2.500% Convertible Senior Notes Due 2021 (the “Securities”)

CUSIP No. [___]*

ISIN No. [___]*

Symantec Corporation, a Delaware corporation (the “Company,” which term includes
any successor corporation or other entity under the Indenture referred to on the
reverse hereof), for value received, hereby promises to pay to [_______]2 [Cede
& Co.]3, or its registered assigns, the principal sum [of [___________] dollars
($[___________])]4 [as set forth in the “Schedule of Increases and Decreases in
the Global Security” attached hereto, which amount, taken together with the
principal amounts of all other outstanding Securities, shall not, unless
permitted by the Indenture, exceed five-hundred million dollars ($500,000,000)
in aggregate at any time, in accordance with the rules and procedures of the
Depository]5, on April 1, 2021 (the “Maturity Date”), and to pay interest
thereon, as provided on the reverse hereof, until the principal and any unpaid
and accrued interest are paid or duly provided for.

Interest Payment Dates: April 1 and October 1.

Record Dates: March 15 and September 15.

The provisions on the back of this certificate are incorporated as if set forth
on the face hereof.

 

1  This is included for SLP Securities.

* Restricted SLP Global Security CUSIP No. 871503 AL2 and ISIN No. US871503AL27.

  Unrestricted SLP Global Security CUSIP No. 871503 AM0 and ISIN No.
US871503AM00

  Restricted Non-SLP Global Security CUSIP No. 871503 AN8 and ISIN No.
US871503AN82

  Unrestricted Non-SLP Global Security CUSIP No. 871503 AP3 and ISIN No.
US871503AP31

2  This is included for Physical Securities.

3  This is included for Global Securities.

4  This is included for Physical Securities.

5  This is included for Global Securities.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Symantec Corporation has caused this instrument to be duly
signed.

 

SYMANTEC CORPORATION By:  

 

Name:   Title:  

Dated:                         

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Securities referred to

in the within-mentioned Indenture.

Wells Fargo Bank, National Association,

as Trustee

By:  

 

  Authorized Signatory

Dated:                         

[Authentication Page for Symantec Corporation’s 2.500% Convertible Senior Notes
due 2021]

 

A-2



--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

SYMANTEC CORPORATION

2.500% Convertible Senior Notes Due 2021

1. Interest. Symantec Corporation, a Delaware corporation (the “Company”),
promises to pay interest on the principal amount of this Security at the rate
per annum shown above. The Company will pay interest, payable semi-annually in
arrears, on April 1 and October 1 of each year, with the first payment to be
made on October 1, 2016. Interest on the Securities will accrue on the principal
amount from, and including, the most recent date to which interest has been paid
or provided for or, if no interest has been paid, from, and including, March 4,
2016, in each case to, but excluding, the next Interest Payment Date. Interest
will be computed on the basis of a 360-day year of twelve 30-day months. The
Company shall pay, in cash, interest on any overdue amount (including, to the
extent permitted by applicable law, overdue interest) at the rate borne by the
Securities. In certain circumstances, Additional Interest will be payable in
accordance with Section 6.02(b) of the Indenture (as defined below) and any
reference to “interest” shall be deemed to include any such Additional Interest.

2. Maturity. The Securities will mature on the Maturity Date.

3. Method of Payment. Except as provided in the Indenture, the Company will pay
interest on the Securities to the Persons who are Holders of record of
Securities at the Close of Business on the Record Date set forth on the face of
this Security immediately preceding the applicable Interest Payment
Date. Holders must surrender Securities to a Paying Agent to collect the
principal amount plus, if applicable, accrued and unpaid interest, if any, or
the Fundamental Change Repurchase Price, the Investor Repurchase Price or
Redemption Price, payable as herein provided on the Maturity Date, or on any
Fundamental Change Repurchase Date, Investor Repurchase Date or Redemption Date,
as applicable.

4. Paying Agent, Registrar, Conversion Agent. Initially, Wells Fargo Bank,
National Association (the “Trustee”) will act as Paying Agent, Registrar and
Conversion Agent. The Company may change any Paying Agent, Registrar or
Conversion Agent without prior notice.

5. Indenture. The Company issued the Securities under an Indenture dated as of
March 4, 2016 (the “Indenture”) between the Company and the Trustee. The
Securities are subject to all terms set forth in the Indenture, and Holders are
referred to the Indenture for a statement of such terms. The Securities are
unsecured senior obligations of the Company limited to $500,000,000 aggregate
principal amount, except as otherwise provided in the Indenture (and except for
Securities issued in substitution for destroyed, lost or wrongfully taken
Securities). Terms used herein without definition and which are defined in the
Indenture have the meanings assigned to them in the Indenture. In the event of
any inconsistency between the terms of this Security and the terms of the
Indenture, the terms of the Indenture shall control.

6. Redemption. Prior to March 4, 2020, the Company may not redeem the
Securities. On and after March 4, 2020, the Company may, at its option, redeem
for cash all or part of the Securities, on the terms set forth in the
Indenture. A sinking fund is not provided for the Securities.

 

A-3



--------------------------------------------------------------------------------

7. Repurchase at Option of Holder Upon a Fundamental Change. Subject to the
terms and conditions of the Indenture, in the event of a Fundamental Change,
each Holder of the Securities shall have the right, at the Holder’s option, to
require the Company to repurchase such Holder’s Securities including any portion
thereof which is $1,000 in principal amount or any integral multiple thereof on
the Fundamental Change Repurchase Date at a price payable in cash equal to the
Fundamental Change Repurchase Price.

8. Repurchase at Option of Holder. Subject to the terms and conditions of the
Indenture, each Holder of the Securities shall have the right, at the Holder’s
option, to require the Company to repurchase such Holder’s Securities including
any portion thereof which is $1,000 in principal amount or any integral multiple
thereof at certain times on or after March 4, 2020 at a price payable in cash
equal to the Investor Repurchase Price.

9. Conversion. The Securities shall be convertible into cash, Common Stock or a
combination of cash and Common Stock, as applicable, as specified in the
Indenture. To convert a Security, a Holder must satisfy the requirements of
Section 10.02(a) of the Indenture. A Holder may convert a portion of a Security
if the portion is $1,000 principal amount or an integral multiple of $1,000
principal amount.

Upon conversion of a Security, the Holder thereof shall be entitled to receive
the cash and/or Common Stock payable upon conversion in accordance with Article
10 of the Indenture.

10. Denominations, Transfer, Exchange. The Securities are in registered form,
without coupons, in denominations of $1,000 principal amount and integral
multiples of $1,000 principal amount. The transfer of Securities may be
registered and Securities may be exchanged as provided in the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents. No service charge shall be made for any
such registration of transfer or exchange, but the Company may require payment
of a sum sufficient to cover any transfer tax or similar governmental charge
that may be imposed in connection with certain transfers or exchanges as set
forth in the Indenture. The Company or the Trustee, as the case may be, shall
not be required to register the transfer of or exchange any Security for which a
Repurchase Notice has been delivered, and not withdrawn, in accordance with the
Indenture, except the unrepurchased portion of Securities being repurchased in
part.

11. Persons Deemed Owners. The registered Holder of a Security will be treated
as its owner for all purposes. Only registered Holders of Securities shall have
the rights under the Indenture.

12. Amendments, Supplements and Waivers. The Indenture contains provisions
permitting the Company and the Trustee in certain circumstances, without the
consent of the Holders of the Securities, and in certain other circumstances,
with the consent of the Holders of at least a majority in aggregate principal
amount of the outstanding Securities and in other circumstances with consent of
the Holders of 100% of the aggregate principal amount of the outstanding
Securities, to amend or supplement the Indenture or the Securities.

 

A-4



--------------------------------------------------------------------------------

13. Defaults and Remedies. Subject to certain exceptions, if an Event of Default
occurs and is continuing, the Trustee by notice to the Company or the Holders of
at least twenty five percent (25%) in aggregate principal amount of the
Securities then outstanding by notice to the Company and the Trustee may declare
the principal of, and any accrued and unpaid interest on, all Securities to be
due and payable immediately. If any of certain bankruptcy or insolvency-related
Events of Default occurs and is continuing, the principal of, and accrued and
unpaid interest on, all the Securities shall ipso facto become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holder. Subject to certain exceptions, the Holders of a
majority in aggregate principal amount of the Securities then outstanding by
written notice to the Trustee may rescind or annul an acceleration and its
consequences if certain conditions specified in the Indenture are satisfied.

14. Trustee Dealings with the Company. The Trustee under the Indenture, or any
banking institution serving as successor Trustee thereunder, in its individual
or any other capacity, may make loans to, accept deposits from, and perform
services for, the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates, as if it were not Trustee.

15. Authentication. This Security shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent in accordance with
the Indenture.

16. Abbreviations. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entirety), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (Uniform Gifts to Minors
Act).

17. Ranking. The Securities shall be senior unsecured obligations of the Company
and will rank equal in right of payment to all senior unsecured indebtedness of
the Company, and will rank senior in right of payment to any indebtedness that
is contractually subordinated to the Securities.

THE COMPANY WILL FURNISH TO ANY HOLDER UPON WRITTEN REQUEST AND WITHOUT CHARGE A
COPY OF THE INDENTURE. REQUESTS MAY BE MADE TO:

Symantec Corporation

350 Ellis St.

Mountain View, CA 94043

Attention: Scott C. Taylor

Fax: [Fax Number]

Email: [E-mail]

 

A-5



--------------------------------------------------------------------------------

ATTACHMENT 1

FORM OF ASSIGNMENT

 

I or we assign to       PLEASE INSERT SOCIAL SECURITY OR
OTHER IDENTIFYING NUMBER      

 

     

 

(please print or type name and address)      

 

 

the within Security and all rights thereunder, and hereby irrevocably constitute
and appoint

 

Attorney to transfer the Security on the books of the Company with full power of
substitution in the premises.      

Dated:

 

 

     

 

        NOTICE: The signature on this assignment must correspond with the name
as it appears upon the face of the within Security in every particular without
alteration or enlargement or any change whatsoever and be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Registrar, or be
notarized.

Signature Guarantee or Notarization:  

 

 

A-6



--------------------------------------------------------------------------------

In connection with any transfer of this Security occurring prior to the Resale
Restriction Termination Date, the undersigned confirms that it is making, and it
has not utilized any general solicitation or general advertising in connection
with, the transfer:

[Check One]

 

(1)                 to Symantec Corporation or any Subsidiary thereof; or (2)   
             pursuant to a registration statement which has become effective
under the Securities Act of 1933, as amended (the “Securities Act”); (3)   
             to a Person that the undersigned reasonably believes is a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act (“Rule 144A”)) that purchases for its own account or for the account of a
qualified institutional buyer and to whom notice is given that such transfer is
being made in reliance on Rule 144A, in each case pursuant to and in compliance
with Rule 144A; (4)                 pursuant to an exemption from registration
provided by Rule 144 under the Securities Act; or (5)                 pursuant
to any other available exemption from the registration requirements of the
Securities Act.

Unless one of the items (1) through (5) is checked, the Registrar will refuse to
register any of the Securities evidenced by this certificate in the name of any
person other than the registered Holder thereof; provided, however, that if item
(4) or (5) is checked, the Company, the transfer agent or the Registrar may
require, prior to registering any such transfer of the Securities, in their sole
discretion, such written certifications and, in the case of item (5), such other
evidence or legal opinions required by the Indenture to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act of 1933, as
amended.

If none of the foregoing items are checked, the Trustee or Registrar shall not
be obligated to register this Security in the name of any person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in the Indenture shall have been satisfied.

 

Dated:  

             

   Signed:  

 

        

(Sign exactly as name appears on the other side of this Security)

 

 

Signature Guarantee or Notarization:    

 

 

 

A-7



--------------------------------------------------------------------------------

ATTACHMENT 2

FORM OF CONVERSION NOTICE

To convert this Security in accordance with the Indenture, check the box:  ¨

To convert only part of this Security, state the principal amount to be
converted (must be in multiples of $1,000):

$                                 

If you want the stock certificate representing the Common Stock issuable upon
conversion made out in another person’s name, fill in the form below:

 

 

 

(Insert other person’s soc. sec. or tax I.D. no.)

 

 

 

 

 

 

 

 

 

 

 

 

(Print or type other person’s name, address and zip code)

 

[    ] CHECK IF APPLICABLE:       The person in whose name the Common Stock will
be issued is not (and has not been for the three months preceding the applicable
Conversion Date) an “affiliate” (as defined in Rule 144 under the Securities Act
of 1933, as amended) of the Company, and the Common Stock will upon issuance be
freely tradable by such person.

Date:   

 

   Signature(s):   

 

        

 

         (Sign exactly as your name(s) appear(s) on the other side of this
Security) Signature(s) guaranteed / notarized   

 

by:         

 

      (All signatures must be guaranteed by a guarantor institution
participating in the Securities Transfer Agents Medallion Program or in such
other guarantee program acceptable to the Trustee, or be notarized.)

 

A-8



--------------------------------------------------------------------------------

ATTACHMENT 3

FORM OF REPURCHASE NOTICE

Certificate No. of Security:                     

Principal Amount of this Security: $                     

If you want to elect to have this Security purchased by the Company pursuant to
Section 3.01 or Section 3.02 of the Indenture, check the box:  ¨

If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 3.01 or Section 3.02 of the Indenture, state the principal
amount to be so purchased by the Company:

 

   $  

 

               (in an integral multiple of $1,000)       Date:  

                                              

       Signature(s):   

 

           

 

          (Sign exactly as your name(s) appear(s) on the other side of this
Security)    Signature(s) guaranteed /       

 

   notarized by:        (All signatures must be guaranteed by a guarantor
institution participating in the Securities Transfer Agents Medallion Program or
in such other guarantee program acceptable to the Trustee, or be notarized.)   

 

A-9



--------------------------------------------------------------------------------

SCHEDULE A6

SCHEDULE OF INCREASES AND DECREASES IN THE GLOBAL SECURITY

Symantec Corporation

2.500% Convertible Senior Notes Due 2021

The initial principal amount of this Global Security is                  DOLLARS
($                ). The following increases or decreases in this Global
Security have been made:

 

Date of

Increases and

Decreases

  

Amount of

decrease in

Principal

Amount of this

Global

Security

  

Amount of

increase in

Principal

Amount of this

Global

Security

  

Principal

Amount of this

Global

Security

following such

decrease or

increase

  

Signature of

authorized

signatory of

Trustee or

Custodian

                                                                                
                                                                                
     

 

6  This is included in Global Securities.

 

A-10



--------------------------------------------------------------------------------

EXHIBIT B-1A

FORM OF SECURITIES PRIVATE PLACEMENT LEGEND

Each Global Security and Physical Security that constitutes a Restricted
Security shall bear the following “Security Private Placement Legend”:

THIS SECURITY AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

AGREES FOR THE BENEFIT OF SYMANTEC CORPORATION (THE “COMPANY”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE RESALE RESTRICTION TERMINATION DATE (AS DEFINED IN
THE INDENTURE PURSUANT TO WHICH THIS SECURITY WAS ISSUED), EXCEPT:

(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER TO A SECURITY THAT DOES NOT BEAR A
SECURITY PRIVATE PLACEMENT LEGEND IN ACCORDANCE WITH (D) ABOVE, THE COMPANY AND
THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED BY THE COMPANY IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS
MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT.

 

B-1A-1



--------------------------------------------------------------------------------

EXHIBIT B-1B

FORM OF COMMON STOCK PRIVATE PLACEMENT LEGEND

Each share of Common Stock that constitutes a Restricted Security shall bear the
following “Common Stock Private Placement Legend”:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

AGREES FOR THE BENEFIT OF SYMANTEC CORPORATION (THE “COMPANY”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE RESALE RESTRICTION TERMINATION DATE (AS DEFINED IN
THE INDENTURE PURSUANT TO WHICH THIS SECURITY WAS ISSUED), EXCEPT:

(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER TO A SECURITY THAT DOES NOT BEAR A
COMMON STOCK PRIVATE PLACEMENT LEGEND IN ACCORDANCE WITH (D) ABOVE, THE COMPANY
RESERVES THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE
AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.

 

B-1B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF LEGEND FOR GLOBAL SECURITY

Any Global Security authenticated and delivered hereunder shall bear a legend
(which would be in addition to any other legends required in the case of a
Restricted Security) in substantially the following form:

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITORY OR A
NOMINEE OF A DEPOSITORY OR A SUCCESSOR DEPOSITORY. THIS SECURITY IS NOT
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITORY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITORY TO A NOMINEE OF THE DEPOSITORY OR BY A
NOMINEE OF THE DEPOSITORY TO THE DEPOSITORY OR ANOTHER NOMINEE OF THE
DEPOSITORY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTIONS 2.15 AND 2.16 OF THE INDENTURE.

 

B-2-1



--------------------------------------------------------------------------------

EXHIBIT C

Form of Notice of Transfer Pursuant to Registration Statement

Symantec Corporation

350 Ellis St.

Mountain View, CA 94043

Attention: Scott C. Taylor

Fax: [Fax Number]

Email: [E-mail]

Wells Fargo Corporate Trust-DAPS Reorg

6th & Marquette Ave 12th Floor

MAC N9303-121

Minneapolis, MN 55479

Phone: 1-800-344-5128

Fax: 1-866-969-1290

Email: dapsreorg@wellsfargo.com

 

Re: Symantec Corporation (the “Company”) 2.500% Convertible Senior Notes Due
2021 (the “Securities”)

Ladies and Gentlemen:

Please be advised that                      has transferred
$                     aggregate principal amount of the Securities (CUSIP:
                ) and                  shares of the Company’s common stock, par
value $0.01 per share, issuable on conversion of the Securities (“Common Stock”)
pursuant to an effective Registration Statement on Form S-3 (File No.
333-                ).

 

Very truly yours,

 

(Name)

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CERTIFICATE OF TRANSFER

Wells Fargo Corporate Trust-DAPS Reorg

6th & Marquette Ave 12th Floor

MAC N9303-121

Minneapolis, MN 55479

Phone: 1-800-344-5128

Fax: 1-866-969-1290

Email: dapsreorg@wellsfargo.com

 

  Re: 2.500% Convertible Senior Notes due 2021

Reference is hereby made to the Indenture, dated as of March 4, 2016 (the
“Indenture”), among Symantec Corporation (the “Company”) and Wells Fargo Bank,
National Association, as Trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

                          (the “Transferor”) owns and proposes to transfer [an
interest in the Restricted Global Security][the Physical Security held in the
name of                     ] (CUSIP:                     ) in the principal
amount of $                     (the “Transfer”), to                         
(the “Transferee”) [who will take an interest in the                         
(CUSIP:                     )]. In connection with the Transfer, the Transferor
hereby certifies that:

[EITHER CHECK BOX 1 AND THE BOX IN THE APPLICABLE LETTERED PARAGRAPH UNDERNEATH,
BOX 2, BOX 3 AND THE BOX IN THE APPLICABLE LETTERED PARAGRAPH UNDERNEATH OR BOX
4 AND THE BOX IN THE APPLICABLE LETTERED PARAGRAPH UNDERNEATH]

1. [    ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN AN
UNRESTRICTED GLOBAL SECURITY (OTHER THAN AN SLP GLOBAL SECURITY).

(a) [    ] CHECK IF TRANSFER IS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT.
Such Transfer is being effected pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Securities Act”), and, if
applicable, in compliance with the prospectus delivery requirements of the
Securities Act.

(b) [    ] CHECK IF TRANSFER IS PURSUANT TO RULE 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Security
Private Placement Legend are not required in order to maintain

 

D-1



--------------------------------------------------------------------------------

compliance with the Securities Act. Upon consummation of the proposed Transfer
in accordance with the terms of the Indenture, the transferred beneficial
interest will no longer be subject to the restrictions on transfer enumerated in
the Security Private Placement Legend printed on the Restricted Global Security
and in the Indenture.

(c) [    ] CHECK IF TRANSFER IS PURSUANT TO OTHER EXEMPTION. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144 and in
compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any State of the United States and (ii)
the restrictions on transfer contained in the Indenture and the Security Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest will not be
subject to the restrictions on transfer enumerated in the Security Private
Placement Legend printed on the Restricted Global Security and in the Indenture.

2. [    ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN A
RESTRICTED GLOBAL SECURITY (OTHER THAN AN SLP GLOBAL SECURITY). The Transfer is
being effected pursuant to and in accordance with Rule 144A under the Securities
Act, and, accordingly, the Transferor hereby further certifies that the
beneficial interest is being transferred to a Person that the Transferor
reasonably believes is purchasing the beneficial interest for its own account,
or for one or more accounts with respect to which such Person exercises sole
investment discretion, and such Person and each such account is a “qualified
institutional buyer” within the meaning of Rule 144A in a transaction meeting
the requirements of Rule 144A and such Transfer is in compliance with any
applicable blue sky securities laws of any state of the United States. The
Restricted Global Securities will continue to be subject to the restrictions on
transfer enumerated in the Security Private Placement Legend printed on the
Restricted Global Securities and in the Indenture and the Securities Act.

3. [    ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN AN
UNRESTRICTED GLOBAL SECURITY THAT IS AN SLP GLOBAL SECURITY IN ACCORDANCE WITH
THE INVESTMENT AGREEMENT. The Transfer is being effected pursuant to and in
accordance with Section 4.17(b) of the Investment Agreement to (i) a Purchaser’s
Affiliate that (1) is an entity organized or incorporated under the laws of the
United States, any State thereof or the District of Columbia and is a U.S.
Person and (2) executes and delivers to the Company a Joinder becoming a
Purchaser party to the Investment Agreement and the Confidentiality Agreement
and a duly completed and executed IRS Form W-9 or (ii) the Company or any of its
Subsidiaries. Capitalized terms used in clauses (i) and (ii) of this paragraph 3
but not defined in the Indenture shall have the meanings ascribed to such terms
in the Investment Agreement.

4. [    ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN A
RESTRICTED GLOBAL SECURITY THAT IS AN SLP GLOBAL SECURITY IN ACCORDANCE WITH THE
INVESTMENT AGREEMENT. The Transfer is being effected pursuant to and in
accordance with Section 4.17(b) of the Investment Agreement to (i) a Purchaser’s
Affiliate that (1) is an entity organized or incorporated under the laws of the

 

D-2



--------------------------------------------------------------------------------

United States, any State thereof or the District of Columbia and is a U.S.
Person and (2) executes and delivers to the Company a Joinder becoming a
Purchaser party to the Investment Agreement and the Confidentiality Agreement
and a duly completed and executed IRS Form W-9 or (ii) the Company or any of its
Subsidiaries. Capitalized terms used in clauses (i) and (ii) of this paragraph 4
but not defined in the Indenture shall have the meanings ascribed to such terms
in the Investment Agreement.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

[Insert Name of Transferor] By:  

 

Name:   Title:   Dated:  

 

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF CERTIFICATE OF EXCHANGE

Wells Fargo Corporate Trust-DAPS Reorg

6th & Marquette Ave 12th Floor

MAC N9303-121

Minneapolis, MN 55479

Phone: 1-800-344-5128

Fax: 1-866-969-1290

Email: dapsreorg@wellsfargo.com

 

  Re: 2.500% Senior Convertible Notes due 2021

Reference is hereby made to the Indenture, dated as of March 4, 2016 (the
“Indenture”), among Symantec Corporation (the “Company”) and The Bank of New
York Mellon Trust Company, N.A., as Trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

                     (the “Owner”) owns and proposes to exchange an interest in
the Restricted Global Security (CUSIP:                     ) in the principal
amount of $                     for an interest in                      (CUSIP:
                    ) (the “Exchange”). In connection with the Exchange, the
Owner hereby certifies that:

[EITHER CHECK BOX 1, BOX 2 OR BOX 3]

1. [     ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
SECURITY TO BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL SECURITY THAT IS AN
SLP GLOBAL SECURITY.

In connection with the Exchange of the Owner’s beneficial interest in a
Restricted Global Security for a beneficial interest in an Unrestricted Global
Security that is an SLP Global Security in an equal principal amount, the Owner
hereby certifies (i) the beneficial interest is being acquired for the Owner’s
own account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to the Global Securities and pursuant
to and in accordance with the United States Securities Act of 1933, as amended
(the “Securities Act”), (iii) the restrictions on transfer contained in the
Indenture and the Security Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the beneficial interest in
an Unrestricted Global Security is being acquired in compliance with any
applicable blue sky securities laws of any state of the United States.

2. [     ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
SECURITY TO BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL SECURITY THAT IS NOT
AN SLP GLOBAL SECURITY.

 

E-1



--------------------------------------------------------------------------------

In connection with the Exchange of the Owner’s beneficial interest in a
Restricted Global Security for a beneficial interest in an Unrestricted Global
Security that is not an SLP Global Security in an equal principal amount, the
Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner’s own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Global Securities
and pursuant to and in accordance with the United States Securities Act of 1933,
as amended (the “Securities Act”), (iii) the restrictions on transfer contained
in the Indenture and the Security Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the beneficial
interest in an Unrestricted Global Security is being acquired in compliance with
any applicable blue sky securities laws of any state of the United States.

3. [     ] CHECK IF OWNER WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN A
RESTRICTED GLOBAL SECURITY THAT IS NOT AN SLP GLOBAL SECURITY. In connection
with the Exchange of the Owner’s beneficial interest in an SLP Global Security
that is for a beneficial interest in another Restricted Global Security that is
not an SLP Global Security in an equal principal amount, the Owner hereby
certifies that such beneficial interest being acquired is for the Owner’s own
account without transfer. Upon consummation of the proposed Exchange in
accordance with the terms of the Indenture, the Restricted Global Securities
will continue to be subject to the restrictions on transfer enumerated in the
Security Private Placement Legend printed on the Restricted Global Securities
and in the Indenture and the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

[Insert Name of Owner] By:  

 

Name:   Title:   Dated:  

 

 

E-2